UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 1-32944 PPL Energy Supply, LLC (Exact name of Registrant as specified in its charter) (Delaware) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-3074920 1-905 PPL Electric Utilities Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-0959590 Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. PPL Corporation Yes X No PPL Energy Supply, LLC Yes X No PPL Electric Utilities Corporation Yes X No Indicate by check mark whether the registrants have submitted electronically and posted on their corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrants were required to submit and post such files). PPL Corporation Yes No PPL Energy Supply, LLC Yes No PPL Electric Utilities Corporation Yes No Indicate by check mark whether the registrants are large accelerated filers, accelerated filers, non-accelerated filers, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company PPL Corporation [ X ] [] [] [] PPL Energy Supply, LLC [] [] [ X ] [] PPL Electric Utilities Corporation [] [] [ X ] [] Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act). PPL Corporation Yes No X PPL Energy Supply, LLC Yes No X PPL Electric Utilities Corporation Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: PPL Corporation Common stock, $.01 par value, 482,723,432 shares outstanding at July30, 2010. PPL Energy Supply, LLC PPL Corporation indirectly holds all of the membership interests in PPL Energy Supply, LLC. PPL Electric Utilities Corporation Common stock, no par value, 66,368,056 shares outstanding and all held by PPL Corporation at July 30, 2010. This document is available free of charge at the Investor Center on PPL's Web site at www.pplweb.com.However, information on this Web site does not constitute a part of this Form 10-Q. PPL CORPORATION PPL ENERGY SUPPLY, LLC PPL ELECTRIC UTILITIES CORPORATION FORM 10-Q FOR THE QUARTER ENDED June30, 2010 Table of Contents Page GLOSSARY OF TERMS AND ABBREVIATIONS i FORWARD-LOOKING INFORMATION 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements PPL Corporation and Subsidiaries Condensed Consolidated Statements of Income 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Equity 6 Condensed Consolidated Statements of Comprehensive Income 7 PPL Energy Supply, LLC and Subsidiaries Condensed Consolidated Statements of Income 8 Condensed Consolidated Statements of Cash Flows 9 Condensed Consolidated Balance Sheets 10 Condensed Consolidated Statements of Equity 12 Condensed Consolidated Statements of Comprehensive Income 13 PPL Electric Utilities Corporation and Subsidiaries Condensed Consolidated Statements of Income 14 Condensed Consolidated Statements of Cash Flows 15 Condensed Consolidated Balance Sheets 16 Condensed Consolidated Statements of Shareowners' Equity 18 Combined Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Interim Financial Statements 19 2.Summary of Significant Accounting Policies 19 3.Segment and Related Information 21 4.Earnings Per Share 21 5.Income Taxes 22 6.Variable Interest Entities 24 7.Financing Activities 25 8.Acquisitions, Development and Divestitures 29 9.Defined Benefits 32 10. Commitments and Contingencies 33 11. Related Party Transactions 47 12. Other Income (Expense) - net 48 13. Fair Value Measurements and Credit Concentrations 49 14. Derivative Instruments and Hedging Activities 54 15. Goodwill 66 16. Asset Retirement Obligations 66 17. Available-for-Sale Securities 66 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations PPL Corporation and Subsidiaries 68 PPL Energy Supply, LLC and Subsidiaries 86 PPL Electric Utilities Corporation and Subsidiaries 99 Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures Item 4T.Controls and Procedures PART II.OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 6.Exhibits SIGNATURES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES PPL Corporation and Subsidiaries PPL Energy Supply, LLC and Subsidiaries PPL Electric Utilities Corporation and Subsidiaries CERTIFICATES OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 PPL Corporation PPL Energy Supply, LLC PPL Electric Utilities Corporation CERTIFICATES OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 PPL Corporation PPL Energy Supply, LLC PPL Electric Utilities Corporation GLOSSARY OF TERMS AND ABBREVIATIONS PPL Corporation and its current and former subsidiaries PPL- PPL Corporation, the parent holding company of PPL Electric, PPL Energy Funding and other subsidiaries. PPL Capital Funding - PPL Capital Funding, Inc., a financing subsidiary of PPL. PPL Electric- PPL Electric Utilities Corporation, a regulated utility subsidiary of PPL that transmits and distributes electricity in its service territory and provides electric supply to retail customers in this territory as a PLR. PPL Energy Funding - PPL Energy Funding Corporation, a subsidiary of PPL and the parent company of PPL Energy Supply. PPL EnergyPlus - PPL EnergyPlus, LLC, a subsidiary of PPL Energy Supply that markets and trades wholesale and retail electricity and gas, and supplies energy and energy services in deregulated markets. PPL Energy Supply - PPL Energy Supply, LLC, a subsidiary of PPL Energy Funding and the parent company of PPL Generation, PPL EnergyPlus, PPL Global and other subsidiaries. PPL Gas Utilities - PPL Gas Utilities Corporation, a regulated utility that provided natural gas distribution, transmission and storage services, and the competitive sale of propane, which was a subsidiary of PPL until its sale in October 2008. PPL Generation - PPL Generation, LLC, a subsidiary of PPL Energy Supply that owns and operates U.S. generating facilities through various subsidiaries. PPL Global - PPL Global, LLC, a subsidiary of PPL Energy Supply that primarily owns and operates a business in the U.K., WPD, that is focused on the regulated distribution of electricity. PPL Maine - PPL Maine, LLC, a subsidiary of PPL Generation that owns generating operations in Maine. PPL Martins Creek - PPL Martins Creek, LLC, a subsidiary of PPL Generation that owns generating operations in Pennsylvania. PPL Montana - PPL Montana, LLC, an indirect subsidiary of PPL Generation that generates electricity for wholesale sales in Montana and the Pacific Northwest. PPL Services - PPL Services Corporation, a subsidiary of PPL that provides shared services for PPL and its subsidiaries. PPL Susquehanna - PPL Susquehanna, LLC, the nuclear generating subsidiary of PPL Generation. WPD - refers collectively to WPDH Limited and its subsidiaries. WPD LLP - Western Power Distribution LLP, a wholly owned subsidiary of WPDH Limited, which owns WPD (South West) and WPD (South Wales). WPD(South Wales) - Western Power Distribution (South Wales) plc, a British regional electric utility company. WPD(South West) - Western Power Distribution (South West) plc, a British regional electric utility company. WPDH Limited - Western Power Distribution Holdings Limited, an indirect, wholly owned subsidiary of PPL Global.WPDH Limited owns WPD LLP. Other terms and abbreviations £ - British pound sterling. 2009 Form 10-K - Annual Report to the SEC on Form 10-K for the year ended December31, 2009. Acid Rain Program - allowance trading system established by the Clean Air Act in an effort to reduce levels of sulfur dioxide.Under this program, affected power plants are allocated allowances based on their fuel consumption during specified baseline years and a specific emissions rate. Act 129 - became effective in October 2008.The law amends the Pennsylvania Public Utility Code and creates an energy efficiency and conservation program and smart metering technology requirements, adopts new PLR electricity supply procurement rules, provides remedies for market misconduct and makes changes to the existing Alternative Energy Portfolio Standard. AFUDC - Allowance for Funds Used During Construction, the cost of equity and debt funds used to finance construction projects of regulated businesses, which is capitalized as part of construction cost. A.M. Best - A.M. Best Company, a company that reports on the financial condition of insurance companies. AOCI - accumulated other comprehensive income or loss. ARO - asset retirement obligation. Baseload generation - includes the output provided by PPL's nuclear, coal, hydroelectric and qualifying facilities. Basis - when used in the context of derivatives and commodity trading, the commodity price differential between two locations, products or time periods. Bcf - billion cubic feet. Bridge Facility - an up to$6.5 billion Senior Bridge Term Loan Credit Agreement between PPL Capital Funding, as borrower, and PPL, as guarantor, and a group of banks syndicated in June 2010, to serve as a backstop in the event alternative financing is not available prior to the closing of PPL's pending acquisition of E.ON U.S. CAIR - the EPA's Clean Air Interstate Rule. Clean Air Act - federal legislation enacted to address certain environmental issues related to air emissions, including acid rain, ozone and toxic air emissions. COLA - license application for a combined construction permit and operating license from the NRC. CTC - competitive transition charge on customer bills to recover allowable transition costs under the Customer Choice Act. Customer Choice Act- the Pennsylvania Electricity Generation Customer Choice and Competition Act, legislation enacted to restructure the state's electric utility industry to create retail access to a competitive market for generation of electricity. DEP - Department of Environmental Protection, a state government agency. Dodd-Frank Act - the Dodd-Frank Wall Street Reform and Consumer Protection Actthat was signed into law in July 2010. DOE - Department of Energy, a U.S. government agency. DRIP - Dividend Reinvestment Plan. E.ON AG - a German corporation and the parent of E.ON US Investments. E.ON U.S. - E.ON U.S. LLC, a Kentucky limited liability company and the parent of LG&E and KU. E.ON US Investments - E.ON US Investments Corp., a Delaware corporation and the parent of E.ON U.S. Economic Stimulus Package - The American Recovery and Reinvestment Act of 2009, generally referred to as the federal economic stimulus package, which was signed into law in February 2009. EMF - electric and magnetic fields. EPA - Environmental Protection Agency, a U.S. government agency. EPS - earnings per share. Equity Unit -consists of a Purchase Contract and, initially, a 5.0% undivided beneficial ownership interest in $1,000 principal amount of PPL Capital Funding 4.625% Junior Subordinated Notes due 2018. ESOP - Employee Stock Ownership Plan. Euro - the basic monetary unit among participating members of the European Union. FERC - Federal Energy Regulatory Commission, the federal agency that regulates, among other things, interstate transmission and wholesale sales of electricity, hydroelectric power projects and related matters. Fitch - Fitch, Inc. FTR - financial transmission rights, which are financial instruments established to manage price risk related to electricity transmission congestion.They entitle the holder to receive compensation or require the holder to remit payment for certain congestion-related transmission charges that arise when the transmission grid is congested. Fundamental Change - as it relates to the terms of the Equity Units, will be deemed to have occurred if any of the following occurs with respect to PPL, subject to certain exceptions:(i) a change of control; (ii) a consolidation with or merger into any other entity; (iii) common stock ceases to be listed or quoted; or (iv) a liquidation, dissolution or termination. GAAP - generally accepted accounting principles in the U.S. GBP - British pound sterling. GWh - gigawatt-hour, one million kilowatt-hours. Health Care Reform - The Patient Protection and Affordable Care Act (HR 3590) and the Health Care and Education Reconciliation Act of 2010 (HR 4872), signed into law in March 2010. HSR Act - Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, which requires, among other things, notification to the U.S. Federal Trade Commission and the U.S. Department of Justice of certain large merger or acquisition transactions, and the expiration or earlier termination of a 30-day waiting period prior to completing any such transaction. Intermediate and peaking generation - includes the output provided by PPL Energy Supply's oil- and natural gas-fired units. IRS- Internal Revenue Service, a U.S. government agency. ISO - Independent System Operator. KU - Kentucky Utilities Company, a Kentucky and a Virginia corporation and a public utility subsidiary of E.ON U.S. engaged in the regulated generation, transmission, distribution and sale of electricity, primarily in Kentucky. LG&E - Louisville Gas and Electric Company, a Kentucky corporation and a public utility subsidiary of E.ON U.S. engaged in the regulated generation, transmission, distribution and sale of electricity and the distribution and sale of natural gas, primarily in Kentucky. LIBOR-London Interbank Offered Rate. Long Island generation business - includes a 79.9 MW gas-fired plant in the Edgewood section of Brentwood, New York and a 79.9 MW oil-fired plant in Shoreham, New York and related tolling agreements.This business was sold in February 2010. MACT - maximum achievable control technology. Montana Power - The Montana Power Company, a Montana-based company that sold its generating assets to PPL Montana in December 1999.Through a series of transactions consummated during the first quarter of 2002, Montana Power sold its electricity delivery business to NorthWestern. Moody's - Moody's Investors Service, Inc. MW - megawatt, one thousand kilowatts. NDT - PPL Susquehanna's nuclear plant decommissioning trust. NERC - North American Electric Reliability Corporation. NorthWestern - NorthWestern Corporation, a Delaware corporation, and successor in interest to Montana Power's electricity delivery business, including Montana Power's rights and obligations under contracts with PPL Montana. NPDES - National Pollutant Discharge Elimination System. NPNS - the normal purchases and normal sales exception as permitted by derivative accounting rules. NRC - Nuclear Regulatory Commission, the federal agency that regulates nuclear power facilities. NUGs - non-utility generators, generating plants not owned by public utilities, whose electrical output must be purchased by utilities under the PURPA if the plant meets certain criteria. OCI - other comprehensive income or loss. Ofgem- Office of Gas and Electricity Markets, the British agency that regulates transmission, distribution and wholesale sales of electricity and related matters. PJM - PJM Interconnection, L.L.C., operator of the electric transmission network and electric energy market in all or parts of Delaware, Illinois, Indiana, Kentucky, Maryland, Michigan, New Jersey, North Carolina, Ohio, Pennsylvania, Tennessee, Virginia, West Virginia and the District of Columbia. PLR - Provider of Last Resort, the role of PPL Electric in providing default electricity supply to retail customers within its delivery territory who have not chosen to select an alternative electricity supplier under the Customer Choice Act. PP&E- property, plant and equipment. PUC- Pennsylvania Public Utility Commission, the state agency that regulates certain ratemaking, services, accounting and operations of Pennsylvania utilities. Purchase Contract - a contract that is a component of the Equity Unit that requires holders to purchase shares of PPL common stock on or prior to July 1, 2013. PURPA -Public Utility Regulatory Policies Act of 1978, legislation passed by the U.S. Congress to encourage energy conservation, efficient use of resources and equitable rates. RECs - renewable energy credits. Regulation S-X - SEC regulation governing the form and content of and requirements for financial statements required to be filed pursuant to the federal securities laws. RFC- ReliabilityFirst Corporation, the regional reliability entity that replaced the Mid-Atlantic Area Coordination Council. RMC - Risk Management Committee. Sarbanes-Oxley Act of 2002- sets requirements for management's assessment of internal controls for financial reporting.It also requires an independent auditor to make its own assessment. Scrubber - an air pollution control device that can remove particulates and/or gases (such as sulfur dioxide) from exhaust gases. SEC - Securities and Exchange Commission, a U.S. government agency whose primary mission is to protect investors and maintain the integrity of the securities markets. SIFMA Index - the Securities Industry and Financial Markets Association Municipal Swap Index. S&P - Standard & Poor's Ratings Services. Smart meter - an electric meter that utilizes smart metering technology. Smart metering technology - technology that can measure, among other things, time of electricity consumption to permit offering rate incentives for usage during lower cost or demand intervals.The use of this technology also strengthens network reliability. Superfund - federal environmental legislation that addresses remediation of contaminated sites; states also have similar statutes. Tolling agreement- agreement whereby the owner of an electric generating facility agrees to use that facility to convert fuel provided by a third party into electric energy for delivery back to the third party. VaR - value-at-risk, a statistical model that attempts to estimate the value of potential loss over a given holding period under normal market conditions at a given confidence level. VIE - variable interest entity. Volumetric risk - the risk that the actual load provided under full-requirement contracts, which do not provide for specific levels of load, could vary significantly from forecasted estimates. VWAP - as it relates to the Equity Units issued by PPL, the per share volume-weighted average price as displayed under the heading Bloomberg VWAP on Bloomberg page "PPL AQR" (or its equivalent successor if such page is not available) in respect of the period from the scheduled open of trading on the relevant trading day until the scheduled close of trading on the relevant trading day (or if such volume-weighted average price is unavailable, the market price of one share of PPL common stock on such trading day determined, using a volume-weighted average method, by a nationally recognized independent investment banking firm retained for this purpose by PPL). FORWARD-LOOKING INFORMATION Statements contained in this Form 10-Q concerning expectations, beliefs, plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements which are other than statements of historical fact are "forward-looking statements" within the meaning of the federal securities laws.Although PPL, PPL Energy Supply and PPL Electric believe that the expectations and assumptions reflected in these statements are reasonable, there can be no assurance that these expectations will prove to be correct.Forward-looking statements are subject to many risks and uncertainties, and actual results may differ materially from the results discussed in forward-looking statements.In addition to the specific factors discussed in "PART I - Item 1A. Risk Factors" in each Registrant's 2009 Form 10-K, and "PART I - Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations" and "PART II - Item1A. Risk Factors" in this Form 10-Q, the following are among the important factors that could cause actual results to differ materially from the forward-looking statements. · fuel supply cost and availability; · weather conditions affecting generation, customer energy use and operating costs; · operation, availability and operating costs of existing generation facilities; · transmission and distribution system conditions and operating costs; · potential expansion of alternative sources of electricity generation; · potential laws or regulations to reduce emissions of "greenhouse" gases; · collective labor bargaining negotiations; · the outcome of litigation against PPL and its subsidiaries; · potential effects of threatened or actual terrorism, war or other hostilities, or natural disasters; · the commitments and liabilities of PPL and its subsidiaries; · market demand and prices for energy, capacity, emission allowances and delivered fuel; · competition in retail and wholesale power markets; · liquidity of wholesale power markets; · defaults by counterparties under energy, fuel or other power product contracts; · market prices of commodity inputs for ongoing capital expenditures; · capital market conditions, including the availability of capital or credit, changes in interest rates, and decisions regarding capital structure; · stock price performance of PPL; · the fair value of debt and equity securities and the impact on defined benefit costs and resultant cash funding requirements for defined benefit plans; · interest rates and their effect on pension, retiree medical and nuclear decommissioning liabilities; · the impact of the current financial and economic downturn; · the impact of the financial and economic market conditions in general; · the effect of electricity price deregulation beginning in 2010 in PPL Electric's service territory; · the profitability and liquidity, including access to capital markets and credit facilities, of PPL and its subsidiaries; · new accounting requirements or new interpretations or applications of existing requirements; · changes in securities and credit ratings; · foreign currency exchange rates; · current and future environmental conditions, regulations and other requirements and the related costs of compliance, including environmental capital expenditures, emission allowance costs and other expenses; · political, regulatory or economic conditions in states, regions or countries where PPL or its subsidiaries conduct business; · receipt of necessary governmental permits, approvals and rate relief; · new state, federal or foreign legislation, including new tax legislation; · state, federal and foreign regulatory developments; · the outcome of any rate cases by PPL Electric at the PUC; · the impact of any state, federal or foreign investigations applicable to PPL and its subsidiaries and the energy industry; · the effect of any business or industry restructuring; · development of new projects, markets and technologies; · performance of new ventures; and · business or asset acquisitions and dispositions, including PPL's pending acquisition of E.ON U.S. and the satisfaction of all conditions precedent to the completion of that acquisition. Any such forward-looking statements should be considered in light of such important factors and in conjunction with other documents of PPL, PPL Energy Supply and PPL Electric on file with the SEC. New factors that could cause actual results to differ materially from those described in forward-looking statements arise from time to time, and it is not possible for PPL, PPL Energy Supply or PPL Electric to predict all such factors, or the extent to which any such factor or combination of factors may cause actual results to differ from those contained in any forward-looking statement.Any forward-looking statement speaks only as of the date on which such statement is made, and PPL, PPL Energy Supply and PPL Electric undertake no obligation to update the information contained in such statement to reflect subsequent developments or information. PART I. FINANCIAL INFORMATION Item 1. Financial Statements CONDENSED CONSOLIDATED STATEMENTS OF INCOME PPL Corporation and Subsidiaries (Unaudited) (Millions of Dollars, except share data) Three Months Ended June30, Six Months Ended June30, Operating Revenues Utility $ Unregulated retail electric and gas 32 74 Wholesale energy marketing Realized Unrealized economic activity (Note 14) Net energy trading margins 5 7 16 (5 ) Energy-related businesses Total Operating Revenues Operating Expenses Operation Fuel Energy purchases Realized Unrealized economic activity (Note 14) ) 65 Other operation and maintenance Amortization of recoverable transition costs 70 Depreciation Taxes, other than income 54 67 Energy-related businesses 98 Total Operating Expenses Operating Income Other Income (Expense) - net 1 (6 ) 9 29 Other-Than-Temporary Impairments 3 1 3 18 Interest Expense 99 Income (Loss) from Continuing Operations Before Income Taxes (2 ) Income Taxes 12 ) 67 Income from Continuing Operations After Income Taxes 92 29 Loss from Discontinued Operations (net of income taxes) (Note 8) ) ) Net Income (Loss) 92 (3 ) Net Income Attributable to Noncontrolling Interests 7 4 12 9 Net Income (Loss) Attributable to PPL Corporation $ 85 $ (7 ) $ $ Amounts Attributable to PPL Corporation: Income from Continuing Operations After Income Taxes $ 85 $ 25 $ $ Loss from Discontinued Operations (net of income taxes) ) ) Net Income (Loss) $ 85 $ (7 ) $ $ Earnings Per Share of Common Stock: Income from Continuing Operations After Income Taxes Available to PPL Corporation Common Shareowners: Basic $ Diluted $ Net Income (Loss) Available to PPL Corporation Common Shareowners: Basic $ $ ) $ $ Diluted $ $ ) $ $ . Dividends Declared Per Share of Common Stock $ Weighted-Average Shares of Common Stock Outstanding (in thousands) Basic Diluted The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS PPL Corporation and Subsidiaries (Unaudited) (Millions of Dollars) Six Months Ended June30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Amortization Defined benefit plans - expense 51 41 Defined benefit plans - funding ) ) Deferred income taxes and investment tax credits ) ) Gains related to the extinguishment of notes ) Impairment of assets 14 Unrealized losses on derivatives, and other hedging activities 40 Provision for Montana hydroelectric litigation 59 Other 59 30 Change in current assets and current liabilities Accounts receivable ) 71 Accounts payable 79 ) Unbilled revenue ) 94 Fuel, materials and supplies ) ) Prepayments ) ) Counterparty collateral 98 Price risk management assets and liabilities ) ) Other ) 6 Other operating activities Other assets ) (5 ) Other liabilities (2 ) 9 Net cash provided by operating activities Cash Flows from Investing Activities Expenditures for property, plant and equipment ) ) Proceeds from the sale of the Long Island generation business Expenditures for intangible assets ) ) Purchases of nuclear plant decommissioning trust investments ) ) Proceeds from the sale of nuclear plant decommissioning trust investments 68 Proceeds from the sale of other investments Net decrease in restricted cash and cash equivalents 80 Other investing activities 11 5 Net cash used in investing activities ) ) Cash Flows from Financing Activities Issuance of long-term debt Retirement of long-term debt (1 ) ) Issuance of equity, net of issuance costs 30 Payment of common stock dividends ) ) Redemption of preferred stock of a subsidiary ) Debt issuance costs ) (9 ) Net decrease in short-term debt ) ) Other financing activities ) ) Net cash provided by (used in) financing activities ) Effect of Exchange Rates on Cash and Cash Equivalents (5 ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED BALANCE SHEETS PPL Corporation and Subsidiaries (Unaudited) (Millions of Dollars, shares in thousands) June30, December31, Assets Current Assets Cash and cash equivalents $ $ Restricted cash and cash equivalents 30 Accounts receivable (less reserve:2010, $38; 2009, $37) Customer Other 54 59 Unbilled revenues Fuel, materials and supplies Prepayments Price risk management assets Other intangibles 18 25 Assets held for sale 12 Other current assets 76 10 Total Current Assets Investments Nuclear plant decommissioning trust funds Other investments 62 65 Total Investments Property, Plant and Equipment Electric plant Transmission and distribution Generation General Electric plant in service Construction work in progress Nuclear fuel Electric plant Gas and oil plant 68 68 Other property Property, plant and equipment, gross Less:accumulated depreciation Property, Plant and Equipment, net (a) Regulatory and Other Noncurrent Assets Regulatory assets Goodwill Other intangibles (a) Price risk management assets Other noncurrent assets Total Regulatory and Other Noncurrent Assets Total Assets $ $ (a) At June 30, 2010, includes $419 million of PP&E, consisting primarily of "Generation," including leasehold improvements, and $11 million of "Other intangibles" from the consolidation of a VIE.At December 31, 2009, these balances were $424 million and $11 million.See Note 6 for additional information. The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED BALANCE SHEETS PPL Corporation and Subsidiaries (Unaudited) (Millions of Dollars, shares in thousands) June30, December31, Liabilities and Equity Current Liabilities Short-term debt $ $ Accounts payable Taxes 76 92 Interest Dividends Price risk management liabilities Counterparty collateral Other current liabilities Total Current Liabilities Long-term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes and investment tax credits Price risk management liabilities Accrued pension obligations Asset retirement obligations Other deferred credits and noncurrent liabilities Total Deferred Credits and Other Noncurrent Liabilities Commitments and Contingent Liabilities (Note 10) Equity PPL Corporation Shareowners' Common Equity Common stock - $0.01 par value (a) 5 4 Capital in excess of par value Earnings reinvested Accumulated other comprehensive loss ) ) Total PPL Corporation Shareowners' Common Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ (a) 780,000 shares authorized; 482,188 and 377,183 shares issued and outstanding at June30, 2010 and December31, 2009. The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY PPL Corporation and Subsidiaries (Unaudited) (Millions of Dollars) PPL Corporation Shareowners Common stock shares outstanding (a) Common stock Capital in excess of par value Earnings reinvested Accumulated other comprehensive loss Non-controlling interests Total March 31, 2010 $ 4 $ $ $ ) $ $ Common stock issued (b) 1 Purchase Contracts (c) ) ) Stock-based compensation 4 4 Net income 85 7 92 Dividends, dividend equivalents, redemptions and distributions(d) Other comprehensive loss ) ) June30, 2010 $ 5 $ $ $ ) $ $ December31, 2009 $ 4 $ $ $ ) $ $ Common stock issued (b) 1 Purchase Contracts (c) ) ) Stock-based compensation 1 1 Net income 12 Dividends, dividend equivalents, redemptions and distributions(d) Other comprehensive income 98 98 June30, 2010 $ 5 $ $ $ ) $ $ March 31, 2009 $ 4 $ $ $ ) $ $ Common stock issued (b) 15 15 Stock-based compensation 3 3 Net income (loss) (7 ) 4 (3 ) Dividends, dividend equivalents and distributions (d) ) (4 ) ) Other comprehensive income Cumulative effect adjustment (e) 1 (1 ) June30, 2009 $ 4 $ $ $ ) $ $ December31, 2008 $ 4 $ $ $ ) $ $ Common stock issued (b) 49 49 Common stock repurchased ) (1 ) (1 ) Stock-based compensation 2 2 Net income 9 Dividends, dividend equivalents and distributions (d) ) (9 ) ) Other comprehensive income Cumulative effect adjustment (e) 1 (1 ) June30, 2009 $ 4 $ $ $ ) $ $ (a) Shares in thousands.Each share entitles the holder to one vote on any question presented to any shareowners' meeting. (b) The three and six months ended June 30, 2010 include the issuance of 103.5 million shares of common stock.See Note 7 for additional information.The three and six months ended June 30, 2010 and 2009 include sharesof common stock issued through various stock and incentive compensation plans."Capital in excess of par value" for the six months ended June30, 2010 and 2009 includes $8 million and $7 million for a company contribution to the ESOP. (c) Includes $157 million for the Purchase Contracts and $29 million of related fees and expenses.See Note 7 for additional information. (d) "Earnings reinvested" includes dividends and dividend equivalents on PPL Corporation common stock and restricted stock units."Noncontrolling interests" includes dividends, redemptions and distributions to noncontrolling interests, which for the three and six months ended June 30, 2010 include $54 million paid to redeem PPL Electric's preferred stock.See Note 7 for additional information. (e) Recorded in connection with the adoption of accounting guidance related to the recognition and presentation of other-than-temporary impairments. The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME PPL Corporation and Subsidiaries (Unaudited) (Millions of Dollars) Three Months Ended June30, Six Months Ended June30, Net income (loss) $ 92 $ (3 ) $ $ Other comprehensive income (loss): Amounts arising during the period - gains (losses), net of tax (expense) benefit: Foreign currency translation adjustments, net of tax of $0, $4, $(1), $4 ) ) 70 Available-for-sale securities, net of tax of $21, $(17), $10, $(11) ) 16 (7 ) 10 Qualifying derivatives, net of tax of $114, $(131), $(148), $(198) ) Defined benefit plans - net actuarial gain, net of tax of $(31), $(31) 80 80 Reclassifications to net income - (gains) losses, net of tax expense (benefit): Available-for-sale securities, net of tax of $0, $1, $2 (2 ) (1 ) (4 ) Qualifying derivatives, net of tax of $1, $(28), $38, $(41) (7 ) 51 ) 59 Defined benefit plans: Prior service costs, net of tax of $(1), $(2), $(4), $(4) 5 2 7 6 Net actuarial loss, net of tax of $(6), $(1), $(6), $(2) 7 1 21 2 Transition obligation, net of tax of $(1), $0, $(1), $0 1 1 2 1 Total other comprehensive income (loss) attributable to PPL Corporation ) 98 Comprehensive income (loss) ) Comprehensive income attributable to noncontrolling interests 7 4 12 9 Comprehensive income (loss) attributable to PPL Corporation $ ) $ $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED STATEMENTS OF INCOME PPL Energy Supply, LLC and Subsidiaries (Unaudited) (Millions of Dollars) Three Months Ended June30, Six Months Ended June30, Operating Revenues Wholesale energy marketing Realized $ Unrealized economic activity (Note 14) Wholesale energy marketing to affiliate 64 Utility Unregulated retail electric and gas 32 74 Net energy trading margins 5 7 16 (5 ) Energy-related businesses Total Operating Revenues Operating Expenses Operation Fuel Energy purchases Realized Unrealized economic activity (Note 14) ) 65 Energy purchases from affiliate 20 1 40 Other operation and maintenance Depreciation 92 80 Taxes, other than income 24 21 49 41 Energy-related businesses 97 97 Total Operating Expenses Operating Income 34 Other Income (Expense) - net 7 (6 ) 14 23 Other-Than-Temporary Impairments 3 1 3 18 Interest Income from Affiliates 2 1 2 2 Interest Expense 84 68 Income (Loss) from Continuing Operations Before Income Taxes ) Income Taxes 15 ) 24 Income from Continuing Operations After Income Taxes 86 1 Loss from Discontinued Operations (net of income taxes) (Note 8) ) ) Net Income (Loss) Attributable to PPL Energy Supply $ 86 $ ) $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS PPL Energy Supply, LLC and Subsidiaries (Unaudited) (Millions of Dollars) Six Months Ended June30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Amortization 69 23 Defined benefit plans - expense 29 12 Defined benefit plans - funding ) ) Deferred income taxes and investment tax credits ) 6 Impairment of assets 14 Unrealized losses on derivatives, and other hedging activities 41 Provision for Montana hydroelectric litigation 59 Other 53 (1 ) Change in current assets and current liabilities Accounts receivable 94 Accounts payable ) ) Unbilled revenue ) 50 Fuel, materials and supplies ) ) Collateral on PLR energy supply to affiliate Counterparty collateral 98 Price risk management assets and liabilities ) ) Other 8 11 Other operating activities Other assets ) (6 ) Other liabilities 22 ) Net cash provided by operating activities Cash Flows from Investing Activities Expenditures for property, plant and equipment ) ) Proceeds from the sale of the Long Island generation business Expenditures for intangible assets ) ) Purchases of nuclear plant decommissioning trust investments ) ) Proceeds from the sale of nuclear plant decommissioning trust investments 68 Proceeds from the sale of other investments Net decrease in restricted cash and cash equivalents 77 Net increase in note receivable from affiliate ) Other investing activities 9 5 Net cash used in investing activities ) ) Cash Flows from Financing Activities Issuance of long-term debt Retirement of long-term debt ) Distributions to Member ) ) Contributions from Member Net (decrease) increase in short-term debt ) Other financing activities (8 ) (5 ) Net cash provided by (used in) financing activities ) Effect of Exchange Rates on Cash and Cash Equivalents (5 ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED BALANCE SHEETS PPL Energy Supply, LLC and Subsidiaries (Unaudited) (Millions of Dollars) June30, December31, Assets Current Assets Cash and cash equivalents $ $ Restricted cash and cash equivalents 26 99 Accounts receivable (less reserve:2010, $20; 2009, $21) Customer Other 27 31 Unbilled revenues Accounts receivable from affiliates 66 Fuel, materials and supplies Prepayments 80 56 Price risk management assets Other intangibles 18 25 Assets held for sale 12 Other current assets 4 1 Total Current Assets Investments Nuclear plant decommissioning trust funds Other investments 55 58 Total Investments Property, Plant and Equipment Electric plant Transmission and distribution Generation General Electric plant in service Construction work in progress Nuclear fuel Electric plant Gas and oil plant 68 68 Other property Property, plant and equipment, gross Less:accumulated depreciation Property, Plant and Equipment, net (a) Other Noncurrent Assets Goodwill Other intangibles (a) Price risk management assets Other noncurrent assets Total Other Noncurrent Assets Total Assets $ $ (a) At June 30, 2010, includes $419 million of PP&E, consisting primarily of "Generation," including leasehold improvements, and $11 million of "Other intangibles" from the consolidation of a VIE.At December 31, 2009, these balances were $424 million and $11 million.See Note 6 for additional information. The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED BALANCE SHEETS PPL Energy Supply, LLC and Subsidiaries (Unaudited) (Millions of Dollars) June30, December31, Liabilities and Equity Current Liabilities Short-term debt $ $ Accounts payable Accounts payable to affiliates 40 51 Taxes 69 33 Interest 78 86 Price risk management liabilities Counterparty collateral Other current liabilities Total Current Liabilities Long-term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes and investment tax credits Price risk management liabilities Accrued pension obligations Asset retirement obligations Other deferred credits and noncurrent liabilities Total Deferred Credits and Other Noncurrent Liabilities Commitments and Contingent Liabilities (Note 10) Equity Member's equity Noncontrolling interests 18 18 Total Equity Total Liabilities and Equity $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY PPL Energy Supply, LLC and Subsidiaries (Unaudited) (Millions of Dollars) Member's equity Non-controlling interests Total March 31, 2010 $ $ 18 $ Net income 86 86 Other comprehensive loss ) ) Contributions from member Distributions to member ) ) June30, 2010 $ $ 18 $ December31, 2009 $ $ 18 $ Net income Other comprehensive income Contributions from member Distributions to member ) ) June30, 2010 $ $ 18 $ March 31, 2009 $ $ 18 $ Net loss ) ) Other comprehensive income Distributions to member ) ) June30, 2009 $ $ 18 $ December31, 2008 $ $ 18 $ Net income Other comprehensive income Distributions to member ) ) June30, 2009 $ $ 18 $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME PPL Energy Supply, LLC and Subsidiaries (Unaudited) (Millions of Dollars) Three Months Ended June30, Six Months Ended June30, Net income (loss) $ 86 $ ) $ $ Other comprehensive income (loss): Amounts arising during the period - gains (losses), net of tax (expense) benefit: Foreign currency translation adjustments, net of tax of $0, $4, $(1), $4 ) ) 70 Available-for-sale securities, net of tax of $21, $(18), $10, $(12) ) 16 (7 ) 10 Qualifying derivatives, net of tax of $75, $(122), $(190), $(180) ) Defined benefit plans - net actuarial gain, net of tax of $(31), $(31) 80 80 Reclassifications to net income - (gains) losses, net of tax expense (benefit): Available-for-sale securities, net of tax of $0, $1, $2 (2 ) (1 ) (4 ) Qualifying derivatives, net of tax of $0, $(28), $38, $(42) (8 ) 50 ) 60 Defined benefit plans: Prior service costs, net of tax of $0, $(1), $(3), $(3) 4 3 5 6 Net actuarial loss, net of tax of $(5), $0, $(6), $(1) 8 1 20 2 Transition obligation 1 2 Total other comprehensive income (loss) attributable to PPLEnergySupply ) Comprehensive income (loss) attributable to PPL Energy Supply $ ) $ $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED STATEMENTS OF INCOME PPL Electric Utilities Corporation and Subsidiaries (Unaudited) (Millions of Dollars) Three Months Ended June30, Six Months Ended June30, Operating Revenues Retail electric $ Wholesale electric to affiliate 20 1 40 Total Operating Revenues Operating Expenses Operation Energy purchases 31 63 Energy purchases from affiliate 64 Other operation and maintenance 98 Amortization of recoverable transition costs 70 Depreciation 33 30 67 63 Taxes, other than income 29 46 76 98 Total Operating Expenses Operating Income 56 61 Other Income (Expense) - net 2 3 2 Interest Income from Affiliate 1 1 3 Interest Expense 24 31 50 60 Income Before Income Taxes 34 31 97 Income Taxes 11 10 32 37 Net Income 23 21 65 75 Distributions on Preferred Securities 7 4 12 9 Net Income Available to PPL Corporation $ 16 $ 17 $ 53 $ 66 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS PPL Electric Utilities Corporation and Subsidiaries (Unaudited) (Millions of Dollars) Six Months Ended June30, Cash Flows from Operating Activities Net income $ 65 $ 75 Adjustments to reconcile net income to net cash used in operating activities Depreciation 67 63 Amortization 35 Defined benefit plans - expense 11 13 Defined benefit plans - funding ) Deferred income taxes and investment tax credits 29 ) Other 9 4 Change in current assets and current liabilities Accounts receivable ) (7 ) Accounts payable ) ) Unbilled revenue 77 44 Prepayments ) ) Taxes ) ) Collateral on PLR energy supply from affiliate ) Other ) 29 Other operating activities Other assets ) 1 Other liabilities (8 ) 13 Net cash used in operating activities ) ) Cash Flows from Investing Activities Expenditures for property, plant and equipment ) ) Net decrease in note receivable from affiliate Other investing activities (3 ) Net cash provided by (used in) investing activities ) 96 Cash Flows from Financing Activities Issuance of long-term debt Retirement of long-term debt (9 ) Contributions from PPL 55 Redemption of preferred stock ) Payment of common stock dividends to PPL ) ) Net decrease in short-term debt ) Dividends on preferred securities (9 ) (9 ) Other financing activities (5 ) Net cash provided by (used in) financing activities ) 32 Net Increase (Decrease) in Cash and Cash Equivalents ) 37 Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED BALANCE SHEETS PPL Electric Utilities Corporation and Subsidiaries (Unaudited) (Millions of Dollars, shares in thousands) June30, December31, Assets Current Assets Cash and cash equivalents $ $ Restricted cash and cash equivalents 3 1 Accounts receivable (less reserve:2010, $17, 2009, $16) Customer Other 20 19 Unbilled revenues Materials and supplies 34 33 Accounts receivable from affiliates 5 7 Prepayments 24 Other current assets 28 29 Total Current Assets Property, Plant and Equipment Electric plant Transmission and distribution General Electric plant in service Construction work in progress Electric plant Other property 2 2 Property, plant and equipment, gross Less:accumulated depreciation Property, Plant and Equipment, net Regulatory and Other Noncurrent Assets Intangibles Taxes recoverable through future rates Recoverable costs of defined benefit plans Other regulatory and noncurrent assets Total Regulatory and Other Noncurrent Assets Total Assets $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED BALANCE SHEETS PPL Electric Utilities Corporation and Subsidiaries (Unaudited) (Millions of Dollars, shares in thousands) June30, December31, Liabilities and Equity Current Liabilities Accounts payable $ $ 53 Accounts payable to affiliates 60 Taxes 27 61 Interest 19 18 Overcollected transmission costs 27 39 Customer rate mitigation prepayments 24 36 Overcollected transition costs 25 33 Other current liabilities 88 92 Total Current Liabilities Long-term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes and investment tax credits Accrued pension obligations Other deferred credits and noncurrent liabilities Total Deferred Credits and Other Noncurrent Liabilities Commitments and Contingent Liabilities (Note 10) Shareowners' Equity Preferred securities Common stock - no par value (a) Additional paid-in capital Earnings reinvested Total Shareowners' Equity Total Liabilities and Equity $ $ (a) 170,000 shares authorized; 66,368 shares issued and outstanding at June30, 2010 and December31, 2009. The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. CONDENSED CONSOLIDATED STATEMENTS OF SHAREOWNERS' EQUITY PPL Electric Utilities Corporation and Subsidiaries (Unaudited) (Millions of Dollars) Common stock shares outstanding (a) Preferred securities Common stock Additional paid-in capital Earnings reinvested Total March31, 2010 $ Net income (b) 23 23 Redemption of preferred stock (c) ) (3 ) ) Capital contributions from PPL 55 55 Cash dividends declared on preferred securities (4 ) (4 ) Cash dividends declared on common stock ) ) June 30, 2010 $ December31, 2009 $ Net income (b) 65 65 Redemption of preferred stock (c) ) (3 ) ) Capital contributions from PPL 55 55 Cash dividends declared on preferred securities (9 ) (9 ) Cash dividends declared on common stock ) ) June 30, 2010 $ March31, 2009 $ Net income (b) 21 21 Cash dividends declared on preferred securities (4 ) (4 ) Cash dividends declared on common stock ) ) June 30, 2009 $ December31, 2008 $ Net income (b) 75 75 Cash dividends declared on preferred securities (9 ) (9 ) Cash dividends declared on common stock ) ) June 30, 2009 $ (a) Shares in thousands.All common shares of PPL Electric stock are owned by PPL. (b) PPL Electric's net income approximates comprehensive income. (c) PPL Electric redeemed all five series of its outstanding preferred stock.See Note 7 for additional information. The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the financial statements. Combined Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Interim Financial Statements (PPL, PPL Energy Supply and PPL Electric) Terms and abbreviations appearing in Combined Notes to Condensed Consolidated Financial Statements are explained in the glossary.Dollars are in millions, except per share data, unless otherwise noted. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the U.S. for interim financial information and with the instructions to Form 10-Q and Article10 of Regulation S-X and, therefore, do not include all of the information and footnotes required by accounting principles generally accepted in the U.S. for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation in accordance with accounting principles generally accepted in the U.S. are reflected in the condensed consolidated financial statements.All adjustments are of a normal recurring nature, except as otherwise disclosed.Each Registrant's Balance Sheet at December31, 2009 is derived from that Registrant's 2009 audited Balance Sheet.The financial statements and notes thereto should be read in conjunction with the financial statements and notes contained in each Registrant's 2009 Form 10-K.The results of operations for the six months ended June30, 2010, are not necessarily indicative of the results to be expected for the full year ending December31, 2010, or other future periods, because results for interim periods can be disproportionately influenced by various factors and developments and seasonal variations. The classification of certain prior period amounts has been changed to conform to the presentation in the June30, 2010 financial statements. (PPL and PPL Energy Supply) "Loss from Discontinued Operations (net of income taxes)" on the Statements of Income includes the activities of certain businesses that were sold in 2010 and 2009.See Note 8 for additional information.The Statements of Cash Flows do not separately report the cash flows of the Discontinued Operations. 2. Summary of Significant Accounting Policies (PPL, PPL Energy Supply and PPL Electric) The following accounting policy disclosures represent updates to the "Summary of Significant Accounting Policies" Note in each Registrant's 2009 Form 10-K and should be read in conjunction with that discussion. General Business and Consolidation (PPL) In April 2010, PPL announced that it had entered into a Purchase and Sale Agreement among E.ON US Investments, PPL, and (for certain limited purposes) E.ON AG, providing for the sale of E.ON U.S. to PPL.E.ON U.S. is a limited liability company engaged, through its public utility subsidiaries LG&E and KU, in the regulated generation, transmission, distribution and sale of electricity and the distribution and sale of natural gas, primarily in Kentucky.See Notes 7 and 8 for additional information. (PPL, PPL Energy Supply and PPL Electric) PPL, PPL Energy Supply and PPL Electric consolidate a VIE when they are determined to be the primary beneficiary of the entity.As described below in "New Accounting Guidance Adopted," new accounting guidance modified the criteria for determining the primary beneficiary of a VIE.See Note 6 for additional information. (PPL, PPL Energy Supply and PPL Electric) Other Accounts Receivable PPL Electric's customers may elect to procure generation supply from an alternative supplier.As a result of a PUC-approved purchase of accounts receivable program, beginning in the first quarter of 2010, PPL Electric has purchased certain accounts receivable from alternative suppliers at a nominal discount, which reflects a provision for uncollectible accounts.Additionally, PPL Electric receives a nominal fee for administering the program.The alternative suppliers (including PPL EnergyPlus) have no continuing involvement or interest in the purchased accounts receivable.The purchased accounts receivable are initially recorded at fair value using a market approach based on the purchase price paid and are classified as Level 2 in the fair value hierarchy.The purchased accounts receivable have substantially the same risk profile and payment terms as PPL Electric's other customer accounts receivable.During the three and six months ended June 30, 2010, PPL and PPL Electric purchased $149 million and $225 million of accounts receivable from third parties.During the three and six months ended June30, 2010, PPL Electric purchased $58 million and $91 million of accounts receivable from PPL EnergyPlus. Debt Issuance Costs Debt issuance costs are deferred and amortized over the term of the related debt using the interest method or another method, generally straight-line, if the results obtained are not materially different than those that would result from the interest method. New Accounting Guidance Adopted Accounting for Transfers of Financial Assets Effective January 1, 2010, PPL and its subsidiaries adopted accounting guidance issued to revise the accounting for transfers of financial assets.This guidance: · eliminates the concept of a qualifying special-purpose entity (QSPE); therefore, QSPEs will be subject to consolidation guidance; · changes the requirements for the derecognition of financial assets; · establishes new criteria for reporting the transfer of a portion of a financial asset as a sale; · requires transferors to initially recognize, at fair value, assets obtained and liabilities incurred as a result of a transfer accounted for as a sale; and · requires enhanced disclosures to improve the transparency around transfers of financial assets and a transferor's continuing involvement. This guidance is applied prospectively to new transfers of financial assets.Disclosures are required for all transfers, including those entered into before the effective date. The adoption did not have a material impact on PPL and its subsidiaries' financial statements.See Note 7 for information on PPL Electric's participation in an asset-backed commercial paper program and "Accounts Receivable" above for information on PPL Electric's purchase of accounts receivable from alternative suppliers, which are within the scope of this guidance. Consolidation of Variable Interest Entities Effective January 1, 2010, PPL and its subsidiaries adopted accounting guidance issued to replace the quantitative-based risks and rewards calculation for determining which entity, if any, has a controlling financial interest in a VIE and is the primary beneficiary.The primary beneficiary must consolidate the VIE.This guidance: · prescribes a qualitative approach focused on identifying which entity has the power to direct the activities of a VIE that most significantly impact the VIE's economic performance and the obligation to absorb losses of, or the right to receive benefits from, the VIE that could potentially be significant to the VIE; · requires ongoing assessments of whether an entity is the primary beneficiary of a VIE; · requires enhanced disclosures to improve the transparency of an entity's involvement in a VIE; · requires that all previous consolidation conclusions be reconsidered; and · requires that QSPEs be evaluated for consolidation (resulting from the elimination of the QSPE concept in the guidance addressing accounting for transfers of financial assets). The adoption did not have a material impact on PPL and its subsidiaries' financial statements.See PPL and PPL Energy Supply's Balance Sheets and Note 6 for enhanced VIE disclosures. Improving Disclosures about Fair Value Measurements Effective January 1, 2010, PPL and its subsidiaries prospectively adopted accounting guidance issued to improve disclosures about fair value measurements.This guidance: · requires disclosures be provided for each class of assets and liabilities, with class determined on the basis of the nature and risks of the assets and liabilities; · clarifies that a description of valuation techniques and inputs used to measure fair value is required for Level 2 and 3 recurring and nonrecurring fair value measurements; and · for recurring fair value measurements, requires separate disclosure of significant transfers into and out of levels and the reasons for those transfers. PPL and its subsidiaries recognize transfers between levels at end-of-reporting-period values. This guidance makes corresponding amendments to employers' disclosures about pensions and other postretirement benefits. The adoption did not have a material impact on PPL and its subsidiaries' financial statements.The enhanced disclosures are presented in Note 13. Subsequent Measurement - Cash Flow Hedges Effective April 1, 2010, PPL and its subsidiaries prospectively adopted accounting guidance that was issued to clarify how an entity should reflect the subsequent measurement of cash flow hedges in AOCI if, during a prior period, hedge accounting was not permitted.This situation may arise if an entity's retrospective assessment of hedge effectiveness indicated that the hedging relationship had not been highly effective in a period, but the prospective assessment of hedge effectiveness showed an expectation that the hedging relationship would be highly effective in the future; therefore, the hedging relationship continued even though hedge accounting was not permitted for a certain period.This guidance: · requires that the cumulative gain or loss on the derivative that is used to determine the maximum amount of gain or loss that may be reflected in AOCI exclude the gains or losses that occurred during the period when hedge accounting was not permitted; and · requires that the cumulative change in the expected future cash flows on the hedged transaction exclude the changes related to the period when hedge accounting was not applied. The adoption did not have a significant impact on PPL and its subsidiaries; however, the impact in future periods could be material. 3. Segment and Related Information (PPL and PPL Energy Supply) See the "Segment and Related Information" Note in each Registrant's 2009 Form 10-K for a discussion of reportable segments."Unallocated Costs" represent E.ON U.S. acquisition-related costs and include advisory, accounting and legal fees and amortization of deferred Bridge Facility financing costs."Unallocated Assets" represent deferred Bridge Facility financing costs also related to the acquisition.Financial data is as follows: Three Months Ended June30, Six Months Ended June30, PPL Income Statement Data Revenues from external customers Supply (a) $ International Delivery Pennsylvania Delivery Revenues from external customers $ Intersegment revenues (b) Supply $ 64 $ $ $ Pennsylvania Delivery 20 1 40 Net Income (Loss) Attributable to PPL Supply (a) (c) $ 30 $ ) $ $ 19 International Delivery 58 62 Pennsylvania Delivery 16 17 53 66 Unallocated Costs ) ) Net income (loss) attributable to PPL $ 85 $ (7 ) $ $ June30, 2010 December31, 2009 Balance Sheet Data Assets Supply $ $ International Delivery Pennsylvania Delivery Unallocated Assets 52 Total assets $ $ Three Months Ended June30, Six Months Ended June30, PPL Energy Supply Income Statement Data Revenues from external customers Supply (a) $ International Delivery Revenues from external customers $ Net Income (Loss) Attributable to PPL Energy Supply Supply (a) (c) $ 28 $ ) $ $ 11 International Delivery 58 62 Net income (loss) attributable to PPL Energy Supply $ 86 $ ) $ $ June30, 2010 December31, 2009 Balance Sheet Data Assets Supply $ $ International Delivery Total assets $ $ (a) Includes impact from energy-related economic activity.See "Commodity Price Risk (Non-trading) - Economic Activity" in Note 14 for additional information. (b) See "PLR Contracts" and "NUG Purchases" in Note 11 for a discussion of the basis of accounting between reportable segments. (c) Both periods in 2009 include the results of the Long Island generation business and the majority of PPL Maine's hydroelectric generation business, both of which have been classified as Discontinued Operations.See Note 8 for additional information. 4. Earnings Per Share (PPL) EPS is computed using the two-class method, which is an earnings allocation method for computing EPS that treats a participating security as having rights to earnings that would otherwise have been available to common shareowners.Share-based payment awards that provide recipients a non-forfeitable right to dividends or dividend equivalents are considered participating securities. Basic EPS is computed by dividing income available to PPL common shareowners by the weighted-average number of common shares outstanding during the period.Diluted EPS is computed by dividing income available to PPL common shareowners by the weighted-average number of shares outstanding that are increased for additional shares that would be outstanding if potentially dilutive non-participating securities were converted to common shares.In 2009 and 2010, these securities included stock options and performance units granted under the incentive compensation plans.Additionally, in 2010, these securities included the Purchase Contract component of the Equity Units that were issued in June 2010.The Purchase Contracts will be dilutive only if the average VWAP of PPL's common stock for a certain period exceeds $28.80.Because the average VWAP has not exceeded $28.80 since issuance, the Purchase Contracts were excluded from the diluted EPS calculations.See Note 7 for additional information on the Purchase Contracts. Basic and diluted EPS, computed using the two-class method, and reconciliations of the amounts of income and shares of common stock (in thousands) used in the calculation are: Three Months Ended June30, Six Months Ended June30, Income (Numerator) Income from continuing operations after income taxes attributable to PPL $ 85 $ 25 $ $ Less amounts allocated to participating securities 1 1 Income from continuing operations after income taxes available to PPL common shareowners $ 85 $ 25 $ $ Loss from discontinued operations (net of income taxes) available to PPL $ ) $ ) Net income (loss) attributable to PPL $ 85 $ (7 ) $ $ Less amounts allocated to participating securities 1 1 Net income (loss) available to PPL common shareowners $ 85 $ (7 ) $ $ Shares of Common Stock (Denominator) Weighted-average shares - Basic EPS Addincremental non-participating securities: Stock options and performance units Weighted-average shares - Diluted EPS Basic EPS Available to PPL common shareowners: Income from continuing operations after income taxes $ Loss from discontinued operations (net of income taxes) ) ) Net Income (Loss) $ $ ) $ $ Diluted EPS Available to PPL common shareowners: Income from continuing operations after income taxes $ Loss from discontinued operations (net of income taxes) ) ) Net Income (Loss) $ $ ) $ $ The following stock options to purchase PPL common stock and performance units were excluded from the computations of diluted EPS because the effect would have been antidilutive. Three Months Ended June30, Six Months Ended June30, (Shares in thousands) Stock options Performance units 91 1 During the three and six months ended June30, 2010, PPL issued 10,664 and 274,524 shares of common stock related to the exercise of stock options, vesting of restricted stock and restricted stock units and conversion of stock units granted to directors under its stock-based compensation plans and issued 546,726 and 996,607 shares of common stock related to its DRIP.PPL also issued 234,211 shares related to its ESOP during the six months ended June 30, 2010. In June 2010, PPL issued 103.5 million shares of common stock and 23 million Equity Units pursuant to concurrent registered underwritten offerings.See Note 7 for additional information.Subject to antidilution adjustments, the maximum number of shares that could potentially be issued to settle the Purchase Contract component of the Equity Units is 61,136,300 shares, including 47,915,900 shares that could be issued under standard provisions of the Purchase Contract and 13,220,400 shares that could be issued under make-whole provisions in the event of early settlement upon a Fundamental Change. 5. Income Taxes (PPL) Reconciliations of effective income tax rates are: Three Months Ended June30, Six Months Ended June30, Reconciliation of Income Taxes Federal income tax on Income (Loss) from Continuing Operations Before Income Taxes at statutory tax rate - 35% $ 36 $ (1 ) $ $ Increase (decrease) due to: State income taxes 1 (6 ) 16 (1 ) State net operating loss valuation allowance (8 ) Impact of lower U.K. income tax rates (4 ) (3 ) (8 ) ) U.S. income tax on foreign earnings, net of foreign tax credit (7 ) (6 ) (2 ) Change in federal and state tax reserves 1 (1 ) (7 ) 7 Change in foreign tax reserves (a) 22 ) 22 ) Domestic manufacturing deduction (8 ) (2 ) ) (7 ) Health Care Reform (b) 8 Foreign losses generated through restructuring (a) ) ) Other (4 ) (3 ) (9 ) ) Total decrease ) Total income taxes from continuing operations $ 12 $ ) $ $ 67 (a) During the three and six months ended June 30, 2010, PPL recorded a $25 million foreign tax benefit and a related $22 million foreign tax reserve related to losses generated by a U.K. restructuring. (b) Beginning in 2013, provisions within Health Care Reform eliminated the tax deductibility of retiree health care costs to the extent of federal subsidies received by plan sponsors that provide retiree prescription drug benefits equivalent to Medicare Part D Coverage.As a result, PPL recorded deferred income tax expense in March 2010.See Note 9 for additional information. PPL has evaluated the impact of the change in earnings estimates on its projected annual effective tax rate.The result of the change in estimate reduced income tax expense for the three months ended June 30, 2010 by $25 million ($0.06 per share, basic and diluted). In July 2010, the U.K.'s Finance Act 2010, which includes amendments to existing tax law, was enacted.The most significant change to the tax law was a reduction in the U.K.'s statutory income tax rate.Effective April 1, 2011, the statutory income tax rate will be reduced from 28% to 27%.As a result, PPL anticipates recognizing a deferred tax benefit during the third quarter of 2010 in the range of $15 million to $20 million. (PPL Energy Supply) Three Months Ended June30, Six Months Ended June30, Reconciliation of Income Taxes Federal income tax on Income (Loss) from Continuing Operations Before Income Taxes at statutory tax rate - 35% $ 35 $ ) $ $ 75 Increase (decrease) due to: State income taxes 2 (3 ) 15 2 Impact of lower U.K. income tax rates (4 ) (3 ) (8 ) ) U.S. income tax on foreign earnings, net of foreign tax credit (7 ) (6 ) (2 ) Change in federal and state tax reserves 4 (3 ) 3 Change in foreign tax reserves (a) 22 ) 22 ) Domestic manufacturing deduction (8 ) (2 ) ) (7 ) Health Care Reform (b) 5 Foreign losses generated through restructuring (a) ) ) Other (4 ) (4 ) (6 ) (8 ) Total decrease ) Total income taxes from continuing operations $ 15 $ ) $ $ 24 (a) During the three and six months ended June 30, 2010, PPL Energy Supply recorded a $25 million foreign tax benefit and a related $22 million foreign tax reserve related to losses generated by a U.K. restructuring. (b) Beginning in 2013, provisions within Health Care Reform eliminated the tax deductibility of retiree health care costs to the extent of federal subsidies received by plan sponsors that provide retiree prescription drug benefits equivalent to Medicare Part D Coverage.As a result, PPL Energy Supply recorded deferred income tax expense in March 2010.See Note 9 for additional information. PPL Energy Supply has evaluated the impact of the change in earnings estimates on its projected annual effective tax rate.The result of the change in estimate reduced income tax expense for the three months ended June 30, 2010 by $23 million. In July 2010, the U.K.'s Finance Act 2010, which includes amendments to existing tax law, was enacted.The most significant change to the tax law was a reduction in the U.K.'s statutory income tax rate.Effective April 1, 2011, the statutory income tax rate will be reduced from 28% to 27%.As a result, PPL Energy Supply anticipates recognizing a deferred tax benefit during the third quarter of 2010 in the range of $15 million to $20 million. (PPL Electric) Three Months Ended June30, Six Months Ended June30, Reconciliation of IncomeTaxes Federal income tax on Income Before Income Taxes at statutory tax rate - 35% $ 12 $ 11 $ 34 $ 39 Increase (decrease) due to: State income taxes 1 1 4 4 Amortization of investment tax credit (1 ) (1 ) Change in federal and state tax reserves (2 ) (1 ) (4 ) (3 ) Other (1 ) (1 ) (2 ) Total decrease (1 ) (1 ) (2 ) (2 ) Total income taxes $ 11 $ 10 $ 32 $ 37 Unrecognized Tax Benefits (PPL, PPL Energy Supply and PPL Electric) Changes to unrecognized tax benefits were as follows: Three Months Ended June30, Six Months Ended June30, PPL Beginning of period $ Additions based on tax positions of prior years 2 4 14 Reductions based on tax positions of prior years (6 ) Additions based on tax positions related to the current year 30 30 3 Reductions based on tax positions related to the current year (5 ) (5 ) Settlements ) (1 ) ) Lapse of applicable statutes of limitations (2 ) (2 ) (4 ) (4 ) Effects of foreign currency translation (2 ) 2 (6 ) (2 ) End of period $ PPL Energy Supply Beginning of period $ $ 94 $ $ Additions based on tax positions of prior years 2 2 2 Reductions based on tax positions of prior years Additions based on tax positions related to the current year 30 30 3 Reductions based on tax positions related to the current year (3 ) (3 ) Settlements ) (1 ) ) Effects of foreign currency translation (2 ) 2 (6 ) (2 ) End of period $ $ 82 $ $ 82 PPL Electric Beginning of period $ 72 $ 82 $ 74 $ 77 Additions based on tax positions of prior years 2 7 Reductions based on tax positions of prior years (2 ) Reductions based on tax positions related to the current year (2 ) (2 ) Lapse of applicable statutes of limitations (2 ) (2 ) (4 ) (4 ) End of period $ 68 $ 80 $ 68 $ 80 At June 30, 2010, it was reasonably possible that during the next 12 months the total amount of unrecognized tax benefits could increase by as much as $35 million or decrease by up to $196 million for PPL, increase by as much as $12 million or decrease by up to $141 million for PPL Energy Supply and increase by as much as $23 million or decrease by up to $44 million for PPL Electric.These changes could result from subsequent recognition, derecognition and/or changes in the measurement of uncertain tax positions related to the creditability of foreign taxes, the timing and utilization of foreign tax credits and the related impact on alternative minimum tax and other credits, the timing and/or valuation of certain deductions, intercompany transactions and unitary filing groups.The events that could cause these changes are direct settlements with taxing authorities, litigation, legal or administrative guidance by relevant taxing authorities and the lapse of an applicable statute of limitation. At June 30, the total unrecognized tax benefits and related indirect effects that, if recognized, would decrease the effective tax rate were: PPL $ $ PPL Energy Supply 88 PPL Electric 11 18 At June 30, 2010, PPL, PPL Energy Supply and PPL Electric had accrued interest related to tax positions of $38 million, $31 million and $4 million.At December 31, 2009, PPL, PPL Energy Supply and PPL Electric had accrued interest related to tax positions of $36 million, $27 million and $5 million. PPL and its subsidiaries recognize interest and penalties in "Income Taxes" on their Statements of Income.The following expenses (benefits) were recognized: Three Months Ended June 30, Six Months Ended June 30, PPL $ 3 $ (2 ) $ 2 $ 2 PPL Energy Supply 4 (2 ) 4 PPL Electric (1 ) (1 ) (1 ) The amounts recognized during the three and six months ended June 30, 2010 and 2009, for PPL, PPL Energy Supply and PPL Electric were primarily the result of additional interest accrued or reversed related to tax positions of prior years, settlements or adjustments to tax positions of prior years and the lapse of applicable statutes of limitations, with respect to certain issues. 6. Variable Interest Entities (PPL and PPL Energy Supply) In December 2001, a subsidiary of PPL Energy Supply entered into a $455 million operating lease arrangement, as lessee, for the development, construction and operation of a gas-fired combined-cycle generation facility located in Lower Mt. Bethel Township, Northampton County, Pennsylvania.The owner/lessor of this generation facility, LMB Funding, LP, was created to own/lease the facility and incur the related financing costs.The initial lease term commenced on the date of commercial operation, which occurred in May 2004, and ends in December 2013.Under a residual value guarantee, if the generation facility is sold at the end of the lease term and the cash proceeds from the sale are less than the original acquisition cost, the subsidiary of PPL Energy Supply is obligated to pay up to 70.52% of the original acquisition cost.This residual value guarantee protects the other variable interest holders from losses related to their investments.LMB Funding, LP cannot extend or cancel the lease or sell the facility without the prior consent of the PPL Energy Supply subsidiary.As a result, LMB Funding, LP was determined to be a VIE and the subsidiary of PPL Energy Supply was considered the primary beneficiary that consolidates this VIE. The lease financing, which includes $437 million of "Long-term Debt" and $18 million of "Noncontrolling Interests" at June30, 2010, is secured by, among other things, the generation facility, the carrying amount of which is disclosed on the Balance Sheets.The debt matures at the end of the initial lease term.As a result of the consolidation, PPL Energy Supply has recorded interest expense in lieu of rent expense.For the three and six months ended June 30, 2010, additional depreciation on the generation facility of $4 million and $8 million was recorded.For the three and six months ended June 30, 2009, additional depreciation on the generation facility of $2 million and $5 million was recorded. 7. Financing Activities Credit Arrangements and Short-term Debt (PPL and PPL Energy Supply) PPL Energy Supply had the following credit facilities in place at June30, 2010: Expiration Date Capacity Borrowed (a) Letters of Credit Issued Unused Capacity PPL Energy Supply Domestic Credit Facilities 364-day Syndicated Credit Facility (b) (c) Sept-10 $ $ 5-year Structured Credit Facility (d) Mar-11 n/a $ 20 5-year Syndicated Credit Facility (c) (e) June-12 $ 3-year Bilateral Credit Facility (f) Mar-13 n/a 4 Total PPL Energy Supply Domestic Credit Facilities $ WPD Credit Facilities WPDH Limited 5-year Syndicated Credit Facility(g) Jan-13 £ £ n/a £ 27 WPD (South West) 3-year Syndicated Credit Facility(h) July-12 n/a Uncommitted Credit Facilities 63 £ 3 60 Total WPD Credit Facilities £ £ £ 3 £ (a) Amounts borrowed are recorded as "Short-term debt" on the Balance Sheet. (b) Under this facility, PPL Energy Supply has the ability to make cash borrowings and to request the lenders to issue up to $200 million of letters of credit.Borrowings generally bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating. (c) In June 2010, PPL Energy Supply closed into escrow a new $4 billion syndicated credit facility, expiring December 31, 2014, that is intended to replace its 364-day Syndicated Credit Facility and 5-year Syndicated Credit Facility upon effectiveness.Subject to certain conditions, the new credit facility will become effective on the earliest of (i) December 31, 2010, (ii) the date on which the acquisition of E.ON U.S. is completed by PPL, or (iii) the date on which the purchase and sale agreement relating to the acquisition of E.ON U.S. has been terminated or expired or such acquisition has otherwise been abandoned by PPL.Upon effectiveness, PPL Energy Supply will have the ability to make cash borrowings and to request the lenders to issue letters of credit.Borrowings will generally bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating.Similar to the existing facilities, the new credit facility contains a financial covenant requiring PPL Energy Supply's debt to total capitalization to not exceed 65% and other customary covenants.Additionally under certain conditions, PPL Energy Supply may request that the facility's capacity be increased by up to $500 million.At June 30, 2010, $40 million of deferred fees were accrued related to this facility. (d) Under this facility, PPL Energy Supply has the ability to request the lenders to issue letters of credit but cannot make cash borrowings.PPL Energy Supply's obligations under this facility are supported by a $300 million letter of credit issued on PPL Energy Supply's behalf under a separate, but related, $300 million five-year credit agreement, also expiring in March 2011. (e) Under this facility, PPL Energy Supply has the ability to make cash borrowings and to request the lenders to issue letters of credit.Borrowings generally bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating.The borrowing outstanding at June30, 2010 bears interest at 0.84% and was repaid by PPL Energy Supply in July 2010. (f) In March 2010, PPL Energy Supply's 364-day bilateral credit facility was amended.The amendment included extending the expiration date to March 2013, thereby making it a three-year facility, and setting related fees based on the company's public debt rating.Under this facility, PPL Energy Supply can request the bank to issue letters of credit but cannot make cash borrowings. (g) Under this facility, WPDH Limited has the ability to make cash borrowings but cannot request the lenders to issue letters of credit.Borrowings under this facility bear interest at LIBOR-based rates plus a spread, depending on the company's public debt rating.The cash borrowing outstanding at June30, 2010 was a USD-denominated borrowing of $181 million, which equated to £123 million at the time of borrowing and bears interest at approximately 0.94%. (h) Under this facility, WPD (South West) has the ability to make cash borrowings but cannot request the lenders to issue letters of credit.Borrowings under this facility bear interest at LIBOR-based rates plus a margin. In May 2010, PPL Energy Supply entered into a $500 million Facility Agreement expiring June 2017, whereby PPL Energy Supply has the ability to request up to $500 million of committed letter of credit capacity at fees to be agreed upon at the time of each request, based on certain market conditions.As of June 30, 2010, PPL Energy Supply has not requested any capacity for the issuance of letters of credit under this arrangement. (PPL and PPL Electric) PPL Electric had the following credit facilities in place at June30, 2010: Expiration Date Capacity Borrowed Letters of Credit Issued Unused Capacity 5-year Syndicated Credit Facility (a) May-12 $ $ 13 $ Asset-backed Credit Facility (b) July-10 n/a Total PPL Electric Credit Facilities $ $ 13 $ (a) Under this facility, PPL Electric has the ability to make cash borrowings and to request the lenders to issue letters of credit.Borrowings generally bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating. In June 2010, PPL Electric closed into escrow a new $200 million syndicated credit facility, expiring December 31, 2014, that is intended to replace its existing 5-year Syndicated Credit Facility upon effectiveness.Subject to certain conditions, the new credit facility will become effective on the earliest of (i) December 31, 2010, (ii) the date on which the acquisition of E.ON U.S. is completed by PPL, or (iii) the date on which the purchase and sale agreement relating to the acquisition of E.ON U.S. has been terminated or expired or such acquisition has otherwise been abandoned by PPL.Upon effectiveness, PPL Electric will have the ability to make cash borrowings and to request the lenders to issue letters of credit.Borrowings will generally bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating.Similar to the existing facility, the new credit facility contains a financial covenant requiring PPL Electric's debt to total capitalization to not exceed 70% and other customary covenants.Additionally, under certain conditions, PPL Electric may request that the facility's capacity be increased by up to $100 million.At June 30, 2010, $2 million of deferred fees were accrued related to this facility. (b) PPL Electric participates in an asset-backed commercial paper program through which PPL Electric obtains financing by selling and contributing its eligible accounts receivable and unbilled revenue to a special purpose, wholly owned subsidiary on an ongoing basis.The subsidiary has pledged these assets to secure loans from a commercial paper conduit sponsored by a financial institution.The subsidiary's borrowing costs under the credit facility vary based on the commercial paper conduit's actual cost to issue commercial paper that supports the debt. At June30, 2010 and December31, 2009, $255 million and $223 million of accounts receivable and $102 million and $192 million of unbilled revenue were pledged by the subsidiary under the credit agreement related to PPL Electric's and the subsidiary's participation in the asset-backed commercial paper program.Based on the accounts receivable and unbilled revenue pledged, $150 million was available for borrowing at June30, 2010.PPL Electric's sale to its subsidiary of the accounts receivable and unbilled revenue is an absolute sale of the assets, and PPL Electric does not retain an interest in these assets.However, for financial reporting purposes, the subsidiary's financial results are consolidated in PPL Electric's financial statements.PPL Electric performs certain record-keeping and cash collection functions with respect to the assets in return for a servicing fee from the subsidiary. In July 2010, PPL Electric and the subsidiary extended the expiration date of the credit agreement to July 2011. PPL Electric maintains a commercial paper program for up to $200 million to provide an additional financing source to fund its short-term liquidity needs, if and when necessary.Commercial paper issuances are currently supported by PPL Electric's 5-year Syndicated Credit Facility, which expires in May 2012, based on available capacity.PPL Electric had no commercial paper outstanding at June 30, 2010. (PPL) In June 2010, PPL closed into escrow two new $400 million syndicated credit facilities, expiring December 31, 2014, that are intended to be entered into by LG&E and KU upon effectiveness.Subject to certain conditions, the new credit facilities will become effective on the date that the acquisition of E.ON U.S. is consummated by PPL.Upon effectiveness, LG&E and KU will each have the ability to make cash borrowings and to request the lenders to issue letters of credit.Borrowings will generally bear interest at LIBOR-based rates plus a spread, depending upon the respective company's public debt rating.The new credit facilities each contain a financial covenant requiring the respective borrower's debt to total capitalization to not exceed 70% and other customary covenants.Additionally, under certain conditions, LG&E and KU may each request that its respective facility's capacity be increased by up to $100 million.At June 30, 2010, an aggregate of $5 million of deferred fees were accrued related to these facilities. Bridge Facility Concurrently, and in connection with entering into the agreement to acquire E.ON U.S., PPL entered into a commitment letter with certain lenders pursuant to which, subject to the conditions set forth therein, the lenders committed to provide PPL with 364-day unsecured bridge financing of up to $6.5 billion, the proceeds of which, if drawn upon, will be used at closing of the acquisition (i) to fund the consideration for the acquisition and (ii) to pay certain fees and expenses in connection with the acquisition.In June 2010, the commitment of such lenders for the bridge financing was syndicated to a group of banks, including the lenders under the commitment letter.Upon the syndication of the commitment, PPL Capital Funding, as borrower, and PPL, as guarantor, entered into a $6.5 billion Bridge Facility.Subsequently, in accordance with the Bridge Facility terms and after the issuance of common stock and Equity Units in June 2010 as discussedin "Long-term Debt and Equity Securities" below, the amount of the Bridge Facility was permanently reduced.At June 30, 2010 the capacity of the Bridge Facility was approximately $3.0 billion.PPL expects a further reduction in the Bridge Facility during the third quarter of 2010 as a result of the monetization of certain full-requirement sales contracts.See "Commodity Price Risk (Non-trading) - Monetization of Certain Full-Requirement Sales Contracts" in Note 14 for additional information. The Bridge Facility will be used as a backstop facility in the event that alternative financing is not available at or prior to the closing of the acquisition.The Bridge Facility, if drawn upon, will mature 364 days after closing of the acquisition.Any borrowings under the Bridge Facility would generally bear interest at LIBOR-based rates plus a spread, depending upon PPL Capital Funding's public debt rating and the length of time that the borrowings are outstanding.If drawn upon, PPL Capital Funding would also be required to pay the lenders additional fees under the Bridge Facility that are dependent upon the amount of borrowings and length of time outstanding.During the three and six months ended June 30, 2010, PPL incurred $74 million of fees in connection with the Bridge Facility, which have been deferred and are being amortized through the anticipated closing date of the acquisition. The Bridge Facility contains a financial covenant requiring PPL to maintain a ratio of debt to total capitalization, as defined therein, not to exceed 70%.The Bridge Facility also contains customary representations, covenants, and events of default and requires the prepayment of advances and/or the permanent reduction of commitments under the facility with the net cash proceeds received from disposals of assets, incurrence of debt and issuance of equity securities, subject to certain exceptions. Long-term Debt and Equity Securities (PPL) Effective June 21, 2010, PPL Capital Funding's 6.85% Senior Notes due 2047 ceased being the covered debt under the Replacement Capital Covenant entered into by PPL and PPL Capital Funding in March 2007 in connection with the issuance of PPL Capital Funding's 2007 Series A Junior Subordinated Notes due 2067 as a result of there being less than $100 million aggregate principal amount of such notes outstanding.Because there was no other eligible debt outstanding to become the covered debt benefiting from the Replacement Capital Covenant, the Replacement Capital Covenant terminated. In June 2010, PPL issued 103.5 million shares of PPL common stock at a public offering price of $24.00 per share, for a total of $2.484 billion.Proceeds from the issuance were $2.409 billion, net of the $75 million underwriting discount.PPL also issued 23 million Equity Units at a stated amount per unit of $50.00 for a total of $1.150 billion.Proceeds from the issuance were $1.116 billion, net of the $34 million underwriting discount.PPL has invested the net proceeds in U.S. government obligations, bank deposits and other highly-rated investments until needed to partially fund the acquisition of E.ON U.S. and pay certain acquisition-related fees and expenses. Each Equity Unit consists of a Purchase Contract and, initially, a 5.0% undivided beneficial ownership interest in $1,000 principal amount of PPL Capital Funding 4.625% Junior Subordinated Notes due 2018 (2018 Notes). Each Purchase Contract obligates the holder to purchase, and PPL to sell, for $50.00 a variable number of shares of PPL common stock determined by the average VWAP of PPL's common stock for the 20-trading day period ending on the third trading day prior to July 1, 2013, subject to antidilution adjustments and an early settlement upon a Fundamental Change as follows: · if the average VWAP equals or exceeds $28.80, then 1.7361 shares (a minimum of 39,930,300 shares); · if the average VWAP is less than $28.80 but greater than $24.00, a number of shares of common stock having a value, based on the average VWAP, equal to $50.00; and · if the average VWAP is less than or equal to $24.00, then 2.0833 shares (a maximum of 47,915,900 shares). If holders elect to settle the Purchase Contract prior to July1, 2013, they will receive 1.7361 shares of PPL common stock, subject to antidilution adjustments and an early settlement upon a Fundamental Change. A holder's ownership interest in the 2018 Notes is pledged to PPL to secure the holder's obligation under the related Purchase Contract.If a holder of a Purchase Contract chooses at any time to no longer be a holder of the 2018 Notes, such holder's obligation under the Purchase Contract must be secured by a U.S. Treasury security. Each Purchase Contract also requires PPL to make quarterly contract adjustment payments at a rate of 4.875% per year on the $50.00 stated amount of the Equity Unit.PPL has the option to defer these contract adjustment payments until the Purchase Contract settlement date.Deferred contract adjustment payments will accrue additional contract adjustment payments at the rate of 9.5% per year until paid.Until any deferred contract adjustment payments have been paid, PPL may not declare or pay any dividends or distributions on, or redeem, purchase or acquire or make a liquidation payment with respect to, any of its capital stock, subject to certain exceptions. The 2018 Notes are fully and unconditionally guaranteed by PPL as to payment of principal and interest.The 2018 Notes initially bear interest at 4.625% and are not subject to redemption prior to July 2015.Beginning July 2015, PPL Capital Funding may, at its option, redeem the 2018 Notes, in whole but not in part, at any time, at par plus accrued and unpaid interest.The 2018 Notes are expected to be remarketed in 2013 into two tranches, such that neither tranche will have an aggregate principal amount of less than the lesser of $300 million and 50% of the aggregate principal amount of the 2018 Notes to be remarketed.One tranche will mature on or about the third anniversary of the settlement of the remarketing and the other tranche will mature on or about the fifth anniversary of such settlement.The 2018 Notes may be remarketed as senior, unsecured obligations of PPL Capital Funding in certain circumstances.Upon a successful remarketing, the interest rate on the 2018 Notes may be reset and the maturity of the tranches may be modified as necessary.In connection with a remarketing, PPL Capital Funding may elect with respect to each tranche, to extend or eliminate the early redemption date and/or calculate interest on the notes of a tranche on a fixed or floating rate basis.If the remarketing fails, holders of the 2018 Notes will have the right to put their notes to PPL Capital Funding on July1, 2013 for an amount equal to the principal amount plus accrued interest. Prior to July 2013, PPL Capital Funding may elect at one or more times to defer interest payments on the 2018 Notes for one or more consecutive interest periods until the earlier of the third anniversary of the interest payment due date and July 2015.Deferred interest payments will accrue additional interest at a rate equal to the interest rate then applicable to the 2018 Notes.Until any deferred interest payments have been paid, PPL may not, subject to certain exceptions, (i) declare or pay any dividends or distributions on, or redeem, purchase or acquire or make a liquidation payment with respect to, any of its capital stock, (ii) make any payment of principal of, or interest or premium, if any, on, or repay, purchase or redeem any of its debt securities that upon its liquidation ranks equal with, or junior in interest to, the subordinated guarantee of the 2018 Notes by PPL as of the date of issuance and (iii) make any payments regarding any guarantee by PPL of securities of any of its subsidiaries (other than PPL Capital Funding) if the guarantee ranks equal with, or junior in interest to, the 2018 Notes as of the date of their issuance. In the financial statements, the proceeds from the sale of the Equity Units were allocated to the 2018 Notes and the Purchase Contracts, including the obligation to make contract adjustment payments, based on the underlying fair value of each instrument at the time of issuance.As a result, the 2018 Notes were recorded at $1.150 billion, which approximated fair value, as long-term debt.The present value of the contract adjustment payments of $157 million was recorded to other liabilities, representing the obligation to make contract adjustment payments, with an offsetting reduction to capital in excess of par value for the issuance of the Purchase Contracts, which approximated the fair value of each.The liability will be accreted through interest expense over the three-year term of the Purchase Contracts.Costs to issue the Equity Units were primarily allocated on a relative cost basis, resulting in $29 million being recorded to capital in excess of par value and $7 million being recorded to other noncurrent assets at June30, 2010.See Note 4 for EPS considerations related to the Purchase Contracts. (PPL and PPL Energy Supply) In March 2010, WPD (South Wales) and WPD (South West) each issued £200 million of 5.75% Notes due 2040 (Notes).The combined debt issuance of £400 million equated to $603 million at the time of issuance, of which WPD received proceeds of £394 million, which equated to $593 million, net of discounts and underwriting fees.The proceeds have been or will be used for general corporate purposes, including repayment of short-term debt, prepayment of certain pension contributions and funding of capital expenditures.See Note9 for further discussion of pension contributions. The Notes may be redeemed any time prior to maturity in whole, but not in part, at the option of each issuer at make-whole redemption prices.Additionally, the Notes may be put by the holders back to the issuer for redemption if the long-term credit ratings assigned to the Notes by Moody's, S&P or Fitch are withdrawn by any of the rating agencies or reduced to a non-investment grade rating of Ba1 or BB+ in connection with a restructuring event.A restructuring event includes the loss of, or a material adverse change to, the distribution license under which WPD (South Wales) and WPD (South West) operate. (PPL and PPL Electric) In April 2010, PPL Electric redeemed all five series of its outstanding preferred stock, with a par value in the aggregate of $51 million for $54 million plus accumulated dividends.The preferred stock was reflected on PPL's Balance Sheets in "Noncontrolling Interests" as of December31, 2009.The redeemed shares are no longer outstanding and represent only the right to receive the applicable redemption price, to the extent the shares have not yet been presented for payment.The premium of $3 million reduced "Net Income (Loss) Attributable to PPL Corporation" on PPL's Statement of Income and "Net Income Available to PPL Corporation" on PPL Electric's Statement of Income during the second quarter of 2010. Legal Separateness (PPL, PPL Energy Supply and PPL Electric) The subsidiaries of PPL are separate legal entities.PPL's subsidiaries are not liable for the debts of PPL.Accordingly, creditors of PPL may not satisfy their debts from the assets of the subsidiaries absent a specific contractual undertaking by a subsidiary to pay PPL's creditors or as required by applicable law or regulation.Similarly, absent a specific contractual undertaking or as required by applicable law or regulation, PPL is not liable for the debts of its subsidiaries.Accordingly, creditors of PPL's subsidiaries may not satisfy their debts from the assets of PPL absent a specific contractual undertaking by PPL to pay the creditors of its subsidiaries or as required by applicable law or regulation. Similarly, the subsidiaries of PPL Energy Supply and PPL Electric are separate legal entities.These subsidiaries are not liable for the debts of PPL Energy Supply and PPL Electric.Accordingly, creditors of PPL Energy Supply and PPL Electric may not satisfy their debts from the assets of their subsidiaries absent a specific contractual undertaking by a subsidiary to pay the creditors or as required by applicable law or regulation.In addition, absent a specific contractual undertaking or as required by applicable law or regulation, PPL Energy Supply and PPL Electric are not liable for the debts of their subsidiaries.Accordingly, creditors of these subsidiaries may not satisfy their debts from the assets of PPL Energy Supply or PPL Electric absent a specific contractual undertaking by that parent to pay the creditors of its subsidiaries or as required by applicable law or regulation. Distributions and Capital Contributions (PPL) In February 2010, PPL announced an increase to its quarterly common stock dividend, effective April 1, 2010, to 35.0cents per share (equivalent to $1.40 per annum).Future dividends, declared at the discretion of the Board of Directors, will be dependent upon future earnings, cash flows, financial requirements and other factors. (PPL Energy Supply) During the six months ended June 30, 2010, PPL Energy Supply distributed $364 million to its parent company, PPL Energy Funding, and received cash contributions of $3.5 billion.The cash contributions received from its parent relate to the funds received by PPL in June 2010 from the issuance of common stock and Equity Units.These funds are being invested by a subsidiary of PPL Energy Supply and will be returned to PPL when PPL needs the funds to pay for the acquisition of E.ON U.S.and certain acquisition-related fees and expenses. (PPL Electric) During the six months ended June 30, 2010, PPL Electric paid common stock dividends of $40 million to PPL and received cash contributions of $55 million. 8. Acquisitions, Development and Divestitures (PPL, PPL Energy Supply and PPL Electric) PPL and its subsidiaries continuously evaluate strategic options and, from time to time, negotiate with third parties regarding acquisitions and dispositions of businesses and assets, joint ventures and development projects, which may or may not result in consummated transactions.Any resulting transactions may impact future financial results. Domestic Pending Acquisition of E.ON U.S. (PPL) In April 2010, PPL announced that it had entered into a Purchase and Sale Agreement (the PSA) among E.ON US Investments, PPL, and (for certain limited purposes) E.ON AG, providing for the sale of E.ON U.S. to PPL. Pursuant to the PSA, at closing, PPL will acquire all of the outstanding limited liability company interests of E.ON U.S. for cash consideration of approximately $2.1 billion.In addition, PPL agreed to assume, through consolidation, $925 million of outstanding pollution control bonds and to repay indebtedness owed by E.ON U.S. and its subsidiaries to E.ONUS Investments and its affiliates.Such affiliate indebtedness is currently estimated to be approximately $4.6 billion.The aggregate consideration payable by PPL at closing, approximately $7.6 billion (including the surviving indebtedness), is subject to adjustment for specified incremental investment in E.ON U.S. that will potentially be made by E.ON US Investments and its affiliates prior to closing.See Note 7 for information on the issuance of $3.634 billion of common stock and Equity Units in June 2010, the net proceeds (totaling $3.525 billion, net of underwriting discounts) of which will be used to partially fund the acquisition.Note 7 also contains information on the Bridge Facility, which will serve as a backstop facility in the event that alternative financing is not available at or prior to the closing of the acquisition. E.ON U.S. and PPL have made customary representations and warranties and covenants in the PSA.The transaction is subject to customary closing conditions, including the expiration or termination of the applicable waiting period under the HSR Act, receipt of required regulatory approvals (including state regulators in Kentucky, Virginia and Tennessee and the FERC) and the absence of injunctions or restraints imposed by governmental entities.Subject to receipt of required approvals, the transaction is expected to close by the end of 2010. The PSA also contains certain customary termination rights for both PPL and E.ON US Investments, including a termination right for either party if the closing does not occur by April 28, 2011 (provided that either party may postpone such date to October 28, 2011 in the event that the only closing condition that remains to be satisfied is the receipt of regulatory approvals).In addition, E.ON US Investments has the right to terminate the PSA if PPL has failed to consummate the transaction when it was otherwise obligated to do so.Upon such termination, subject to certain conditions, PPL may be required to pay E.ON US Investments a termination fee of $450 million. During the three and six months ended June 30, 2010, PPL incurred acquisition-related costs including advisory, accounting and legal fees, of $7 million, which were recorded in "Other Income (Expense) - net" on the Statement of Income.In addition, amortization of deferred Bridge Facility financing costs of $22 million was recorded in "Interest Expense" on the Statement of Income. (PPL and PPL Energy Supply) In order to raise additional cash for the E.ON U.S. acquisition, PPL is exploring the sale of non-core assets.In July 2010, PPL Energy Supply monetized certain full-requirement sales contracts that resulted in cash proceeds of $249 million.See "Commodity Price Risk (Non-trading) - Monetization of Certain Full-Requirement Sales Contracts" inNote 14 for additional information. Development (PPL and PPL Energy Supply) PPL Energy Supply applied for DOE loan guarantees for the oltwood expansion project and for the 28 MW Rainbow redevelopment project.In April 2010, PPL Energy Supply notified the DOE that it was withdrawing the applications for both projects citing improvements in the financial markets. In 2008, a PPL Energy Supply subsidiary submitted a COLA to the NRC for the proposed Bell Bend nuclear generating unit (Bell Bend) to be built adjacent to the Susquehanna plant.Also in 2008, the COLA was formally docketed and accepted for review by the NRC.The NRC continues to review the COLA.In 2009, the NRC published its official review schedule that culminates with issuance of Bell Bend's final safety evaluation report in 2012, after which public hearings will be held before Bell Bend's license can be issued. In 2008, a PPL Energy Supply subsidiary submitted Parts I and II of an application for a federal loan guarantee for Bell Bend to the DOE.In 2009, the DOE announced that it was working to finalize loan guarantees related to four projects, which did not include Bell Bend.None of the ten applicants who submitted Part II applications has been formally eliminated by the DOE; however, the DOE has stated that the $18.5 billion currently appropriated to support new nuclear projects would not likely be enough for more than four projects.A PPL Energy Supply subsidiary submits quarterly application updates for Bell Bend to the DOE to remain active in the loan guarantee application process. The President's proposed budget for fiscal year 2011 includes an additional $36 billion of loan guarantees for nuclear projects.If this increased loan guarantee authorization is approved, PPL believes that Bell Bend could be a candidate for a share of such additional guarantees.However, PPL has made no decision to proceed with construction of Bell Bend and expects that such decision will not be made for several years given the anticipated lengthy NRC license approval process.Additionally, PPL has announced that it does not expect to proceed with construction absent a joint arrangement with other interested parties and a federal loan guarantee or other acceptable financing.PPL and its subsidiaries are currently authorized by PPL's Board of Directors to spend up to $111 million on the COLA and other permits necessary for construction.At June30, 2010 and December31, 2009, $89 million and $77 million of costs associated with the licensing application were capitalized and are included in noncurrent "Other intangibles" on the Balance Sheets.PPL believes it is probable that these costs are ultimately recoverable following approval by the NRC either through construction of the new nuclear unit, transfer of the COLA rights to a joint venture, or sale of the COLA rights to another party. (PPL and PPL Electric) In 2007, PJM directed the construction of a new 150-mile, 500-kilovolt transmission line between the Susquehanna substation in Pennsylvania and the Roseland substation in New Jersey that it identified as essential to long-term reliability of the mid-Atlantic electricity grid.PJM determined that the line is needed to prevent potential overloads that could occur in the next decade on several existing transmission lines in the interconnected PJM system.PJM has directed PPL Electric to construct the portion of the Susquehanna-Roseland line in Pennsylvania and has directed Public Service Electric & Gas Company to construct the portion of the line in New Jersey, in each case by June 1, 2012.PPL Electric's estimated share of the project costs is approximately $500 million. This project is pending certain regulatory approvals.PPL Electric has identified the approximately 100-mile route for the Pennsylvania portion of the line.In February 2010, the PUC and the New Jersey Board of Public Utilities approved the project.In addition, both companies are working with the National Park Service to obtain any approvals that may be required to route the line through the Delaware Water Gap National Recreation Area.The National Park Service has stated that its review will not be completed until 2012.PPL Electric cannot predict the ultimate outcome or timing of the National Park Service approval.PPL Electric anticipates the delays in the approval process will delay the in-service date to 2014 or later.PPL Electric also cannot predict what action, if any, PJM might take in the event of a delay to its scheduled in-service date for the new line. Divestiture(PPL and PPL Energy Supply) In 2004, PPL Maine entered into an agreement with a coalition of government agencies and private groups to sell three of its hydroelectric facilities in Maine.Under the agreement, a non-profit organization designated by the coalition received a five-year option to purchase the hydroelectric facilities for $25 million and, if the option was exercised, PPL Maine would receive rights to increase energy output at its other hydroelectric facilities.The coalition announced plans to remove or bypass the subject facilities to restore runs of Atlantic salmon and other migratory fish to the Penobscot River.In 2008, the coalition notified PPL Maine of its intent to exercise the purchase option.The agreement requires updates to its representations and warranties, and is subject to approvals by the FERC and other regulatory agencies.Also in 2008, PPL Maine and the coalition requested the FERC, the U.S. Army Corps of Engineers and the Maine DEP to approve the transfer of ownership of the three facilities.In June 2010, certain of these required approvals, including the FERC approvals of the transfer and of the decommissioning and removal of certain hydroelectric facilities, were obtained.Certain of these approvals, however, are subject to the rights of third parties to request appeal and rehearing and, consequently, are not yet final. As a result of the approvals received during June 2010, these three Maine hydroelectric facilities, which are included in the Supply segment, met the held for sale criteria and, accordingly, at June30, 2010 the related assets were classified on the Balance Sheet as held for sale.These assets, totaling $12 million, consist primarily of PP&E (corresponding amounts at December 31, 2009 were substantially the same, but have not been reclassified on the Balance Sheet as of that period).The results of operations of these facilities for the three and six months ended June 30, 2010 and 2009 were insignificant and, therefore, have not been classified as Discontinued Operations. Discontinued Operations (PPL and PPL Energy Supply) Sale of Long Island Generation Business In February 2010, PPL Energy Supply completed the sale of the Long Island generation business, which was included in the Supply segment.The definitive sales agreement included provisions that reduced the $135 million purchase price monthly, commencing September1, 2009.After adjusting for these price-reduction provisions, proceeds from the sale approximated $124 million. In the second quarter of 2009, the Long Island generation business met the held for sale criteria.As a result, at June 30, 2009, net assets held for sale were written down to their estimated fair value less cost to sell, resulting in a pre-tax impairment charge of $52 million ($34 million after tax).In addition to the above impairment, PPL Energy Supply recorded a loss on the sale of $3 million during the first quarter of 2010 due to the price-reduction provisions.This loss did not significantly impact earnings as such amounts were substantially offset by tolling revenues from the Long Island generation assets during the same period.These amounts are included in "Loss from Discontinued Operations (net of income taxes)" on the Statements of Income. The tolling agreements related to these plants, which were accounted for as containing leases, were transferred to the new owner upon completion of the sale. Following are the components of Discontinued Operations in the Statements of Income. Three Months Ended June 30, Six Months Ended June 30, Operating revenues $ 6 $ 4 $ 12 Operating expenses (a) 55 4 56 Operating loss ) ) Interest expense (b) 1 2 Loss before income taxes ) ) Income taxes ) ) Loss from DiscontinuedOperations $ ) $ $ ) (a) 2010 includes the loss on the sale of the business.2009 includes the impairment charge. (b) Represents allocated interest expense based upon debt attributable to PPL's Long Island generation business. Upon completion of the sale, $41 million of PP&E and an $86 million net investment in a direct-financing lease, which had been classified as held for sale, were removed from the Balance Sheet. Sale of the Majority of Maine Hydroelectric Generation Business In November 2nergy Supply completed the sale of the majority of its Maine hydroelectric generation business, which was included in the Supply segment, for $81 million in cash, adjusted for working capital.The assets sold in this transaction included five hydroelectric facilities and PPL Energy Supply's 50% equity interest in a sixth hydroelectric facility, which had been accounted for as an equity investment, together with rights to increase energy output at these facilities if the potential sale of the three other hydroelectric facilities is completed (see "Divestiture" above).Upon completion of the sale of the three other hydroelectric facilities noted above, PPL Energy Supply will receive $14 million in contingent consideration, provided such sale is completed on or before November 1, 2013. Following are the components of Discontinued Operations in the Statements of Income. Three Months Ended Six Months Ended June30, 2009 Operating revenues $ 1 $ 3 Operating expenses 1 2 Operating income 1 Other income - net 1 Income before income taxes 2 Income taxes 1 Income from Discontinued Operations $ $ 1 9. Defined Benefits (PPL and PPL Energy Supply) Net periodic defined benefit costs (credits) were: Pension Benefits Three Months Ended June30, Six Months Ended June30, U.S. U.K. U.S. U.K. 2010 (a) 2010 (a) PPL Service cost $ 15 $ 15 $ 4 $ 2 $ 30 $ 30 $ 9 $ 4 Interest cost 37 36 36 37 74 72 75 74 Expected return on plan assets ) Amortization of: Transition asset (1 ) (2 ) Prior service cost 5 5 1 1 10 10 2 2 Actuarial loss 1 1 12 1 2 2 24 2 Net periodic defined benefit costs (credits) prior to termination benefits 14 14 4 (4 ) 28 28 11 (8 ) Termination benefits (b) 9 Net periodic defined benefit costs (credits) $ 14 $ 14 $ 4 $ (4 ) $ 28 $ 37 $ 11 $ (8 ) PPL Energy Supply Service cost $ 1 $ 1 $ 4 $ 2 $ 2 $ 2 $ 9 $ 4 Interest cost 1 1 36 37 3 3 75 74 Expected return on plan assets (1 ) (1 ) ) ) (3 ) (3 ) ) ) Amortization of: Prior service cost 1 1 2 2 Actuarial loss 12 1 1 1 24 2 Net periodic defined benefit costs (credits) $ 1 $ 1 $ 4 $ (4 ) $ 3 $ 3 $ 11 $ (8 ) (a) Net periodic defined benefit costs reflect the impact of a March 2010 re-measurement of WPD's principal pension plan.As a result of the re-measurement, projected net periodic defined benefit costs decreased by $10 million for 2010.The decrease primarily resulted from an increase in the expected return on plan assets, which was adjusted to include $165 million of additional pension contributions. (b) Relates to 2009 workforce reductions.See "Separation Benefits" below for additional information. Other Postretirement Benefits Three Months Ended June30, Six Months Ended June30, PPL Service cost $ 2 $ 2 $ 4 $ 3 Interest cost 7 7 14 14 Expected return on plan assets (5 ) (4 ) ) (8 ) Amortization of: Transition obligation 2 2 4 4 Prior service cost 2 2 4 4 Actuarial loss 1 2 1 Net periodic defined benefit costs $ 9 $ 9 $ 18 $ 18 (PPL Energy Supply and PPL Electric) In addition to the specific plans it sponsors, PPL Energy Supply is also allocated costs of defined benefit plans sponsored by PPL Services, based on their participation in those plans.PPL Electric does not directly sponsor any defined benefit plans.PPL Electric was allocated costs of defined benefit plans sponsored by PPL Services, based on its participation in those plans.PPL Services allocated the following amounts to PPL Energy Supply and PPL Electric, including amounts applied to accounts that are further distributed between capital and expense. Three Months Ended June30, Six Months Ended June30, PPL Energy Supply $ 9 $ 8 $ 18 $ 16 PPL Electric 7 7 14 14 Expected Cash Flows - U.K. Pension Plans (PPL and PPL Energy Supply) During the three and six months ended June 30, 2010, WPD contributed $198 million and $220 million to its principal pension plan.In total, pension contributions are estimated to be $227 million in 2010.Additional contributions are being made to prepay future contribution requirements. Effective April 1, 2010, WPD's principal pension plan was closed to most new employees, except for those meeting specific grandfathered participation rights.New employees not eligible to participate in the plan will be offered benefits under a defined contribution plan. (PPL, PPL Energy Supply and PPL Electric) Separation Benefits In February 2009, PPL announced workforce reductions that resulted in the elimination of approximately 200 management and staff positions across PPL's domestic operations, or approximately 6% of PPL's non-union, domestic workforce.The charges noted below consisted primarily of enhanced severance and pension benefits under PPL's Separation Policy and Pension Plan and were recorded to "Other operation and maintenance" expense on the Statement of Income. As a result of the workforce reductions, PPL recorded a charge of $22 million ($13 million after tax) in the first quarter of 2009. PPL Energy Supply eliminated approximately 50 management and staff positions and recorded a charge of $13 million ($8 million after tax) in the first quarter of 2009.Included in this charge was $8 million ($4 million after tax) of allocated costs associated with the elimination of employees of PPL Services. PPL Electric eliminated approximately 50 management and staff positions and recorded a charge of $9 million ($5 million after tax) in the first quarter of 2009.Included in this charge was $3 million ($1 million after tax) of allocated costs associated with the elimination of employees of PPL Services. Health Care Reform In March 2010, Health Care Reform was signed into law.Many provisions of Health Care Reform do not take effect for an extended period of time, and most will require the publication of implementing regulations and/or issuance of program guidelines. Beginning in 2013, provisions within Health Care Reform eliminate the tax deductibility of retiree health care costs to the extent of federal subsidies received by plan sponsors that provide retiree prescription drug benefits equivalent to Medicare Part D Coverage.As a result, in the first quarter of 2010: · PPL decreased deferred tax assets by $13 million, increased regulatory assets by $9 million, increased deferred tax liabilities by $4 million and recorded income tax expense of $8 million; · PPL Energy Supply decreased deferred tax assets by $5 million and recorded income tax expense of $5 million; and · PPL Electric decreased deferred tax assets by $5 million, increased regulatory assets by $9 million and increased deferred tax liabilities by $4 million. Other provisions within Health Care Reform that could apply to PPL and it subsidiaries include: · an excise tax, beginning in 2018, imposed on high-cost plans providing health coverage that exceeds certain thresholds; · a requirement to extend dependent coverage up to age 26; and · broadening the eligibility requirements under the Federal Black Lung Act. PPL and its subsidiaries have evaluated the impact of Health Care Reform and to date have not identified any items that could materially impact the financial statements.PPL and its subsidiaries will continue to monitor the potential impact of any changes to the existing provisions and implementation guidance related to Health Care Reform on their benefit programs. Commitments and Contingencies Energy Purchases, Energy Sales and Other Commitments Energy Purchase Commitments (PPL and PPL Energy Supply) PPL and PPL Energy Supply enter into long-term purchase contracts to supply the fuel requirements for generation facilities.These contracts include commitments to purchase coal, emission allowances, limestone, natural gas, oil and nuclear fuel.These long-term contracts extend through 2019, with the exception of a limestone contract that extends through 2030.PPL and PPL Energy Supply also enter into long-term contracts for the storage and transportation of natural gas.The long-term natural gas storage contracts extend through 2015, and the long-term natural gas transportation contracts extend through 2032.Additionally, PPL and PPL Energy Supply have entered into long-term contracts to purchase power that extend through 2017, with the exception of long-term power purchase agreements for the full output of two wind farms that extend through 2027. (PPL and PPL Electric) PPL Electric conducted competitive solicitations to purchase PLR supply in 2010 for customers who do not choose an alternative supplier. In 2009, the PUC approved PPL Electric's procurement plan for the period January 2011 through May 2013.Through July 2010, PPL Electric has conducted five of its 14 planned competitive solicitations.The solicitations include a mix of long-term and short-term purchases to fulfill PPL Electric's obligation to provide for customer supply as PLR. (PPL Energy Supply and PPL Electric) See Note 11 for information on the power supply agreements between PPL EnergyPlus and PPL Electric. Energy Sales Commitments (PPL and PPL Energy Supply) In connection with its marketing activities or hedging strategyfor its power plants, PPL Energy Supply has entered into long-term power sales contracts that extend through 2023, excluding a long-term retail sales agreement for the full output from a solar generator that extends through 2035.All long-term contracts were executed at prices approximating market prices at the time of execution. (PPL Energy Supply and PPL Electric) See Note 11 for information on the power supply agreements between PPL EnergyPlus and PPL Electric. PPL Montana Hydroelectric License Commitments(PPL and PPL Energy Supply) PPL Montana owns and operates 11 hydroelectric facilities and one storage reservoir licensed by the FERC under long-term licenses pursuant to the Federal Power Act.Pursuant to Section 8(e) of the Federal Power Act, the FERC approved the transfer from Montana Power to PPL Montana of all pertinent licenses and any amendments in connection with the Montana Asset Purchase Agreement. The Kerr Dam Project license (50-year term) was jointly issued by the FERC to Montana Power and the Confederated Salish and Kootenai Tribes of the Flathead Reservation in 1985, and requires Montana Power to hold and operate the project for 30 years (to 2015).The license requires Montana Power and PPL Montana, as successor to Montana Power, to continue to implement a plan to mitigate the impact of the Kerr Dam on fish, wildlife and their habitats.Under this arrangement, PPL Montana has a remaining commitment to spend $12 million between 2010 and 2015, in addition to the annual rent it pays to the tribes.Between 2015 and 2025, the tribes have the option to purchase, hold and operate the project for the remainder of the license term, which expires in 2035.PPL Montana cannot predict if and when this option will be exercised. PPL Montana entered into two Memoranda of Understanding (MOUs) with state, federal and private entities related to the issuance in 2000 of the FERC renewal license for the nine dams for the Missouri-Madison project.The MOUs are periodically updated and renewed and require PPL Montana to implement plans to mitigate the impact of its projects on fish, wildlife and their habitats, and to increase recreational opportunities.The MOUs were created to maximize collaboration between the parties and enhance the possibility to receive matching funds from relevant federal agencies.Under these arrangements, PPL Montana has a remaining commitment to spend $35 million between 2010 and 2040. Legal Matters (PPL, PPL Energy Supply and PPL Electric) PPL and its subsidiaries are involved in legal proceedings, claims and litigation in the ordinary course of business.PPL and its subsidiaries cannot predict the outcome of such matters, or whether such matters may result in material liabilities. (PPL and PPL Energy Supply) Montana Power Shareholders' Litigation In August 2001, a purported class-action lawsuit was filed by a group of Montana Power shareholders against Montana Power, the directors of Montana Power, certain advisors and consultants of Montana Power, and PPL Montana.The plaintiffs allege, among other things, that Montana Power failed to obtain shareholder approval for the sale of Montana Power's generation assets to PPL Montana in 1999, and that the sale was null and void.Among the remedies sought by the plaintiffs is the establishment of a "resulting and/or constructive trust" on both the generation assets and all profits earned by PPL Montana from the generation assets, plus interest on the amounts subject to the trust.This lawsuit is pending in the U.S. District Court of Montana, Butte Division.Settlement discussions resumed in June 2009.A proposed settlement of this lawsuit has been reached under which plaintiffs will receive approximately $115 million but PPL Montana would not be required to pay any portion of the settlement amount.The proposed settlement was filed with the judge in November 2009 and is pending court approval.PPL and PPL Energy Supply cannot predict the outcome of this matter. Montana Hydroelectric Litigation In November 2004, PPL Montana, Avista Corporation (Avista) and PacifiCorp commenced an action for declaratory judgment in Montana First Judicial District Court seeking a determination that no lease payments or other compensation for their hydroelectric facilities' use and occupancy of streambeds in Montana can be collected by the State of Montana.This request was brought following the dismissal on jurisdictional grounds of the State of Montana's federal lawsuit seeking such payments or compensation in the U.S. District Court of Montana, Missoula Division.The State's federal lawsuit was founded on allegations that the beds of Montana's navigable rivers became state-owned trust property upon Montana's admission to statehood, and that the use of them for placement of dam structures, affiliated structures and reservoirs should, under a 1931 regulatory scheme enacted after all but one of the dams in question were constructed, trigger lease payments for use of land beneath.In July 2006, the Montana state court approved a stipulation by the State of Montana that it is not seeking lease payments or other compensation from PPL Montana for the period prior to PPL Montana's December 1999 acquisition of the hydroelectric facilities. In June and October 2007, Pacificorp and Avista, respectively, entered into settlement agreements with the State of Montana providing, in pertinent part, that each company would make prospective lease payments of $50,000 and $4 million per year for use of the State's navigable streambed (adjusted annually for inflation and subject to other future adjustments).Under these settlement agreements, the future annual payments resolved the State's claims for both past and future compensation. In the October 2007 trial of this matter, the State of Montana asserted that PPL Montana should make a prospective lease payment for use of the State's streambeds of $6 million per year (adjusted annually for inflation) and a retroactive compensation payment for the 2000-2006 period (including interest) of $41 million.PPL Montana vigorously contested both such assertions. In June 2008, the Montana District Court issued a decision awarding compensation of approximately $34 million for prior years and approximately $6 million for 2007 compensation.The Montana District Court also deferred the determination of compensation for 2008 and future years to the Montana State Land Board. In October 2008, PPL Montana filed an appeal of the decision to the Montana Supreme Court and a stay of judgment, including a stay of the Land Board's authority to assess compensation for 2008 and future periods.In March 2010, the Montana Supreme Court substantially affirmed the June 2008 Montana District Court decision.As a result of this decision, in the first quarter of 2010, PPL Montana recorded a pre-tax charge of $56 million ($34 million after tax or $0.09 per share, basic and diluted, for PPL), representing estimated rental compensation for the first quarter of 2010 and prior years.Rental compensation was estimated for periods subsequent to 2007, although such estimated amounts may differ from amounts ultimately determined by the Montana State Land Board.The portion of the pre-tax charge that related to prior years totaled $54 million ($32 million after tax).The pre-tax charge recorded on the Statement of Income was $49 million in "Other operation and maintenance" and $7 million in "Interest Expense."PPL Montana's total loss accrual at June30, 2010 was $68 million. By August 12, 2010, PPL Montana will file a petition for a writ of certiorari with the U.S. Supreme Court requesting that the Court accept this matter for review.The stay of the judgment granted during the proceedings before the Montana Supreme Court has been extended by agreement with the State of Montana, to cover the anticipated period of the proceeding before the U.S. Supreme Court. PJM/MISO Billing Dispute(PPL, PPL Energy Supply and PPL Electric) In 2009, PJM reported that it had discovered a modeling error in the market-to-market power flow calculations between PJM and the Midwest ISO (MISO).The error was a result of incorrect modeling of certain generation resources that have an impact on power flows across the PJM/MISO border.Informal settlement discussions on this issue terminated in March 2010.Also in March 2010, MISO filed two complaints with the FERC concerning the modeling error and related matters with a demand for $130 million of principal plus interest.In April 2010, PJM filed answers to the complaints and filed a related complaint against MISO.In its answers and complaint, PJM denies that any compensation is due to MISO and seeks recovery in excess of $25 million from MISO for alleged violations by MISO regarding market-to-market power flow calculations.PPL participates in markets in both PJM and MISO.The amount and timing of any payments by PJM to MISO or by MISO to PJM relating to these modeling errors is uncertain, as is the method by which PJM or MISO would allocate any such payments to PJM and MISO participants.In June 2010, the FERC ordered the complaints to be consolidated and set for settlement discussions, followed by hearings if the discussions are unsuccessful.PPL cannot predict the outcome of this matter; however, the impact on PPL subsidiaries is not currently expected to be material. Regulatory Issues Enactment of Financial Reform Legislation (PPL and PPL Energy Supply) In July 2010, the Dodd-Frank Actwas signed into law.Of particular relevance to PPL and PPL Energy Supply, the Dodd-Frank Act includes provisions that require most over-the-counter derivative transactions to be executed through an exchange and to be cleared centrally.The Dodd-Frank Act, however, provides an exemption from mandatory clearing and exchange trading requirements for over-the-counter derivative transactions used to hedge commercial risk.Although the term "hedging commercial risk" is not defined in the Dodd-Frank Act, it is anticipated that transactions utilized by PPL and PPL Energy Supply should qualify if they are not entered into for speculative purposes.The Dodd-Frank Act also provides that the Commodity Futures Trading Commission may impose collateral and margin requirements for over-the-counter derivative transactions, including those that are used to hedge commercial risk.However, during drafting of the Dodd-Frank Act, certain members of Congress adopted report language and issued a public letter stating that it was not their intention to impose margin and collateral requirements on counterparties that utilize these transactions to hedge commercial risk.Final rules on major provisions in the Dodd-Frank Act, including imposition of collateral and margin requirements, will be established through rulemakings and will not take effect until 12 months after the date of enactment.PPL and PPL Energy Supply may be required to post additional collateral if they are subject to margin requirements as ultimately adopted in the implementing regulations of the Dodd-Frank Act.PPL and PPL Energy Supply will continue to evaluate the provisions of the Dodd-Frank Act and monitor developments related to its implementation.At this time, however, PPL and PPL Energy Supply cannot predict the impact that the new law or the effect its implementing regulations will have on their business or operations, or the markets in which they transact business. Pennsylvania Activities(PPL and PPL Electric) For several years, PPL and PPL Electric have worked with Pennsylvania legislators, regulators and others to develop programs to help customers transition to market rates after 2009, including rate mitigation, educational and energy conservation programs.Two such plans were approved by the PUC.Under the first plan, residential and small commercial customers could elect to pay additional amounts with their electric bills from mid-2008 through 2009, with such additional amounts, plus accrued interest of 6%, applied to their 2010 and 2011 electric bills.At June 30, 2010, PPL Electric had a liability of $24 million related to the first plan.Under the second plan, eligible residential and small-business customers could elect to defer payment of any increase greater than 25% in their 2010 electric bills.Deferred amounts, plus 6% interest, will be paid by customers over a one- or two-year period, depending on their electricity use.All deferrals will be paid by the end of 2012.The deferred amounts recorded to date are insignificant. Act 129 requires electric utilities to meet specified goals for reduction in customer electricity usage and peak demand by specified dates.Utilities not meeting the requirements of Act129 are subject to significant penalties. Under Act 129, Electric Distribution Companies (EDCs) must develop and file an energy efficiency and conservation plan (EE&C Plan) with the PUC and contract with conservation service providers to implement all or a portion of the EE&C Plan.Act 129 requires EDCs to cause reduced electricity consumption of 1% by 2011 and 3% by 2013, and reduced peak demand of 4.5% by 2013.EDCs will be able to recover the costs (capped at 2% of the EDC's 2006 revenue) of implementing their EE&C Plans.In October 2009, the PUC approved PPL Electric's EE&C Plan.The plan includes 14 programs, all of which are voluntary for customers.The plan includes a proposed rate mechanism for recovery of all costs incurred by PPL Electric to implement the plan. Act 129 also requires installation of smart meters for new construction, upon the request of consumers at their cost, or on a depreciation schedule not exceeding 15 years.Under Act 129, EDCs will be able to recover the costs of providing smart metering technology.In August 2009, PPL Electric filed its proposed smart meter technology procurement and installation plan with the PUC.All of PPL Electric's metered customers currently have smart meters installed at their service locations and PPL Electric's current advanced metering technology generally satisfies the requirements of Act 129 and does not need to be replaced.PPL Electric's smart meter plan proposes to study, test and pilot applications to enhance and expand smart meter capabilities and estimates these studies will cost $62 million over the next five years.PPL Electric has proposed a rate mechanism for recovery of these costs.In June 2010, the PUC entered its order approving PPL Electric's smart meter plan with several modifications.PPL Electric will submit a filing and updated cost estimate to comply with the requirements of the order. Act 129 also requires the default service provider (DSP) to provide electric generation supply service to customers pursuant to a PUC-approved competitive procurement plan through auctions, requests for proposal and bilateral contracts at the sole discretion of the DSP.Act 129 requires a mix of spot market purchases, short-term contracts and long-term contracts (4 to 20 years, with long-term contracts limited to up to 25% of the load unless otherwise approved by the PUC).The DSP will be able to recover the costs associated with a competitive procurement plan. Under Act 129, the DSP competitive procurement plan must ensure adequate and reliable service "at least cost to customers" over time.Act 129 grants the PUC authority to extend long-term power contracts up to 20 years, if necessary, to achieve the "least cost" standard.The PUC has approved PPL Electric's procurement plan for the period January 1, 2011 through May31, 2013, and PPL Electric has begun purchasing under that plan. California ISO and Western U.S. Markets(PPL and PPL Energy Supply) Through its subsidiaries, PPL made $18 million of sales to the California ISO during the period October 2000 through June 2001, $17 million of which has not been paid to PPL subsidiaries.In July 2010, PPL reached an agreement in principle with the California ISO pursuant to which PPL would receive aninsignificant portion of its $17 million claim, together with interest.PPL plans toprepare a definitive written settlement agreement which will be filed with the FERC together witha request for approval of the settlement.At June30, 2010, PPL continues to be fully reserved for non-payment for these sales. Regulatory proceedings arising out of the California electricity supply controversy have been filed with the FERC.The FERC has determined that all sellers of energy into markets operated by the California ISO and the California Power Exchange, including PPL Montana, should be subject to refund liability for the period beginning October 2, 2000 through June 20, 2001, but the FERC has not yet ruled on the exact amounts that the sellers, including PPL Montana, would be required to refund.In decisions in September 2004 and August 2006, the U.S. Court of Appeals for the Ninth Circuit held that the FERC had the additional legal authority to order refunds for periods prior to October 2, 2000, and ordered the FERC to determine whether or not it would be appropriate to grant such additional refunds.In February 2008, the FERC initiated proceedings to determine whether it would be appropriate to grant additional refunds.In November 2009, the FERC issued an order scheduling evidentiary hearings in 2010 on such refunds but has suspended certain of these proceedings and instituted settlement procedures. In June 2003, the FERC took several actions as a result of a number of related investigations.The FERC terminated proceedings to consider whether to order refunds for spot market bilateral sales made in the Pacific Northwest, including sales made by PPL Montana, during the period December 2000 through June 2001.In August 2007, the U.S. Court of Appeals for the Ninth Circuit reversed the FERC's decision and ordered the FERC to consider additional evidence.The FERC also commenced additional investigations relating to "gaming" and bidding practices during 2000 and 2001, but neither PPL EnergyPlus nor PPL Montana believes it is a subject of these investigations. In February 2004, the Montana Public Service Commission initiated a limited investigation of the Montana retail electricity market for the years 2000 and 2001, focusing on how that market was affected by transactions involving the possible manipulation of the electricity grid in the western U.S.The investigation includes all public utilities and licensed electricity suppliers in Montana, including PPL Montana, as well as other entities that may possess relevant information.In June 2004, the Montana Attorney General served PPL Montana and more than 20 other companies with subpoenas requesting documents, and PPL Montana has provided responsive documents to the Montana Attorney General. Although PPL and its subsidiaries believe that they have not engaged in any improper trading or marketing practices affecting the California and western markets, PPL cannot predict the outcome of the above-described investigations, lawsuits and proceedings or whether any PPL subsidiaries will be the subject of any additional governmental investigations or named in other lawsuits or refund proceedings. PJM RPM Litigation (PPL, PPL Energy Supply and PPL Electric) In May 2008, a group of state public utility commissions, state consumer advocates, municipal entities and electric cooperatives, industrial end-use customers and a single electric distribution company (collectively, the RPM Buyers) filed a complaint before the FERC objecting to the prices for capacity under the PJM Reliability Pricing Model (RPM) that were set in the 2008-09, 2009-10 and 2010-11 RPM base residual auctions.The RPM Buyers requested that the FERC reset the rates paid to generators for capacity in those periods to a significantly lower level.Thus, the complaint requests that generators be paid less for those periods through refunds and/or prospective changes in rates.The relief requested in the complaint, if granted, could have a material effect on PPL, PPL Energy Supply and PPL Electric.PJM, PPL and numerous other parties have responded to the complaint, strongly opposing the relief sought by the RPM Buyers.In September 2008, the FERC entered an order denying the complaint.In August 2009, the RPM Buyers appealed the FERC's decision to the U.S. Court of Appeals for the Fourth Circuit and the appeal was subsequently transferred to the U.S. Court of Appeals for the District of Columbia.PPL cannot predict the outcome of this proceeding. In December 2008, PJM submitted amendments to certain provisions governing its RPM capacity market.The amendments were intended to permit the compensation available to suppliers that provide capacity, including PPL Energy Supply, to increase.PJM sought approval of the amendments in time for them to be implemented for the May 2009 capacity auction (for service in June 2012 through May 2013).Numerous parties, including PPL, protested PJM's filing.Certain of the protesting parties proposed changes to the capacity market auction that would result in a reduction in compensation to capacity suppliers.The changes proposed by PJM and by other parties in response to PJM proposals could significantly affect the compensation available to suppliers of capacity participating in future RPM auctions.In March 2009, the FERC entered an order approving in part and disapproving in part the changes proposed by PJM.In August 2009, the FERC issued an order granting rehearing in part, denying rehearing in part and clarifying its March 2009 order.PPL cannot predict the outcome of this proceeding.No request for rehearing or appeal of the August 2009 order has been timely filed. FERC Market-Based Rate Authority(PPL and PPL Energy Supply) In December 1998, the FERC authorized PPL EnergyPlus to make wholesale sales of electric power and related products at market-based rates.In that order, the FERC directed PPL EnergyPlus to file an updated market analysis within three years after the order, and every three years thereafter.Since then, periodic market-based rate filings with the FERC have been made by PPL EnergyPlus, PPL Electric, PPL Montana and most of PPL Generation's subsidiaries.These filings consisted of a Western market-based rate filing for PPL Montana and an Eastern market-based rate filing for most of the other PPL subsidiaries in PJM's region.The next filings are due in the fourth quarter of 2010. Currently, a seller granted market-based rate authority by the FERC may enter into power contracts during an authorized time period.If the FERC determines that the market is not workably competitive or that the seller possesses market power or is not charging "just and reasonable" rates, it may institute prospective action, but any contracts entered into pursuant to the FERC's market-based rate authority remain in effect and are generally subject to a high standard of review before the FERC can order changes.Recent court decisions by the U.S. Court of Appeals for the Ninth Circuit have raised issues that may make it more difficult for the FERC to continue its program of promoting wholesale electricity competition through market-based rate authority.These court decisions permit retroactive refunds and a lower standard of review by the FERC for changing power contracts, and could have the effect of requiring the FERC in advance to review most, if not all, power contracts.In June 2008, the U.S. Supreme Court reversed one of the decisions of the U.S. Court of Appeals for the Ninth Circuit, thereby upholding the higher standard of review for modifying contracts.The FERC has not yet taken action in response to these court decisions.At this time, PPL cannot predict the impact of these court decisions on the FERC's future market-based rate authority program or on PPL's business. Energy Policy Act of 2005 - Reliability Standards(PPL, PPL Energy Supply and PPL Electric) In August 2005, the Energy Policy Act of 2005 (the 2005 Energy Act) became law.The 2005 Energy Act substantially affects the regulation of energy companies, amends federal energy laws and provides the FERC with new oversight responsibilities.Among the important changes in this law is the appointment of the NERC to establish and enforce mandatory reliability standards (Reliability Standards) regarding the bulk power system.The FERC oversees this process and independently enforces the Reliability Standards. The Reliability Standards have the force and effect of law and apply to certain users of the bulk power electricity system, including electric utility companies, generators and marketers.The FERC has indicated it intends to enforce vigorously the Reliability Standards using, among other means, civil penalty authority.Under the Federal Power Act, the FERC may assess civil penalties of up to $1 million per day, per violation, for certain violations.The first group of Reliability Standards approved by the FERC became effective in June 2007. Since 2007, PPL Electric and certain subsidiaries of PPL Energy Supply have self-reported to the RFC potential violations of certain applicable reliability requirements and submitted accompanying mitigation plans, the resolutions of which potential violation reports are pending.In April 2010, a PPL Electric settlement with RFC resolving four self-reported potential violations became final.PPL Electric agreed to pay a settlement amount of $290,000 and, among other things, to engage in additional vegetation clearing at a cost of approximately $7 million over the next three years.The settlement amount was paid in May 2010.The resolution of other self-reported matters is pending.Any RFC determination concerning the resolution of violations of the Reliability Standards remains subject to the approval of the NERC and the FERC.PPL Electric and PPL Energy Supply cannot predict the outcome of these matters. In the course of implementing its program to ensure compliance with the Reliability Standards by those PPL affiliates subject to the standards, certain other instances of potential non-compliance may be identified from time to time.PPL cannot predict the fines or penalties that may be imposed. U.K. Overhead Electricity Networks (PPL and PPL Energy Supply) In 2002, for safety reasons, the U.K. Government issued guidance that low voltage overhead electricity networks within three meters horizontal clearance of a building should either be insulated or relocated.This imposed a retroactive requirement on existing assets that were built with lower clearances.In 2008, the U.K. Government determined that the U.K. electricity network should comply with the guidance issued.WPD estimates that the cost of compliance will be $82 million.The projected expenditures over the next five years have been allowed to be recovered through rates and it is expected that expenditures beyond this five-year period will also be recovered through rates.The U.K. Government has determined that WPD (South Wales) should comply by 2015 and WPD (South West) by 2018. To improve network reliability, in 2009, the U.K. Government enforced a regulation requiring network operators to implement a risk-based program over 25 years to clear trees within falling distance of key high-voltage overhead lines.WPD estimates that the cost of compliance will be $94 million over the 25-year period.The projected expenditures over the next five years have been allowed to be recovered through rates and it is expected that expenditures beyond this five-year period will also be recovered through rates. Environmental Matters - Domestic (PPL, PPL Energy Supply and PPL Electric) Due to the environmental issues discussed below or other environmental matters, PPL subsidiaries may be required to modify, curtail, replace or cease operating certain facilities or operations to comply with statutes, regulations and other requirements of regulatory bodies or courts.In this regard, PPL subsidiaries also may incur capital expenditures or operating expenses in amounts which are not now determinable, but could be significant. (PPL and PPL Energy Supply) Air The Clean Air Act addresses, among other things, emissions causing acid deposition, installation of best available control technologies for new or substantially modified sources, attainment of federal ambient air quality standards, toxic air emissions and visibility standards in the U.S.Amendments to the Clean Air Act requiring additional emission reductions are likely to continue to be proposed in the U.S. Congress.The Clean Air Act allows states to develop more stringent regulations and in some instances, as discussed below, Pennsylvania and Montana have done so. Clean Air Interstate Rule Citing its authority under the Clean Air Act, in 1997, the EPA developed new standards for ambient levels of ozone and fine particulates in the U.S.To facilitate attainment of these standards, the EPA promulgated CAIR for 28 midwestern and eastern states, including Pennsylvania, to reduce sulfur dioxide emissions by about 50% by 2010 and to extend the current seasonal program for reduction in nitrogen oxides emissions to a year-round program starting in 2009.Starting in 2015, CAIR requires further reductions in the CAIR region, in sulfur dioxide of 30% from 2010 levels, and nitrogen oxides during the ozone season of approximately 17% from 2009 levels.CAIR allows these reductions to be achieved through cap-and-trade programs and specifically allows the use of sulfur dioxide Acid Rain Program emission allowances. In July 2008, the United States Court of Appeals for the D.C. Circuit (the U.S. Circuit Court) issued a ruling that invalidated CAIR in its entirety, including its cap-and-trade program. In December 2008, the U.S. Circuit Court remanded CAIR to the EPA without vacating the cap-and-trade program, effectively reinstating, at least temporarily, CAIR and its requirements for annual-reduction of nitrogen oxides beginning in 2009 and for further reduction in sulfur dioxide by requiring the surrender of two acid rain allowances for every ton of sulfur dioxide emitted beginning in 2010. See Note 13 for information on impairments recorded related to sulfur dioxide emission allowances. To continue meeting the reductions required by CAIR (remanded by the U.S. Circuit Court, but currently in place), PPL installed and is operating scrubbers at its Montour and Brunner Island plants.In addition, with respect to compliance with annual and ozone season nitrogen oxides reduction requirements, PPL utilizes SCRs and combustion controls at Montour Units 1 and 2, and combustion controls at Brunner Island Units 1, 2 and 3.Additional emission allowances, when needed, are purchased in the open market. The EPA has proposed a new "Transport Rule" to replace CAIR and comply with the U.S. Circuit Court's remand.The Transport Rule would establish a new sulfur dioxide emission allowance trading program, completely independent of the current Acid Rain Program, and establishes a new nitrogen oxide emission allowance cap and trade program.The EPA is seeking comment on several different approaches that would allow varying degrees of trading, but all more restrictive than the CAIR rule.The first phase of the Transport Rule would be effective in 2012 and the second phase in 2014.PPL's preliminary review of the allocations proposed by the EPA in the Transport Rule show that starting in 2014 greater reductions in sulfur dioxide and nitrogen oxides will likely be required than was required under CAIR starting in 2015, because the number of allowances allocated to PPL will be lower than what was allocated to PPL under CAIR and the more restrictive trading under the Transport Rule reduces flexibility for compliance options.The final regulations are expected in 2011.If significant further reductions in nitrogen oxides are required by the final rule, then PPL may need to install SCRs at one or more Brunner Island units.These costs could be significant.With respect to sulfur dioxide reductions, PPL may look at more aggressive operation of the scrubbers, fuel switching and/or duel fuel capability.All of these options could impose significant costs. Further reductions in sulfur dioxide and nitrogen oxide emissions, beyond those required by CAIR, could be required as a result of more stringent national ambient air quality standards for ozone, nitrogen oxides, sulfur dioxide and fine particulates.The EPA has recently finalized a new one hour standard for sulfur dioxide and states are required to identify areas that meet those standards and areas that are in non-attainment.For areas that are in non-attainment states are required to develop plans by 2014 for bringing those areas into attainment by 2017.Areas in attainment or unclassifiable states are required to develop maintenance plans by mid-2013 that demonstrate continued attainment.If additional reductions were to be required, the costs could be significant. Mercury and other Hazardous Air Pollutants Citing its authority under the Clean Air Act, in 2005, the EPA issued the Clean Air Act Mercury Regulations (CAMR) affecting coal-fired power plants.Since CAMR was overturned by a 2008 decision by the U.S. Circuit Court of Appeals, the EPA is now proceeding to develop standards imposing MACT for mercury emissions and other hazardous air pollutants from electric generating units.Under a recent approved settlement, the EPA is required to issue final MACT standards by November 2011.In order to develop these standards, the EPA is collecting information from coal- and oil-fired electric utility steam generating units.The costs of complying with the final MACT standards are not now determinable, but could be significant. Pennsylvania adopted mercury emission standards that were more stringent than CAMR.However, PPL challenged those rules under the provisions of the Pennsylvania Air Pollution Control Act in light of the federal court decision overturning CAMR, and in December 2009, the Pennsylvania Supreme Court declared the Pennsylvania mercury rules invalid and unenforceable. In 2006, Montana finalized its own mercury emission rules that require, by 2010, every coal-fired generating plant in Montana to achieve reductions more stringent than CAMR's 2018 requirements.PPL is meeting this requirement with chemical injection systems. Regional Haze and Visibility The Clean Air Visibility Rule was issued by the EPA in June 2005, to address regional haze or regionally-impaired visibility caused by multiple sources over a wide area.The rule requires Best Available Retrofit Technology (BART) for certain electric generating units.Under the BART rule, PPL submitted to the Pennsylvania DEP its analyses of the visibility impacts of particulate matter emissions from Martins Creek Units 3 and 4, Brunner Island Units 2 and 3 and Montour Units 1 and 2.No analysis was submitted for sulfur dioxide or nitrogen oxides, because the EPA determined that meeting the requirements for CAIR also meets the BART requirements for those pollutants.PPL's analyses have shown that because PPL had already upgraded its particulate emissions controls at Montour Units 1 and 2 and Brunner Island Units 2 and 3, further controls are not justified as there would be little corresponding visibility improvement.PPL has not received comments from the Pennsylvania DEP on these submissions. Also under the BART rule, PPL submitted to the EPA its analyses of the visibility impacts of sulfur dioxide, nitrogen oxides and particulate matter emissions for Colstrip Units 1 and 2 and Corette.PPL's analyses concluded that further reductions are not needed.The EPA responded to PPL's reports for Colstrip and Corette and requested further information and analysis.PPL completed further analysis and submitted addendums to its initial reports for Colstrip and Corette.In February 2009, PPL received an information request for additional data related to the Colstrip generating plant non-BART affected emission sources.PPL responded to this request in March 2009.PPL has not received comments from the EPA on these submissions. PPL cannot predict whether any additional reductions will be required in Pennsylvania or Montana.If additional reductions are required, the costs could be significant depending on what is required. New Source Review (NSR) The EPA has reinitiated its NSR enforcement efforts.This initiative targets older, coal-fired power plants.The EPA has asserted that modification to these plants has increased their emissions and consequently they are subject to more stringent NSR requirements under the Clean Air Act.In April 2009, PPL received EPA information requests for its Montour and Brunner Island plants.The requests are similar to those that PPL received several years ago for its Colstrip, Corette and Martins Creek plants.PPL has met with the EPA and exchanged information regarding this matter.PPL is currently compiling additional information in response to this request and will be submitting this information to the EPA over the next several months.PPL cannot predict the outcome of this matter. In January 2009, PPL and other companies that own or operate the Keystone plant received a notice of violation from the EPA alleging that certain projects were undertaken without proper NSR compliance.PPL and the EPA have exchanged certain information regarding this matter.PPL cannot predict the outcome of this matter. States and environmental groups also have initiated enforcement actions and litigation alleging violations of the NSR regulations by coal-fired plants, and PPL is unable to predict whether such actions will be brought against any of PPL's plants. If PPL is found to have violated NSR regulations, PPL would, among other things, be required to install best available control technology for the emissions of any pollutant found to have significantly increased due to a major plant modification.The costs to install and operate such technology could be significant. Pursuant to the 2007 U.S. Supreme Court decision on global climate change, as discussed below, the EPA has announced that it will regulate carbon dioxide emissions from new or modified stationary sources under its NSR regulations beginning January 2011.In 2009, the EPA published its proposal to require large industrial facilities that annually emit at least 25,000 tons of greenhouse gases, including carbon dioxide, to obtain construction and operating permits covering significant increases in these emissions if the facility undergoes any major modification or during initial construction.In May 2010, the EPA published a final rule regulating carbon dioxide emissions under NSR and Title V permitting.The rule established emission's thresholds for source applicability.Combined carbon dioxide emissions or carbon dioxide equivalent emissions of 100,000 tons or more will classify a source as major for permitting applicability purposes.The threshold for a major modification of a major source is an increase of carbon dioxide or carbon dioxide equivalent of 75,000 tons per year.If the modifications result in emissions increases exceeding 75,000 tons, the plant will need to conduct an analysis of, and possibly implement, best available control technology for carbon dioxide emissions.To date, the EPA has not provided official guidance, but has indicated that it may look at efficiency projects and fuel switching as possible best available control technology for carbon dioxide emissions.The implications of these developments are uncertain. Opacity From time to time, emissions from PPL's power plants may cause opacity issues, which may raise environmental concerns.PPL addresses these issues on a case-by-case basis.If it is determined that actions must be taken to address opacity issues, such actions could result in costs that are not now determinable, but could be significant. Global Climate Change There is concern nationally and internationally about global climate change and the possible contribution of greenhouse gas emissions including, most significantly, carbon dioxide from the combustion of fossil fuels.This has resulted in increased demands for carbon dioxide emission reductions by investors, environmental organizations, government agencies and the international community.These demands and concerns have led to increased federal legislative proposals, actions at regional, state and local levels, as well as litigation relating to greenhouse gas emissions. Of particular note, in April 2007, the U.S. Supreme Court held that the EPA has the authority to regulate greenhouse gas emissions from new motor vehicles under the Clean Air Act.More recently, in September 2009, the U.S. Court of Appeals for the Second Circuit reversed a federal district court's decision and ruled that several states and public interest groups, as well as the City of New York, could sue five electric utility companies under federal common law for allegedly causing a public nuisance as a result of their emissions of greenhouse gases.Additional litigation in federal and state courts over these issues is continuing. As a result of the 2007 Supreme Court decision, the EPA is moving forward with regulation of greenhouse gas emissions under the Clean Air Act.In 2009, the EPA issued a rule, effective January 1, 2010, requiring economy-wide reporting of greenhouse gas emissions and in December 2009, issued a final endangerment finding that greenhouse gases contribute to air pollution and may endanger public health or welfare.In April 2010, the EPA jointly with the U.S. Department of Transportation issued new light-duty vehicle emissions standards that will apply beginning with 2012 model year vehicles.The EPA has also clarified that this standard requires the regulation of greenhouse gas emissions under the NSR provisions of the Clean Air Act starting in 2011. In June 2009, the U.S. House of Representatives passed H.R. 2454, the American Clean Energy and Security Act of 2009.A key element affecting PPL includes a declining cap on carbon emissions beginning in 2012, which requires a 3% reduction in greenhouse gas emissions (below 2005 levels) by 2012, increasing to 83% by 2050.The legislation also would require that electric utilities meet a mandatory 20% renewable energy supply and energy efficiency requirement by 2020. In September 2009, S. 1733, the Clean Energy, Jobs and American Power Act, a comprehensive climate change bill, was introduced in the U.S. Senate.The Senate Committee on Environment and Public Works approved S. 1733 in November 2009. Renewable electricity standards are currently included in a separate Senate bill, S. 1462, the American Clean Energy Leadership Act of 2009, which passed in the Senate Energy Committee in June 2009.Under this bill, electric utilities would be required by 2021 to meet a 15% standard through renewable sources of energy and energy efficiency. Debate on climate legislation continues in Congress; however, given other competing legislative priorities, the timing and elements of any future legislation addressing greenhouse gas emission reductions and renewable energy requirements are uncertain. At the regional level, ten northeastern states signed a Memorandum of Understanding (MOU) agreeing to establish a greenhouse gas emission cap-and-trade program, called the Regional Greenhouse Gas Initiative (RGGI).The program commenced in January 2009 and calls for stabilization of carbon dioxide emissions, at base levels established in 2005, from electric power plants with capacity greater than 25 MW.The MOU also provides for a 10% reduction in carbon dioxide emissions from base levels by 2019. Pennsylvania has not stated an intention to join RGGI, but has enacted the Pennsylvania Climate Change Act of 2008 (PCCA).The PCCA established a Climate Change Advisory Committee to advise the DEP on the development of a Climate Change Action Plan.In December 2009, the Advisory Committee finalized its Climate Change Action Report which identifies specific actions that could result in reducing greenhouse gas emissions by 30% by 2020.Some of the proposed actions, such as a mandatory 5% efficiency improvement at power plants, could be technically unachievable.In addition, legislation has been introduced in the Pennsylvania House of Representatives that would, if enacted, significantly increase renewable and solar supply requirements.While PPL cannot predict the ultimate outcome of the legislative session, it is unlikely that this legislation will achieve passage in its current form in the 2010 legislative session. Eleven Western states, including Montana, and certain Canadian provinces are members of the Western Climate Initiative (WCI).The WCI has established a goal of reducing carbon dioxide emissions 15% below 2005 levels by 2020 and is currently developing greenhouse gas emission allocations, offsets, and reporting recommendations. PPL continues to evaluate options for reducing, avoiding, off-setting or sequestering its carbon dioxide emissions.In 2009, PPL's power plants emitted in excess of approximately 25 million tons of carbon dioxide (based on PPL's equity share of these assets). PPL believes there are financial, regulatory and logistical uncertainties related to greenhouse gas reductions and the implementation of renewable energy mandates.These will need to be resolved before the impact of such requirements on PPL can be meaningfully estimated.Such uncertainties, among others, include the need to provide back-up supply to augment intermittent renewable generation, potential generation oversupply that could result from such renewable generation and back-up, impacts to PJM's capacity market and the need for substantial changes to transmission and distribution systems to accommodate renewable energy.These uncertainties are not directly addressed by the proposed legislation.PPL cannot predict at this time the effect on its future competitive position, results of operation, cash flows and financial position, of any greenhouse gas emission, renewable energy mandate or other global climate change requirements that may be adopted, although the costs to implement and comply with any such requirements could be significant. Water/Waste Coal Combustion Residuals In June 2010, the EPA proposed two approaches to regulating the disposal and management of coal combustion residuals (CCRs) under the Resource Conservation and Recovery Act (RCRA).CCRs include fly ash, bottom ash and scrubber wastes.In the one approach, the EPA would regulate CCRs as a hazardous waste under Subtitle C of RCRA.This approach would have very significant impacts on any coal-fired plant, and would require plants to retrofit their operations to comply with full hazardous waste operations from the generation of CCRs and associated waste waters through transportation and disposal.This would also have a negative impact on the beneficial use of CCRs and could eliminate the current markets.The second approach would regulate CCRs as a solid waste under Subtitle D of RCRA.This approach would only affect disposal and most significantly affect any wet disposal operations.Under this approach, many of the current markets for beneficial uses would not be affected. PPL cannot predict at this time the final requirements of the EPA's CCR regulations and what impact, if any, they would have on PPL's facilities, but the costs to PPL could be significant. The EPA has been seeking information from the power industry as it considers whether or not to regulate CCRs as hazardous waste, and PPL has responded to the EPA's requests.The EPA conducted a follow-up inspection of PPL Montana's Colstrip plant and PPL's Martins Creek plant.PPL is implementing certain actions in response to recommendations from these inspections.In June 2009, the EPA's Office of Enforcement and Compliance Assurance issued a much broader information request to Colstrip and 18 other non-affiliated plants, seeking information under the RCRA, the Clean Water Act and the Emergency Planning and Community Right-to-Know Act.PPL responded to the EPA's broader information request.Although the EPA's enforcement office issued the request, the EPA has not necessarily concluded that the plants are in violation of any EPA requirements.The EPA conducted a multi-media inspection at Colstrip in August 2009 and has not yet issued a report from that inspection. Martins Creek Fly Ash Release In 2005, there was a release of approximately 100 million gallons of water containing fly ash from a disposal basin at the Martins Creek plant used in connection with the operation of the two 150MW coal-fired generating units at the plant.This resulted in ash being deposited onto adjacent roadways and fields, and into a nearby creek and the Delaware River.PPL determined that the release was caused by a failure in the disposal basin's discharge structure.PPL conducted extensive clean-up and completed studies, in conjunction with a group of natural resource trustees and the Delaware River Basin Commission, evaluating the effects of the release on the river's sediment, water quality and ecosystem. The Pennsylvania DEP filed a complaint in Pennsylvania Commonwealth Court against PPL Martins Creek and PPL Generation, alleging violations of various state laws and regulations and seeking penalties and injunctive relief.PPL and the Pennsylvania DEP have settled this matter.The settlement also required PPL to submit a report on the completed studies of possible natural resource damages.PPL subsequently submitted the assessment report to the Pennsylvania and New Jersey regulatory agencies and has continued discussing potential natural resource damages and mitigation options with the agencies. Through June30, 2010, PPL Energy Supply has spent $28 million for remediation and related costs and an immaterial remediation liability remained.PPL and PPL Energy Supply cannot be certain of the outcome of the natural resource damage assessment or the associated costs, the outcome of any lawsuit that may be brought by citizens or businesses or the exact nature of any other regulatory or other legal actions that may be initiated against PPL, PPL Energy Supply or their subsidiaries as a result of the disposal basin release. Basin Seepage - Pennsylvania Seepages have been detected at active and retired wastewater basins at various PPL plants, including the Montour and Brunner Island generating facilities.PPL has completed an assessment of some of the seepages at the Montour and Brunner Island facilities and is working with the Pennsylvania DEP to implement abatement measures for those seepages.PPL continues to assess other seepages at the Brunner Island facility.PPL currently plans to spend up to approximately $64 million to upgrade and/or replace certain wastewater facilities in response to the seepages and for other facility changes.The potential additional cost to address the identified seepages or other seepages at all of PPL's Pennsylvania plants is not now determinable, but could be significant. Basin Seepage - Montana In May 2003, approximately 50 plaintiffs brought an action against PPL Montana and the other owners of the Colstrip plant alleging property damage from seepage from the freshwater and wastewater ponds at Colstrip.In July 2008, the plaintiffs and the owner-defendants remaining after dismissal of NorthWestern, due to its bankruptcy, executed a settlement agreement.PPL Montana's share of the settlement was approximately $8 million.In 2008, PPL Montana recorded an insignificant reserve for its share of potential additional settlements with three property owners living near the original plaintiffs but who were not parties to the lawsuit.In the fourth quarter of 2009, PPL Montana settled with two of these property owners.PPL Montana may incur additional costs related to the potential claims, including additional groundwater investigations and any related remedial measures, which are not now determinable, but could be significant. In 2007, six plaintiffs filed a separate lawsuit in the Montana Sixteenth Judicial District Court against the Colstrip plant owners asserting similar property damage claims as were asserted by the plaintiffs in the May 2003 complaint.A tentative settlement agreement was reached in July 2010.The settlement is not yet final, but PPL Montana's share is not expected to be significant. Other Issues In 2006, the EPA significantly decreased to 10 parts per billion (ppb) the drinking water standard related to arsenic.In Pennsylvania and Montana, this arsenic standard has been incorporated into the states' water quality standards and could result in more stringent limits to PPL's NPDES permits for its Pennsylvania and Montana plants.Recently, the EPA developed a draft risk assessment of arsenic that increases the cancer risk exposure by more than 20 times, which would lower the current standard from 10 ppb to 0.1 ppb.If the lower standard became effective, costly treatment would be required to attempt to meet the standard and, at this time, there is no assurance that it could be achieved. The EPA is reassessing its polychlorinated biphenyls (PCB) regulations under the Toxics Substance Control Act, which currently allow certain PCB articles to remain in use.In April 2010, the EPA issued an Advanced Notice of Proposed Rulemaking for changes to these regulations.This rulemaking could lead to a phase-out of all PCB-containing equipment.PPL cannot predict at this time the outcome of these proposed EPA regulations and what impact, if any, they would have on PPL's facilities, but the costs to PPL could be significant. The EPA finalized requirements in 2004 for new or modified cooling water intake structures.These requirements affect where generating facilities are built, establish intake design standards and could lead to requirements for cooling towers at new and modified power plants.Another rule, finalized in 2004, that addressed existing structures was withdrawn following a 2007 decision by the U.S. Court of Appeals for the Second Circuit.In 2008, however, the U.S. Supreme Court ruled that the EPA has discretion to use cost-benefit analysis in determining the best technology available for minimizing adverse environmental impact.The EPA is developing a new rule which is expected to be finalized in 2012.How the cost-benefit analysis will be employed, if incorporated, as well as other issues raised by the Second Circuit Court decision (not reviewed by the U.S. Supreme Court) and actions the states may take on their own could result in stricter standards for existing structures that could impose significant costs on PPL subsidiaries. In October 2009, the EPA released its Final Detailed Study of the Steam Electric Power Generating effluent limitations guidelines and standards.Draft regulations that would include revisions to the effluent limitations guidelines are expected to be published in September 2011, with final regulations to be effective September 2013.PPL expects the revised guidelines and standards to be more stringent than the current standards, which could result in more stringent discharge permit limits. PPL has signed a Consent Order and Agreement (COA) with the Pennsylvania DEP under which it agreed, under certain conditions, to take further actions to minimize the possibility of fish kills at its Brunner Island plant.Fish are attracted to warm water in the power plant discharge channel, especially during cold weather.In the past, fish kills have occurred at Brunner Island when debris at intake pumps resulted in a unit trip or reduction in load, causing a sudden change in water temperature in the discharge channel when fish were present.To address the debris issue, PPL has committed to construct a barrier to prevent debris from entering the river water intake area.PPL expects to construct the debris barrier in 2010, pending receipt of regulatory permits, at a cost of approximately $4 million. PPL has also investigated alternatives to exclude fish from the discharge channel and submitted three alternatives to the DEP.According to the COA, once the cooling towers at Brunner Island become operational, PPL must implement one of these fish exclusion alternatives if a fish kill occurs in the discharge channel due to thermal impacts from the plant.Following start-up of the cooling towers in April 2010, several hundred dead fish have been found in the cooling tower intake basket although there were no sudden changes in water temperature.The DEP has asserted that this triggers the obligation for PPL to submit a fish exclusion alternative for implementation.PPL is discussing this matter further with DEP.The cost to implement an alternative, if required, would likely not exceed $5 million. Superfund and Other Remediation (PPL, PPL Energy Supply and PPL Electric) PPL Electric is a potentially responsible party at several sites listed by the EPA under the federal Superfund program, including the Columbia Gas Plant Site, the Metal Bank site and the Ward Transformer site.Clean-up actions have been or are being undertaken at all of these sites, the costs of which have not been significant to PPL.However, should the EPA require different or additional measures in the future, or should PPL's share of costs at multi-party sites increase significantly more than currently expected, the costs to PPL could be significant. PPL Electric has been remediating several sites that were not being addressed under another regulatory program such as Superfund, but for which PPL Electric may be liable for remediation.These include a number of coal gas manufacturing facilities formerly owned or operated by a predecessor to PPL Electric. Depending on the outcome of investigations at sites where investigations have not begun or have not been completed, the costs of remediation and other liabilities could be substantial.PPL and its subsidiaries also could incur other non-remediation costs at sites included in the consent orders or other contaminated sites, the costs of which are not now determinable, but could be significant. The EPA is evaluating the risks associated with polycyclic aromatic hydrocarbons and naphthalene, chemical by-products of coal gas manufacturing.As a result of the EPA's evaluation, individual states may establish stricter standards for water quality and soil cleanup.This could require several PPL subsidiaries to take more extensive assessment and remedial actions at former coal gas manufacturing facilities.The costs to PPL of complying with any such requirements are not now determinable, but could be significant. (PPL and PPL Energy Supply) Under the Pennsylvania Clean Streams Law, subsidiaries of PPL Generation are obligated to remediate acid mine drainage at former mine sites and may be required to take additional steps to prevent potential acid mine drainage at previously capped refuse piles.One PPL Generation subsidiary is pumping mine water at two mine sites and treating water at one of these sites.Another PPL Generation subsidiary has installed a passive wetlands treatment system at a third site.At June30, 2010, PPL Energy Supply had accrued a discounted liability of $24 million to cover the costs of pumping and treating groundwater at the two mine sites for 50 years and for operating and maintaining passive wetlands treatment at the third site.PPL Energy Supply discounted this liability based on risk-free rates at the time of the mine closures.The weighted average rate used was 8.04%.Expected undiscounted payments are estimated at $1 million for each of the years from 2010 through 2014, and $144 million for work after 2014. (PPL, PPL Energy Supply and PPL Electric) Future cleanup or remediation work at sites currently under review, or at sites not currently identified, may result in material additional operating costs for PPL subsidiaries that cannot be estimated at this time. Electric and Magnetic Fields (PPL, PPL Energy Supply and PPL Electric) Concerns have been expressed by some members of the public regarding potential health effects of power frequency EMFs, which are emitted by all devices carrying electricity, including electric transmission and distribution lines and substation equipment.Government officials in the U.S. and the U.K. have reviewed this issue.The U.S. National Institute of Environmental Health Sciences concluded in 2002 that, for most health outcomes, there is no evidence that EMFs cause adverse effects.The agency further noted that there is some epidemiological evidence of an association with childhood leukemia, but that the evidence is difficult to interpret without supporting laboratory evidence.The U.K. National Radiological Protection Board (part of the U.K. Health Protection Agency) concluded in 2004 that, while the research on EMFs does not provide a basis to find that EMFs cause any illness, there is a basis to consider precautionary measures beyond existing exposure guidelines.The Stakeholder Group on Extremely Low Frequency EMF, set up by the U.K. Government has issued two reports, one in April 2007 and one in June 2010, describing options for reducing public exposure to EMF. The U.K. Government responded to the first report in 2009, agreeing to some of the proposals, including a proposed voluntary code to optimally phase 132 kilovolt overhead lines to reduce public exposure to EMF where it is cost effective to do so.The U.K. Government is currently considering the second report which concentrates on EMF exposure from distribution systems.PPL and its subsidiaries believe the current efforts to determine whether EMFs cause adverse health effects should continue and are taking steps to reduce EMFs, where practical, in the design of new transmission and distribution facilities.PPL and its subsidiaries are unable to predict what effect, if any, the EMF issue might have on their operations and facilities either in the U.S. or the U.K., and the associated cost, or what, if any, liabilities they might incur related to the EMF issue. Environmental Matters - WPD (PPL and PPL Energy Supply) WPD's distribution businesses are subject to environmental regulatory and statutory requirements.PPL believes that WPD has taken and continues to take measures to comply with the applicable laws and governmental regulations for the protection of the environment. The U.K. Government has implemented a project to alleviate the impact of flooding on the U.K. utility infrastructure, including major electricity substations.WPD has agreed with the Ofgem to spend $25 million on flood prevention, which will be recovered through rates during the 5-year period commencing April 2010.WPD is currently liaising on site specific proposals with local offices of a U.K. Government agency. U.K. legislation has been passed that imposes a duty on certain companies, including WPD, to report on climate change adaptation.The first information request was received by WPD in March 2010, with reports due for submission by June 2011. There are no other material legal or administrative proceedings pending against or related to WPD with respect to environmental matters.See "Environmental Matters - Domestic - Superfund and Other Remediation- Electric and Magnetic Fields" for a discussion of EMFs. Nuclear Insurance(PPL and PPL Energy Supply) PPL Susquehanna is a member of certain insurance programs that provide coverage for property damage to members' nuclear generating plants.Facilities at the Susquehanna plant are insured against property damage losses up to $2.75 billion under these programs.PPL Susquehanna is also a member of an insurance program that provides insurance coverage for the cost of replacement power during prolonged outages of nuclear units caused by certain specified conditions.Under the property and replacement power insurance programs, PPL Susquehanna could be assessed retroactive premiums in the event of the insurers' adverse loss experience.At June30, 2010, this maximum assessment was $40 million. In the event of a nuclear incident at the Susquehanna plant, PPL Susquehanna's public liability for claims resulting from such incident would be limited to $12.6 billion under provisions of The Price-Anderson Act Amendments under the Energy Policy Act of 2005.PPL Susquehanna is protected against this liability by a combination of commercial insurance and an industry assessment program.In the event of a nuclear incident at any of the reactors covered by The Price-Anderson Act Amendments under the Energy Policy Act of 2005, PPL Susquehanna could be assessed up to $235 million per incident, payable at $35 million per year. At June30, 2010, the property, replacement power and nuclear incident insurers maintained an A.M. Best financial strength rating of A ("Excellent"). Guarantees and Other Assurances (PPL, PPL Energy Supply and PPL Electric) In the normal course of business, PPL, PPL Energy Supply and PPL Electric enter into agreements that provide financial performance assurance to third parties on behalf of certain subsidiaries.Such agreements include, for example, guarantees, stand-by letters of credit issued by financial institutions and surety bonds issued by insurance companies.These agreements are entered into primarily to support or enhance the creditworthiness attributed to a subsidiary on a stand-alone basis or to facilitate the commercial activities in which these subsidiaries enter. (PPL) PPL fully and unconditionally guarantees all of the debt securities of PPL Capital Funding. (PPL, PPL Energy Supply and PPL Electric) The table below details guarantees provided as of June30, 2010.The total recorded liability at June30, 2010 was $2 million and at December31, 2009 was $3 million.Other than as noted in the description for "WPD guarantee of pension and other obligations of unconsolidated entities," the probability of expected payment/performance under each of these guarantees is remote. Exposure at June30, 2010 (a) Expiration Date Description PPL Indemnifications for sale of PPL Gas Utilities $ PPL has provided indemnification to the purchaser of PPL Gas Utilities and Penn Fuel Propane, LLC for damages arising out of any breach of the representations, warranties and covenants under the related transaction agreement and for damages arising out of certain other matters, including certain pre-closing unknown environmental liabilities relating to former manufactured gas plant properties or off-site disposal sites, if any, outside of Pennsylvania.The indemnification provisions for most representations and warranties, including tax and environmental matters, are capped at $45 million, in the aggregate, and are triggered (i) only if the individual claim exceeds $50,000, and (ii) only if, and only to the extent that, in the aggregate, total claims exceed $4.5 million.The indemnification provisions for most representations and warranties expired on September 30, 2009 without any claims having been made.Certain representations and warranties, including those having to do with transaction authorization and title, survive indefinitely, are capped at the purchase price and are not subject to the above threshold or deductible.The indemnification provision for the tax matters representations survives for the duration of the applicable statute of limitations, and the indemnification provision for the environmental matters representations survives for a period of three years after the transaction closing.The indemnification relating to unknown environmental liabilities for manufactured gas plants and disposal sites outside of Pennsylvania could survive more than three years, but only with respect to applicable property or sites identified by the purchaser prior to the third anniversary of the transaction closing.The indemnification for covenants survives until the applicable covenant is performed and is not subject to any cap. PPL Energy Supply (b) Letters of credit issued on behalf of affiliates 17 2010 to 2011 Standby letter of credit arrangements under PPL Energy Supply's credit facilities for the purposes of protecting various third parties against nonperformance by PPL.This is not a guarantee by PPL on a consolidated basis. Retroactive premiums under nuclear insurance programs 40 PPL Susquehanna is contingently obligated to pay this amount related to potential retroactive premiums that could be assessed under its nuclear insurance programs.See "Nuclear Insurance" for additional information. Nuclear claims under The Price-Anderson Act Amendments under the Energy Policy Act of 2005 This is the maximum amount PPL Susquehanna could be assessed for each incident at any of the nuclear reactors covered by this Act.See "Nuclear Insurance" for additional information. Indemnifications for entities in liquidation and sales of assets 2010 to 2017 PPL Energy Supply's maximum exposure with respect to certain indemnifications and the expiration of the indemnifications cannot be estimated because, in the case of certain indemnification provisions, the maximum potential liability is not capped by the transaction documents and the expiration date is based on the applicable statute of limitations.The exposure and expiration dates noted are only for those cases in which the agreements provide for specific limits. In connection with the liquidation of wholly owned subsidiaries that have been deconsolidated upon turning the entities over to the liquidators, certain affiliates of PPL Global have agreed to indemnify the liquidators, directors and/or the entities themselves for any liabilities or expenses arising during the liquidation process, including liabilities and expenses of the entities placed into liquidation.In some cases, the indemnifications are limited to a maximum amount that is based on distributions made from the subsidiary to its parent either prior or subsequent to being placed into liquidation.In other cases, the maximum amount of the indemnifications is not explicitly stated in the agreements.The indemnifications generally expire two to seven years subsequent to the date of dissolution of the entities.The exposure noted only includes those cases in which the agreements provide for a specific limit on the amount of the indemnification, and the expiration date was based on an estimate of the dissolution date of the entities. In March 2010, to enable the liquidator to declare distributionsin that month, WPD agreed to indemnify the liquidator in connection with liquidations of two of its former subsidiaries that had been dormant since 2003. The maximum exposure of such indemnification equals the $1.5 billion in distributions.As noted in footnote (b), neither PPL nor PPL Energy Supply is liable for the obligations under guarantees provided by WPD, as the beneficiaries of the guarantees do not have recourse to such entities. In connection with their sales of various businesses, WPD and its affiliates have provided the purchasers with indemnifications that are standard for such transactions, including indemnifications for certain pre-existing liabilities and environmental and tax matters.In addition, in connection with certain of these sales, WPD and its affiliates have agreed to continue their obligations under existing third-party guarantees, either for a set period of time following the transactions or upon the condition that the purchasers make reasonable efforts to terminate the guarantees.Finally, WPD and its affiliates remain secondarily responsible for lease payments under certain leases that they have assigned to third parties. A subsidiary of PPL Energy Supply has agreed to provide indemnification to the purchaser of the Long Island generation business for damages arising out of any breach of the representations, warranties and covenants under the related transaction agreement and for damages arising out of certain other matters, including liabilities relating to certain renewable energy facilities which were previously owned by one of the PPL subsidiaries being sold in the transaction but which are unrelated to the Long Island generation business.The indemnification provisions are subject to certain customary limitations, including thresholds for allowable claims, caps on aggregate liability, and time limitations for claims arising out of breaches of most representations and warranties. A subsidiary of PPL Energy Supply has agreed to provide indemnification to the purchaser of the six Maine hydroelectric facilities for damages arising out of any breach of the representations, warranties and covenants under the related transaction agreement and for damages arising out of certain other matters, including liabilities of the PPL Energy Supply subsidiary relating to the pre-closing ownership or operation of those hydroelectric facilities or relating to other assets of the PPL Energy Supply subsidiary that were not included in that sale.The indemnification obligations are subject to certain customary limitations, including thresholds for allowable claims, caps on aggregate liability, and time limitations for claims arising out of breaches of most representations and warranties. PPL Energy Supply has provided indemnification to the purchaser of a generating facility for losses arising out of any breach of the representations, warranties and covenants under the related transaction documents and for losses arising with respect to liabilities not specifically assumed by the purchaser, including certain pre-closing environmental and tort liabilities.The indemnification other than for pre-closing environmental and tort liabilities is triggered only if the purchaser's losses reach $1 million in the aggregate, capped at $95 million and either expired in May 2007 or will expire pursuant to the applicable statutes of limitations.The indemnification provision for unknown environmental and tort liabilities related to periods prior to PPL Energy Supply's ownership of the real property on which the facility is located is capped at $4 million in the aggregate.Substantially all of the remaining indemnifications expired in the second quarter of 2010. Indemnification to operators of jointly owned facilities 6 In December 2007, a subsidiary of PPL Energy Supply executed revised owners agreements for two jointly owned facilities, the Keystone and Conemaugh generating plants.The agreements require that in the event of any default by an owner, the other owners fund contributions for the operation of the generating plants, based upon their ownership percentages.The maximum obligation among all owners, for each plant, is currently $20 million.The non-defaulting owners, who make up the defaulting owner's obligations, are entitled to the generation entitlement of the defaulting owner, based upon their ownership percentage.The agreements do not have an expiration date. WPD guarantee of pension and other obligations of unconsolidated entities 64 As a result of the privatization of the utility industry in the U.K., certain electric associations' roles and responsibilities were discontinued or modified.As a result, certain obligations, primarily pension-related, associated with these organizations have been guaranteed by the participating members.Costs are allocated to the members based on predetermined percentages as outlined in specific agreements.However, if a member becomes insolvent, costs can be reallocated to and are guaranteed by the remaining members.At June30, 2010, WPD has recorded an estimated discounted liability based on its current allocated percentage of the total expected costs for which the expected payment/performance is probable.Neither the expiration date nor the maximum amount of potential payments for certain obligations is explicitly stated in the related agreements.Therefore, they have been estimated based on the types of obligations. Tax indemnification related to unconsolidated WPD affiliates 8 Two WPD unconsolidated affiliates were refinanced during 2005.Under the terms of the refinancing, WPD has indemnified the lender against certain tax and other liabilities. Guarantee of a portion of an unconsolidated entity's debt 22 Reflects principal payments only. (a) Represents the estimated maximum potential amount of future payments that could be required to be made under the guarantee. (b) Other than the letters of credit, all guarantees of PPL Energy Supply, on a consolidated basis, also apply to PPL on a consolidated basis.Neither PPL nor PPL Energy Supply is liable for obligations under guarantees provided by WPD, as the beneficiaries of the guarantees do not have recourse to such entities. PPL, PPL Energy Supply and PPL Electric and their subsidiaries provide other miscellaneous guarantees through contracts entered into in the normal course of business.These guarantees are primarily in the form of indemnification or warranties related to services or equipment and vary in duration.The amounts of these guarantees often are not explicitly stated, and the overall maximum amount of the obligation under such guarantees cannot be reasonably estimated.Historically, PPL, PPL Energy Supply and PPL Electric and their subsidiaries have not made any significant payments with respect to these types of guarantees and the probability of payment/performance under these guarantees is remote. PPL, on behalf of itself and certain of its subsidiaries, maintains insurance that covers liability assumed under contract for bodily injury and property damage.The coverage requires a $4 million deductible per occurrence and provides maximum aggregate coverage of $150 million.This insurance may be applicable to obligations under certain of these contractual arrangements. Related Party Transactions (PPL Energy Supply and PPL Electric) PLR Contracts PPL Electric had power purchase contracts with PPL EnergyPlus in which PPL EnergyPlus supplied PPL Electric's entire PLR load.These contracts expired on December31, 2009.Under these contracts, PPL EnergyPlus provided electricity at the predetermined capped prices that PPL Electric was authorized to charge its PLR customers.For the three and six months ended June30, 2009, these purchases totaled $411 million and $908 million.These purchases included nuclear decommissioning recovery and amortization of an up-front contract payment. PPL Electric held competitive solicitations in prior years for PLR generation supply for 2010.PPL EnergyPlus is providing a portion of this supply.For the three and six months ended June30, 2010, these purchases totaled $64 million and $179 million. The purchases discussed above are included in the Statements of Income as "Wholesale energy marketing to affiliate" by PPL Energy Supply, and as "Energy purchases from affiliate" by PPL Electric. See Note 2 for additional information regarding PPL Electric's purchases of accounts receivable from PPL EnergyPlus. Under the standard Supply Master Agreement for the bid solicitation process, PPL Electric requires all suppliers to post collateral once credit exposures exceed defined credit limits.In no instance is PPL Electric required to post collateral to suppliers under these supply contracts.PPL EnergyPlus is required to post collateral with PPL Electric:(a) when the market price of electricity to be delivered by PPL EnergyPlus exceeds the contract price for the forecasted quantity of electricity to be delivered and (b) when this market price exposure exceeds a contractual credit limit.Based on the current credit rating of PPL Energy Supply, as guarantor, this credit limit is $35 million. PPL Energy Supply has credit exposure to PPL Electric under certain energy supply contracts.See Note 13 for additional information on this credit exposure. NUG Purchases PPL Electric has a reciprocal contract with PPL EnergyPlus to sell electricity purchased under contracts with NUGs.PPL Electric purchases electricity from the NUGs at contractual rates and sells the electricity at the same price to PPL EnergyPlus.For the three months ended June30, 2009, these NUG purchases totaled $20 million.For the six months ended June30, 2010 and 2009, these NUG purchases totaled $1 million and $40 million.These amounts are included in the Statements of Income as "Wholesale electric to affiliate" by PPL Electric, and as "Energy purchases from affiliate" by PPL Energy Supply.The final NUG contract will expire in 2014. Allocations of Corporate Service Costs PPL Services provides corporate functions such as financial, legal, human resources and information services.PPL Services charges the respective PPL subsidiaries for the cost of such services when they can be specifically identified.The cost of these services that is not directly charged to PPL subsidiaries is allocated to certain subsidiaries based on an average of the subsidiaries' relative invested capital, operation and maintenance expenses, and number of employees.PPL Services allocated the following amounts, which PPL management believes are reasonable, to PPL Energy Supply and PPL Electric, including amounts applied to accounts that are further distributed between capital and expense. Three Months Ended June30, Six Months Ended June30, 2009 (a) PPL Energy Supply $ 56 $ 53 $ $ PPL Electric 32 28 65 60 (a) Excludes allocated costs associated with the February 2009 workforce reduction.See Note 9 for additional information. (PPL Energy Supply) Intercompany Derivatives In 2010 and 2009, PPL Energy Supply entered into a combination of average rate forwards and average rate options with PPL to sell British pounds sterling.These hedging instruments have terms identical to average rate forwards and average rate options entered into by PPL with third parties to protect the translation of expected income denominated in British pounds sterling to U.S. dollars.Gains and losses, both realized and unrealized, on these types of hedging instruments are included in "Other Income (Expense) - net" on the Statements of Income.PPL Energy Supply recorded an insignificant amount for the three months ended June 30, 2010 and a net gain of $2 million for the six months ended June 30, 2010.PPL Energy Supply recorded net losses of $11 million for the three and six months ended June30, 2009.Contracts outstanding at June30, 2010 and December31, 2009 hedged a total exposure of £56 million and £48 million related to the translation of expected income in 2010.The fair value of these positions at June30, 2010 and December31, 2009 was a net asset of $1 million and $2 million, which was primarily reflected in "Current Assets - Price risk management assets" on the Balance Sheets. PPL Energy Supply is also party to forward contracts with PPL to sell British pounds sterling to protect the value of a portion of its net investment in WPD.These hedging instruments have terms identical to forward sales contracts entered into by PPL with third parties.The total notional amount of the contracts outstanding at June30, 2010 and December31, 2009, was £15 million and £40 million ($30 million and $78 million based on contracted rates).The fair value of these positions was an asset of $7 million and $13 million at June30, 2010 and December31, 2009, which is included in the foreign currency translation adjustment component of AOCI on the Balance Sheets.The fair value at June 30, 2010 was included in "Current Assets - Price risk management assets" on the Balance Sheet.Of the fair value at December 31, 2009, $8 million was included in "Current Assets - Price risk management assets" and $5 million was included in "Other Noncurrent Assets - Price risk management assets" on the Balance Sheet. Trademark Royalties A PPL subsidiary owns PPL trademarks and bills certain affiliates for their use.PPL Energy Supply was allocated $10 million and $11 million of this license fee for the three months ended June30, 2010 and 2009, and $20 million and $22 million for the six months ended June30, 2010 and 2009.These allocations are primarily included in "Other operation and maintenance" on the Statements of Income. Other Income (Expense) - net (PPL, PPL Energy Supply and PPL Electric) The breakdown of "Other Income (Expense) - net" was: Three Months Ended June30, Six Months Ended June30, PPL Other Income Earnings on securities in PPL Susquehanna's NDT funds $ 5 $ 5 $ 11 $ 6 Interest income 1 1 1 8 Gains related to the extinguishment of notes(a) 29 Miscellaneous - Domestic 3 2 4 4 Miscellaneous - International 1 1 1 1 Total 10 9 17 48 Other Expense Pending E.ON U.S. acquisition costs (b) 7 7 Economic foreign currency exchange contracts 11 (2 ) 11 Miscellaneous - Domestic 2 3 3 7 Miscellaneous - International 1 1 Other Income (Expense)-net $ 1 $ (6 ) $ 9 $ 29 PPL Energy Supply Other Income Gains related to the extinguishment of notes(a) $ 25 Earnings on securities in PPL Susquehanna's NDT funds $ 5 $ 5 $ 11 6 Interest income 1 5 Miscellaneous - Domestic 2 1 3 3 Miscellaneous - International 1 1 1 1 Total 8 8 15 40 Other Expense Economic foreign currency exchange contracts 11 (2 ) 11 Miscellaneous - Domestic 1 2 3 5 Miscellaneous - International 1 1 Other Income (Expense)-net $ 7 $ (6 ) $ 14 $ 23 PPL Electric Other Income Interest income $ 1 $ 1 $ 1 $ 3 Miscellaneous 1 2 Total 2 1 3 3 Other Expense 1 1 Other Income (Expense) - net $ 2 $ $ 3 $ 2 (a) In 2009, PPL Energy Supply completed tender offers to purchase up to $250 million aggregate principal amount of certain of its outstanding senior notes for $220 million, resulting in a $25 million net gain.PPL recorded an additional net gain of $4 million as a result of reclassifying gains and losses on related cash flow hedges from AOCI into earnings. (b) See Note 8 for additional information. Fair Value Measurements and Credit Concentrations (PPL, PPL Energy Supply and PPL Electric) Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).PPL and its subsidiaries use, as appropriate, a market approach (generally, data from market transactions), an income approach (generally, present value techniques and option-pricing models), and/or a cost approach (generally, replacement cost) to measure the fair value of an asset or a liability.These valuation approaches incorporate inputs such as observable, independent market data and/or unobservable data that management believes are predicated on the assumptions market participants would use to price an asset or a liability.These inputs may incorporate, as applicable, certain risks such as nonperformance risk, which includes credit risk. Recurring Fair Value Measurements The assets and liabilities measured at fair value were: June 30, 2010 December31, 2009 Total Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 PPL Assets Cash and cash equivalents $ Restricted cash and cash equivalents 49 49 Price risk management assets: Energy commodities 6 $ $ 67 3 $ $ Interest rate swaps 43 43 50 50 Foreign currency exchange contracts 8 8 15 15 Cross-currency swaps 64 64 12 12 6 67 3 NDT funds: Cash and cash equivalents 7 7 7 7 Equity securities: U.S. large-cap 78 83 U.S. mid/small-cap 94 71 23 75 26 Debt securities: U.S. Treasury 81 81 74 74 U.S. government agency 7 7 9 9 Municipality 67 67 65 65 Investment-grade corporate 32 32 29 29 Residential mortgage-backed securities 1 1 1 1 Receivables/payables, net 2 2 3 3 Auction rate securities 25 25 25 25 $ 92 $ Liabilities Price risk management liabilities: Energy commodities $ $ 4 $ $ 19 $ $ 2 $ $ 10 Interest rate swaps 79 79 Cross-currency swaps 12 12 4 4 $ $ 4 $ $ 19 $ $ 2 $ $ 10 PPL Energy Supply Assets Cash and cash equivalents $ Restricted cash and cash equivalents 32 32 Price risk management assets: Energy commodities 6 $ $ 67 3 $ $ Foreign currency exchange contracts 8 8 15 15 Cross-currency swaps 64 64 12 12 6 67 3 NDT funds: Cash and cash equivalents 7 7 7 7 Equity securities: U.S. large-cap 78 83 U.S. mid/small-cap 94 71 23 75 26 Debt securities: U.S. Treasury 81 81 74 74 U.S. government agency 7 7 9 9 Municipality 67 67 65 65 Investment-grade corporate 32 32 29 29 Residential mortgage-backed securities 1 1 1 1 Receivables/payables, net 2 2 3 3 Auction rate securities 20 20 20 20 $ 87 $ Liabilities Price risk management liabilities: Energy commodities $ $ 4 $ $ 19 $ $ 2 $ $ 10 Cross-currency swaps 12 12 4 4 $ $ 4 $ $ 19 $ $ 2 $ $ 10 PPL Electric Assets Cash and cash equivalents $ Restricted cash and cash equivalents 15 15 14 14 $ (PPL and PPL Energy Supply) A reconciliation of net assets and liabilities classified as Level 3 at June30, 2010 is as follows. Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Three Months Ended Six Months Ended Energy Commodities, net Auction Rate Securities Total Energy Commodities, net Auction Rate Securities Total PPL Balance at beginning of period $ 51 $ 25 $ 76 $ $ 25 $ Total realized/unrealized gains (losses) Included in earnings ) Included in OCI 5 5 8 8 Purchases, sales, issuances and settlements, net 43 43 63 63 Transfers into Level 3 (2 ) (2 ) Transfers out of Level 3 3 3 2 2 Balance at end of period $ 48 $ 25 $ 73 $ 48 $ 25 $ 73 PPL Energy Supply Balance at beginning of period $ 51 $ 20 $ 71 $ $ 20 $ Total realized/unrealized gains (losses) Included in earnings ) Included in OCI 5 5 8 8 Purchases, sales, issuances and settlements, net 43 43 63 63 Transfers into Level 3 (2 ) (2 ) Transfers out of Level 3 3 3 2 2 Balance at end of period $ 48 $ 20 $ 68 $ 48 $ 20 $ 68 A reconciliation of net assets and liabilities classified as Level 3 at June30, 2009 is as follows. Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Three Months Ended Six Months Ended Energy Commodities, net Auction Rate Securities Total Energy Commodities, net Auction Rate Securities Total PPL Balance at beginning of period $ $ 22 $ $ $ 24 $ Total realized/unrealized gains (losses) Included in earnings ) Included in OCI 13 (4 ) 9 3 (6 ) (3 ) Purchases, sales, issuances and settlements, net 49 49 85 85 Transfers into/out of Level 3 16 16 ) ) Balance at end of period $ $ 18 $ $ $ 18 $ PPL Energy Supply Balance at beginning of period $ $ 17 $ $ $ 19 $ Total realized/unrealized gains (losses) Included in earnings ) Included in OCI 13 (2 ) 11 3 (4 ) (1 ) Purchases, sales, issuances and settlements, net 49 49 85 85 Transfers into/out of Level 3 16 16 ) ) Balance at end of period $ $ 15 $ $ $ 15 $ Net gains and losses on assets and liabilities classified as Level 3 and included in earnings for the three and six months ended June30, 2010 are reported in the Statements of Income as follows. Three Months Ended Six Months Ended Energy Commodities, net Energy Commodities, net Unregulated Retail Electric andGas Net Energy Trading Margins Energy Purchases Wholesale Energy Marketing Unregulated Retail Electric andGas Net Energy Trading Margins Energy Purchases PPL and PPL Energy Supply Total gains (losses) included in earnings for the period $ 1 $ ) $ ) $ 13 $ 12 $ ) $ ) Change in unrealized gains (losses) relating to positions still held at the reporting date (1 ) (2 ) (6 ) 5 10 (3 ) ) Net gains and losses on assets and liabilities classified as Level 3 and included in earnings for the three and six months ended June30, 2009 are reported in the Statements of Income as follows. Three Months Ended Six Months Ended Energy Commodities, net Energy Commodities, net Wholesale Energy Marketing Net Energy Trading Margins Energy Purchases Wholesale Energy Marketing Net Energy Trading Margins Energy Purchases PPL and PPL Energy Supply Total gains (losses) included in earnings for the period $ 11 $ (9 ) $ ) $ 15 $ ) $ ) Change in unrealized gains (losses) relating to positions still held at the reporting date 12 ) 13 1 ) Cash and Cash Equivalents and Restricted Cash and Cash Equivalents (PPL, PPL Energy Supply and PPL Electric) The fair value of cash and cash equivalents and restricted cash and cash equivalents is based on the amount on deposit. (PPL and PPL Energy Supply) Price Risk Management Assets/Liabilities - Energy Commodities Energy commodity contracts are generally valued using the income approach, except for exchange-traded derivative gas and oil contracts, which are valued using the market approach and are classified as Level 1.When observable inputs are used to measure all or most of the value of a contract, the contract is classified as Level 2.Over-the-counter (OTC) contracts are valued by traders using quotes obtained from an exchange, binding and non-binding broker quotes, prices posted by ISOs or published tariff rates.PPL's risk management group obtains quotes from the market to validate the forward price curves.OTC contracts include forwards, swaps, options and structured deals for electricity, gas, oil, and/or emission allowances and may be offset with similar positions in exchange-traded markets.To the extent possible, fair value measurements utilize various inputs that include quoted prices for similar contracts or market-corroborated inputs.In certain instances, these instruments may be valued using models, including standard option valuation models and standard industry models.For example, the fair value of a structured deal that delivers power to an illiquid delivery point may be measured by valuing the nearest liquid trading point plus the value of the basis between the two points.The basis input may be from market quotes, FTR prices, or historical prices. When unobservable inputs are significant to the fair value measurement, a contract is classified as Level3.Additionally, Level 2 and Level 3 fair value measurements include adjustments for credit risk based on PPL's own creditworthiness (for net liabilities) and its counterparties' creditworthiness (for net assets).PPL's credit department assesses all reasonably available market information and uses probabilities of default to calculate the credit adjustment.PPL assumes that observable market prices include sufficient adjustments for liquidity and modeling risks, but for Level 3 fair value measurements, PPL also assesses the need for additional adjustments for liquidity or modeling risks.The contracts classified as Level 3 represent contracts for which the delivery dates are beyond the dates for which independent prices are available or for certain power basis positions, which PPL generally values using historical settlement prices to project forward prices. In certain instances, PPL transfers energy commodity contracts between Level 2 and Level 3.The primary reasons for the transfers during 2010 and 2009 were changes in the availability of market information.As the delivery period of a contract becomes closer, market information may become available.When this occurs, the model's unobservable inputs are replaced with observable market information. In June 2010, market bids were received for certain full-requirement sales contracts that were monetized in early July.See Note 14 for additional information.At June 30, 2010, these contracts were valued based on the bids received (the market approach).In prior periods, the fair value of these contracts was measured using the income approach. Price Risk Management Assets/Liabilities - Interest Rate/Foreign Currency Exchange/Cross-currency Swaps To manage their interest rate and foreign currency exchange risk, PPL and PPL Energy Supply generally use interest rate contracts such as forward-starting swaps and fixed-to-floating swaps, foreign currency exchange contracts, such as forwards and options, and cross-currency swaps that contain characteristics of both interest rate and foreign currency exchange contracts.PPL and PPL Energy Supply use an income approach to measure the fair value of these contracts, utilizing readily observable inputs, such as forward interest rates (e.g., LIBOR and government security rates) and forward foreign currency exchange rates (e.g., GBP and Euro), as well as inputs that may not be observable, such as credit valuation adjustments.In certain cases, PPL and PPL Energy Supply cannot practicably obtain market information to value credit risk and therefore rely on their own models.These models use projected probabilities of default based on historical observances.When the credit valuation adjustment is significant to the overall valuation, the contracts are classified as Level 3. NDT Funds The fair value measurements of cash and cash equivalents are based on the amount on deposit. PPL and PPL Energy Supply generally use the market approach to measure the fair value of the equity securities held in PPL Susquehanna'sNDT funds.The fair value measurements of equity securities are based on quoted prices in active markets.Equity securities are classified as Level 1 and are comprised of securities that are representative of the Wilshire 5000 index, which is invested in approximately 70% large-cap stocks and 30% mid/small-cap stocks.The fair value measurements of commingled equity index funds are based on firm quotes of net asset values per share, which are not obtained from a quoted price in an active market.Investments in commingled equity funds are classified as Level 2 and represent securities that track the S&P 500 index and the Wilshire 4500 index. Debt securities are generally measured using a market approach, including the use of matrix pricing.Common inputs include reported trades, broker/dealer bid/ask prices, benchmark securities and credit valuation adjustments.When necessary, the fair value of debt securities is measured using the income approach, which incorporates similar observable inputs as well as benchmark yields, credit valuation adjustments, reference data from market research publications, monthly payment data, collateral performance and new issue data.The debt securities held by PPL Susquehanna's NDT funds at June 30, 2010 have a weighted average coupon of 4.60% and a weighted-average maturity of five years. PPL and PPL Energy Supply recorded impairments for certain securities invested in PPL Susquehanna's NDT funds of $3 million for the three and six months ended June 30, 2010 and $1 million and $18 million for the three and six months ended June30, 2009.These impairments are reflected on the Statements of Income in "Other-Than-Temporary Impairments." Auction Rate Securities PPL's and PPL Energy Supply's auction rate securities are recorded in "Other investments" on the Balance Sheets and include Federal Family Education Loan Program guaranteed student loan revenue bonds, as well as various municipal bond issues.In 2010, auction rate securities continue to be impacted by auction failures and the resulting inability to liquidate these securities.PPL and PPL Energy Supply continue to earn interest on these investments at contractually prescribed interest rates, and believe these investments continue to be of high credit quality.PPL and PPL Energy Supply do not have significant exposure to realize losses on these securities; however, auction rate securities are classified as Level 3 because failed auctions limit the amount of observable market data that is available for measuring the fair value of these securities. PPL and PPL Energy Supply estimate the fair value of auction rate securities using an income approach which utilizes the following inputs: · the underlying structure and credit quality of each security; · the present value of future interest payments, estimated based on forward rates of the SIFMA Index, and principal payments discounted using interest rates for bonds with a credit rating and remaining term to maturity similar to the stated maturity of the auction rate securities; and · consideration of the impact of auction failures or redemption at par. Based upon the evaluation of available information, the estimated fair value of these securities could change significantly based on future market conditions. At June 30, 2010 and December31, 2009, the fair value of these auction rate securities was estimated to be equal to par value, which was $25 million for PPL and $20 million for PPL Energy Supply.At June 30, 2010, contractual maturities for these auction rate securities were a weighted average of approximately 25 years.During the three and six months ended June 30, 2010, PPL and PPL Energy Supply liquidated an insignificant amount of securities at par. Nonrecurring Fair Value Measurements (PPL and PPL Energy Supply) Fair Value Measurements Using Carrying Value (a) Level 2 Level 3 Loss (b) Sulfur dioxide emission allowances (c): June 30, 2010 $ 11 $ 3 $ (8 ) March 31, 2010 13 10 (3 ) March 31, 2009 45 15 ) Long Island generation business: June 30, 2009 $ ) (a) Represents carrying value before fair value measurement. (b) Loss on sulfur dioxide emission allowances was recorded in the Supply segment and included in "Other operation and maintenance" on the Statements of Income.Loss on the Long Island generation business was recorded in the Supply segment and included in "Loss from Discontinued Operations (net of income taxes)" on the Statements of Income. (c) Current and long-term sulfur dioxide emission allowances are included in "Other intangibles" in their respective areas on the Balance Sheet. Sulfur Dioxide Emission Allowances Due to significant declines in market prices at June 30, 2010, March31, 2010 and March 31, 2009, PPL Energy Supply assessed the recoverability of sulfur dioxide emission allowances not expected to be consumed.When available, observable market prices were used to value the sulfur dioxide emission allowances.When observable market prices were not available, fair value was modeled using prices from observable transactions and appropriate discount rates.The modeled values were significant to the overall fair value measurement. Long Island Generation Business The Long Island generation business met the held for sale criteria at June 30, 2009.As a result, net assets held for sale were written down to their estimated fair value less cost to sell.The fair value in the table above excludes $1 million of estimated costs to sell and was based on the negotiated sales price (achieved through an active auction process) adjusted for the additional anticipated cash flows from operations prior to and following the anticipated sale date.The sales price is consistent with and corroborated by fair values modeled internally using inputs obtained from third parties and appropriate discount rates. Financial Instruments Not Recorded at Fair Value (PPL, PPL Energy Supply and PPL Electric) NPNS PPL and PPL Energy Supply enter into full-requirement sales contracts, power purchase agreements and certain retail energy and physical capacity contracts that range in maturity through 2023 and qualify for NPNS.PPL Electric also enters into contracts that qualify for NPNS.See "Energy Purchase Commitments" in Note 10 for information about PPL Electric's competitive solicitations.All of these contracts are accounted for using accrual accounting; therefore, there were no amounts recorded on the Balance Sheets at June30, 2010 and December31, 2009.The estimated fair value of these contracts, calculated using similar inputs and valuation techniques as those described above within "Price Risk Management Assets/Liabilities - Energy Commodities," was: Net Asset (Liability) June30, 2010 December31, 2009 PPL $ $ PPL Energy Supply PPL Electric ) ) In July 2010, certain full-requirement sales contracts were monetized, precluding continued NPNS treatment for these contracts.As such, the contracts were recorded in the financial statements at June 30, 2010.See "Commodity Price Risk (Non-trading) - Monetization of Certain Full-Requirement Sales Contracts" in Note 14 for additional information. Other The carrying amounts of contract adjustment payments related to the Purchase Contract component of the Equity Units and long-term debt on the Balance Sheets and the estimated fair value are set forth below.The fair value of these instruments is estimated using an income approach by discounting future interest and principal payments at estimated current cost of funding rates. June30, 2010 December 31, 2009 Carrying Amount Fair Value Carrying Amount Fair Value PPL Contract adjustment payments (a) $ $ Long-term debt $ $ PPL Energy Supply Long-term debt PPL Electric Long-term debt (a) Reflected in other liabilities on the balance sheet.See Note 7 for additional information. (PPL and PPL Energy Supply) The carrying value of "Short-term debt" at June30, 2010 and December31, 2009 on the Balance Sheets represented or approximated fair value due to the liquid nature of the instruments or variable interest rates associated with the financial instruments. Credit Concentration Associated with Financial Instruments (PPL, PPL Energy Supply and PPL Electric) PPL and its subsidiaries enter into contracts with many entities for the purchase and sale of energy.Many of these contracts are considered a normal part of doing business and, as such, the fair value of these contracts is not reflected in the financial statements.However, the fair value of these contracts is considered when committing to new business from a credit perspective.See Note 14 for information on credit policies used by PPL and its subsidiaries to manage credit risk, including master netting arrangements and collateral requirements. (PPL) At June 30, 2010, PPL had credit exposure of $3.8 billion to energy trading partners, excluding the effects of netting arrangements and collateral.As a result of netting arrangements and collateral, PPL's credit exposure was reduced to $1.3 billion.One of the counterparties accounted for 16% of this exposure, and no other individual counterparty accounted for more than 11% of the exposure.Ten counterparties accounted for $847 million, or 64%, of the net exposure.Nine of these counterparties had an investment grade credit rating from S&P and accounted for 95% of the top ten exposure.The remaining counterparty has not been rated by S&P, but is current on its obligations. (PPL Energy Supply) At June 30, 2010, PPL Energy Supply had credit exposure of $3.8 billion to energy trading partners, excluding exposure from related parties and the effects of netting arrangements and collateral.As a result of netting arrangements and collateral, this credit exposure was reduced to $1.3 billion.One of the counterparties accounted for 16% of this exposure, and no other individual counterparty accounted for more than 11% of the exposure.Ten counterparties accounted for $847 million, or 64%, of the net exposure.Nine of these counterparties had an investment grade credit rating from S&P and accounted for 95% of the top ten exposure.The remaining counterparty has not been rated by S&P, but is current on its obligations. At June30, 2010, PPL Energy Supply's credit exposure under certain energy supply contracts to PPL Electric was $54 million.Netting arrangements had no impact on this credit exposure. (PPL Electric) At June30, 2010, PPL Electric had no credit exposure under energy supply contracts (including its supply contracts with its affiliate PPL EnergyPlus). Derivative Instruments and Hedging Activities Risk Management Objectives (PPL, PPL Energy Supply and PPL Electric) PPL has a risk management policy approved by the Board of Directors to manage market risk and counterparty credit risk.The RMC, comprised of senior management and chaired by the Chief Risk Officer, oversees the risk management function.Key risk control activities designed to ensure compliance with the risk policy and detailed programs include, but are not limited to, credit review and approval, validation of transactions and market prices, verification of risk and transaction limits, VaR analyses, portfolio stress tests, gross margin at risk analyses, sensitivity analyses, and daily portfolio reporting, including open positions, determinations of fair value, and other risk management metrics. Market risk is the potential loss PPL and its subsidiaries may incur as a result of price changes associated with a particular financial or commodity instrument. PPL and PPL Energy Supply are exposed to market risk from: · commodity price, basis and volumetric risks for energy and energy-related products associated with the sale of electricity from its generating assets and other electricity marketing activities (including full-requirement sales contracts) and the purchase of fuel and fuel-related commodities for generating assets, as well as for proprietary trading activities; · interest rate and price risk associated with debt used to finance operations and the pending acquisition of E.ON U.S., as well as debt and equity securities in NDT funds and defined benefit plans; and · foreign currency exchange rate risk associated with investments in U.K. affiliates, as well as purchases of equipment in currencies other than U.S. dollars. PPL and PPL Energy Supply utilize forward contracts, futures contracts, options, swaps and structured deals such as tolling agreements as part of the risk management strategy to minimize unanticipated fluctuations in earnings caused by changes in commodity prices, volumes of full-requirement sales contracts, basis prices, interest rates and foreign currency exchange rates.All derivatives are recognized on the balance sheet at their fair value, unless they qualify for NPNS. PPL and PPL Electric are exposed to market price and volumetric risks from PPL Electric's obligation as PLR.The PUC has approved a cost recovery mechanism that allows PPL Electric to pass through to customers the cost associated with fulfilling its PLR obligation.This cost recovery mechanism substantially eliminates PPL Electric's exposure to market price risk.PPL Electric also mitigates its exposure to volumetric risk by entering into full-requirement supply agreements for its customers.These supply agreements transfer the volumetric risk associated with the PLR obligation to the energy suppliers. Credit risk is the potential loss PPL and its subsidiaries may incur due to a counterparty's non-performance, including defaults on payments and energy commodity deliveries. PPL and PPL Energy Supply are exposed to credit risk from: · commodity derivatives with its energy trading partners, which include other energy companies, fuel suppliers, and financial institutions; · interest rate derivatives with financial institutions; and · foreign currency derivatives with financial institutions. PPL and PPL Electric are exposed to credit risk from PPL Electric's supply agreements for its PLR obligation. The majority of PPL's, PPL Energy Supply's and PPL Electric's credit risk stems from PPL Energy Supply's and PPL Electric's commodity derivatives for multi-year contracts for energy sales and purchases.If PPL Energy Supply's counterparties fail to perform their obligations under such contracts and PPL Energy Supply could not replace the sales or purchases at the same prices as those under the defaulted contracts, PPL Energy Supply would incur financial losses.Those losses would be recognized immediately or through lower revenues or higher costs in future years, depending on the accounting treatment for the defaulted contracts.In the event a PPL Electric supplier defaults on its obligation, PPL Electric would be required to seek replacement power in the market.All incremental costs incurred by PPL Electric would be recoverable from customers in future rates. PPL and its subsidiaries have credit policies to manage their credit risk, including the use of an established credit approval process, daily monitoring of counterparty positions, and the use of master netting agreements.These agreements generally include credit mitigation provisions, such as margin, prepayment or collateral requirements.PPL and its subsidiaries may request the additional credit assurance, in certain circumstances, in the event that the counterparties' credit ratings fall below investment grade or their exposures exceed an established credit limit.See Note 13 for credit concentration associated with financial instruments. PPL's and PPL Energy Supply's obligation to return counterparty cash collateral under master netting arrangements was $451 million and $355 million at June30, 2010 and December31, 2009. PPL Electric had no obligation to return cash collateral under master netting arrangements at June30, 2010 and December31, 2009. At June30, 2010 and December31, 2009, PPL Electric had not posted any cash collateral under master netting arrangements.PPL and PPL Energy Supply had posted an insignificant amount of cash collateral under master netting arrangements at June30, 2010 and December 31, 2009. (PPL and PPL Energy Supply) Commodity Price Risk (Non-trading) Commodity price and basis risks are among PPL's and PPL Energy Supply's most significant risks due to the level of investment that PPL and PPL Energy Supply maintain in their generation assets, as well as the extent of their marketing and proprietary trading activities.Several factors influence price levels and volatilities.These factors include, but are not limited to, seasonal changes in demand, weather conditions, available generating assets within regions, transportation/transmission availability and reliability within and between regions, market liquidity, and the nature and extent of current and potential federal and state regulations. PPL and PPL Energy Supply enter into financial and physical derivative contracts, including forwards, futures, swaps and options, to hedge the price risk associated with electricity, gas, oil and other commodities.Certain contracts qualify for NPNS or are non-derivatives and are therefore not reflected in the financial statements until delivery.See Note 13 for additional information on NPNS.PPL and PPL Energy Supply segregate their remaining non-trading activities into two categories:cash flow hedge activity and economic activity. Monetization of Certain Full-Requirement Sales Contracts In early July 2010, in order to raise additional cash for the pending E.ON U.S. acquisition, PPL Energy Supply monetized certain full-requirement sales contracts that resulted in cash proceeds of $156 million. The decision in late June to monetize these contracts triggered certain accounting for the three and six months ended June30, 2010: · A portion of these sales contracts had previously been accounted for as NPNS and received accrual accounting treatment.The related purchases to supply these sales contracts were accounted for as cash flow hedges, with the effective portion of the change in fair value being recorded in AOCI and the ineffective portion recorded in "Energy purchases - unrealized economic activity." · The rest of the sales contracts, along with their related hedges, had previously been accounted for as economic activity by PPL Energy Supply and the change in fair value of the sales contracts was recorded in "Wholesale energy marketing - Unrealized economic activity" and the change in fair value of the purchase contracts was recorded in "Energy purchases - Unrealized economic activity" on the Statement of Income. · At June 30, 2010, PPL Energy Supply could no longer assert that it was probable that any contracts with these counterparties would result in physical delivery.Therefore, the fair value of the NPNS contracts of $66 million was recorded on the Balance Sheet in "Price risk management assets," with a corresponding gain to "Wholesale energy marketing - Unrealized economic activity."Of this amount, $16 million was related to full-requirement sales contracts that have not been monetized.The corresponding cash flow hedges were dedesignated and all amounts previously recorded in AOCI were reclassified to earnings.This resulted in a pre-tax reclassification of $(87) million of losses from AOCI into "Energy purchases - Unrealized economic activity" on the Statement of Income.An additional charge of $(23) million was also recorded at June 30, 2010 in "Wholesale energy marketing - Unrealized economic activity" to reflect the fair value of the sales contracts previously accounted for as economic activity. · The net result of these transactions, excluding the full-requirement sales contracts that have not been monetized, was a loss of $(60) million, or $(36) million after tax, for the three and six months ended June 30, 2010. In late July 2010, PPL Energy Supply again monetized certain full-requirement sales contracts that resulted in additional cash proceeds of $93 million.The monetization in late July triggered certain accounting that will impact the third quarter of 2010. Cash Flow Hedge Activity Many derivative contracts have qualified for hedge accounting so that the effective portion of a derivative's gain or loss is deferred in AOCI and reclassified into earnings when the forecasted transaction occurs.The cash flow hedges that existed at June30, 2010 range in maturity through 2015.At June30, 2010, the accumulated net unrealized after-tax gains that are expected to be reclassified into earnings during the next 12 months were $255 million for PPL and PPL Energy Supply.Cash flow hedges are discontinued if it is no longer probable that the original forecasted transaction will occur by the end of the originally specified time periods and any amounts previously recorded in AOCI are reclassified into earnings.For the three and six months ended June30, 2010, such reclassifications were after-tax losses of $(56) million and $(53) million, primarily due to the monetization of certain full-requirement sales contracts, for which the associated hedges are no longer required, as discussed above.For the three and six months ended June30, 2009, such reclassifications were gains of $4 million for both periods. For the three months ended June30, 2010 and 2009, hedge ineffectiveness associated with energy derivatives was after tax gains (losses) of $(30) million and $43 million.For the six months ended June30, 2010 and 2009, hedge ineffectiveness associated with energy derivatives was after tax gains (losses) of $(24) million and $55 million. In addition, when cash flow hedge positions fail hedge effectiveness testing, hedge accounting is not permitted in the quarter in which this occurs and, accordingly, the entire change in fair value for the periods that failed is recorded to the income statement.Certain cash flow hedge positions failed effectiveness testing during 2008 and the first quarter of 2009. However, these positions were not dedesignated as hedges, as prospective regression analysis demonstrated that these hedges were expected to be highly effective over their term. During the second quarter of 2009, fewer power and gas cash flow hedges failed hedge effectiveness testing as compared to the previous three quarters and thus a portion of the previously recognized unrealized gains associated with these hedges were reversed.During the three and six months ended June 30, 2009, after-tax losses of $(160) million and $(92) million were recognized in earnings as a result of these reversals.During the first quarter of 2010, after-tax losses of $(82) million were recognized in earnings as a result of these reversals continuing.Effective April1, 2010, clarifying accounting guidance was issued that precludes the reversal of previously recognized gains/losses resulting from hedge failures.See Note 2 for more information on this accounting change and its impact on PPL. Economic Activity Certain derivative contracts economically hedge the price and volumetric risk associated with electricity, gas, oil and other commodities but do not receive hedge accounting treatment.These derivatives hedge a portion of the economic value of PPL Energy Supply's generation assets and full-requirement and retail contracts, which are subject to changes in fair value due to market price volatility and volume expectations.Additionally, economic activity includes the ineffective portion of qualifying cash flow hedges, including the entire change in fair value of certain cash flow hedges that fail retrospective effectiveness testing (see "Cash Flow Hedge Activity" above).The derivative contracts that existed at June30, 2010 range in maturity through 2017. Examples of economic activity include certain purchase contracts used to supply full-requirement sales contracts; FTRs or basis swaps used to hedge basis risk associated with the sale of generation or supplying full-requirement sales contracts; spark spreads (sale of electricity with the simultaneous purchase of fuel); retail gas activities; and fuel oil swaps used to hedge price escalation clauses in coal transportation and other fuel-related contracts.PPL Energy Supply also uses options, which include the sale of call options and the purchase of put options tied to a particular generating unit.Since the physical generating capacity is owned, the price exposure is limited to the cost of the particular generating unit and does not expose PPL Energy Supply to uncovered market price risk.PPL Energy Supply also purchases call options or sells put options to create a net purchase position to cover an overall short position in the non-trading portfolio. Activity associated with monetizing certain full-requirement sales contracts is also included in economic activity during the second quarter of 2010.In July 2010, PPL Energy Supply received cash proceeds that will be available to PPL to support the pending acquisition of E.ON U.S.All transactions that previously had been considered cash flow hedges related to these full-requirement sales contracts, but no longer qualify as cash flow hedges, have been classified as economic activity at June30, 2010. The unrealized gains (losses) for economic activity are as follows. Three Months Ended June30, Six Months Ended June30, Operating Revenues Unregulated retail electric and gas $ $ 1 $ 8 $ 2 Wholesale energy marketing ) ) ) Operating Expenses Fuel (8 ) 26 (3 ) 28 Energy purchases (a) (a) During the second quarter of 2010, PPL Energy Supply corrected an error relating to the fair value of a capacity contract (classified as economic activity) due to the use of an incorrect forward capacity curve.PPL Energy Supply's energy purchases were understated for the year ended December 31, 2009 and the first quarter of 2010 by an unrealized amount of $35 million ($20 million after tax or $0.05 per share, basic and diluted, for PPL) and $5 million ($3 million after tax or $0.01 per share, basic and diluted, for PPL).Management concluded that the impacts were not material to the 2009 or first quarter 2010 financial statements of PPL and PPL Energy Supply, and are not expected to be material to the financial statements for the full year 2010. The net gains (losses) recorded in "Wholesale energy marketing" resulted primarily from certain full-requirement sales contracts for which PPL Energy Supply did not elect NPNS and from hedge ineffectiveness, including hedges that failed effectiveness testing, as discussed in the "Cash Flow Hedge Activity" above, and from the monetization of certain full-requirement sales contracts.The net gains (losses) recorded in "Energy purchases" resulted primarily from certain purchase contracts to supply the full-requirement sales contracts noted above for which PPL Energy Supply did not elect hedge treatment and from hedge ineffectiveness, including hedges that failed effectiveness testing, and from purchase contracts that no longer hedge the full-requirement sales contracts that have been monetized as discussed above in "Monetization of Certain Full-Requirement Sales Contracts." Commodity Price Risk (Trading) PPL Energy Supply also executes energy contracts to take advantage of market opportunities.As a result, PPL Energy Supply may at times create a net open position in its portfolio that could result in significant losses if prices do not move in the manner or direction anticipated.PPL Energy Supply's trading activity is shown in "Net energy trading margins" on the Statements of Income. Commodity Volumetric Activity PPL Energy Supply currently employs four primary strategies to maximize the value of its wholesale energy portfolio.As further discussed below, these strategies include the sales of baseload generation, optimization of intermediate and peaking generation, marketing activities, and proprietary trading activities.The tables within this section present the volumes of PPL Energy Supply's derivative activity, excluding those that qualify for NPNS, unless otherwise noted. Sales of Baseload Generation PPL Energy Supply has a formal hedging program for its baseload generation fleet, which includes 7,370 MW of generating capacity.The objective of this program is to provide a reasonable level of near-term cash flow and earnings certainty for the next three years while preserving upside potential of power price increases over the medium term; however, in certain instances, PPL Energy Supply will sell power and purchase fuel beyond this three-year period.PPL Energy Supply sells its expected generation output on a forward basis using both derivative and non-derivative instruments.Both are included in the following tables. The following table presents the expected sales, in GWh, of baseload generation based on current forecasted assumptions for 2010-2012.These expected sales could be impacted by several factors, including plant availability. 2010 (a) (a) Represents expected sales from July 1, 2010 to December31, 2010. The following table presents the percentage of expected baseload generation sales shown above that have been sold forward under fixed-price contracts and the related percentage of fuel that has been purchased or committed at June 30, 2010. Derivative Total Power Fuel Purchases (d) Year Sales (a) (b) Sales (c) Coal Nuclear 2010 (e) 88% 99% 100% 100% 88% 97% 98% 100% 53% 61% 93% 100% (a) Excludes non-derivative contracts and contracts that qualify for NPNS.Volumes for option contracts factor in the probability of an option being exercised and may be less than the notional amount of the option.Percentages are based on fixed-price contracts only. (b) Volumes for derivative sales contracts that deliver between 2012 and 2015 are 4,469 GWh. (c) Amount represents derivative and non-derivative contracts.Volumes for option contracts factor in the probability of an option being exercised and may be less than the notional amount of the option.Percentages are based on fixed-price contracts only. (d) Coal and nuclear contracts receive accrual accounting treatment, as they are not derivative contracts.Percentages are based on both fixed- and variable-priced contracts. (e) Represents the time period from July 1, 2010 to December31, 2010. In addition to the fuel purchases above, PPL Energy Supply attempts to economically hedge the fuel price risk that is within its fuel-related contracts and coal transportation contracts, which are tied to changes in crude oil or diesel prices.The following table presents the volumes (in thousands of barrels) of derivative contracts used in support of this strategy at June 30, 2010. Contract Type 2010 (a) Oil Swaps (b) (a) Represents the time period from July 1, 2010 to December31, 2010. (b) Net volumes that deliver in 2013 are 240 thousand barrels. Optimization of Intermediate and Peaking Generation In addition to its baseload generation activities, PPL Energy Supply attempts to optimize the overall value of its intermediate and peaking fleet, which includes 4,349 MW of gas and oil-fired generation.The following table presents the volumes of derivative contracts used in support of this strategy at June 30, 2010. Units 2010 (a) Net Power Sales: Options (b) GWh Non-option contracts (c) GWh Net Power/Fuel Purchases: Non-option contracts Thousands of Barrels Non-option contracts Bcf (a) Represents the time period from July 1, 2010 to December31, 2010. (b) Volumes for option contracts factor in the probability of an option being exercised and may be less than the notional amount of the option. (c) Included in these volumes are exercised option contracts that converted to non-option derivative contracts. Marketing Activities PPL Energy Supply's marketing portfolio is comprised of full-requirement sales contracts and their related supply contracts, retail gas and electricity sales contracts and other marketing activities.The full-requirement sales contracts and their related supply contracts make up a significant component of the marketing portfolio.The obligations under the full-requirement sales contracts include supplying a bundled product of energy, capacity, RECs, and other ancillary products.The full-requirement sales contracts PPL Energy Supply is awarded do not provide for specific levels of load, and actual load could vary significantly from forecasted amounts.PPL Energy Supply uses a variety of strategies to hedge its full-requirement sales contracts, including purchasing energy at a liquid trading hub or directly at the load delivery zone, purchasing capacity and RECs in the market and supplying the energy, capacity and RECs with its generation.RECs are not derivatives and are excluded from the table below.The following table presents the volumes of (sales)/purchase contracts, excluding FTRs, basis and capacity contracts, used in support of these activities at June30, 2010. Units 2010 (a) Energy sales contracts (b) (c) GWh ) ) ) Related energy supply contracts (c): Energy purchases GWh Volumetric hedges (d) GWh 49 Generation Supply GWh Retail gas sales contracts Bcf ) ) ) Retail gas purchase contracts Bcf (a) Represents the time period from July 1, 2010 to December31, 2010. (b) The majority of PPL Energy Supply's full-requirement sales contracts receive accrual accounting as they qualify for NPNS or are not derivative contracts.Also included in these volumes are the sales from PPL EnergyPlus to PPL Electric to supply PPL Electric's 2010 - 2012 PLR load obligation.See Note 13 for additional information on the full-requirement sales contracts that will no longer be accounted for as NPNS in the third quarter of 2010. (c) Net volumes for derivative contracts, excluding contracts that qualify for NPNS, that deliver in 2013 are 186 GWh. (d) PPL Energy Supply uses power and gas options, swaps and futures to hedge the volumetric risk associated with full-requirement sales contracts since the demand for power varies hourly.Volumes for option contracts factor in the probability of an option being exercised and may be less than the notional amount of the option. FTRs and Other Basis Positions PPL Energy Supply buys and sells FTRs and other basis positions to mitigate the basis risk between delivery points related to the sales of its generation, the supply of its full-requirement sales contracts and retail contracts, as well as for proprietary trading purposes.The following table presents the volumes of derivative FTR and basis (sales)/purchase contracts at June 30, 2010. Commodity Units 2010 (a) FTRs GWh Power Basis Positions (b) GWh ) ) ) Gas Basis Positions (c) Bcf ) (a) Represents the time period from July 1, 2010 to December31, 2010. (b) Net volumes that deliver in 2013 are (216) GWh. (c) Net volumes that deliver in 2013 are (0.3) Bcf. Capacity Positions PPL Energy Supply buys and sells capacity related to the sales of its generation and the supply of its full-requirement sales contracts, as well as for proprietary trading purposes.The following table presents the volumes of derivative capacity (sales)/purchase contracts in MW-months at June 30, 2010. Commodity Units 2010 (a) Capacity (b) MW-months ) ) (a) Represents the time period from July 1, 2010 to December31, 2010. (b) Net volumes that deliver between 2012 and 2016 are (101) MW-months. Proprietary Trading Activity At June 30, 2010, PPL Energy Supply's proprietary trading positions, excluding FTR, basis and capacity contract activity that has already been included in the tables above, were not significant. Interest Rate Risk PPL and its subsidiaries have issued debt to finance its operations, which results in an exposure to interest rate risk.PPL and its subsidiaries utilize various financial derivative instruments to adjust the mix of fixed and floating interest rates in its debt portfolio, adjust the duration of its debt portfolio and lock in benchmark interest rates in anticipation of future financing, when appropriate.Risk limits under the risk management program are designed to balance risk exposure to volatility in interest expense and changes in the fair value of PPL's and its subsidiaries' debt portfolio due to changes in benchmark interest rates. Cash Flow Hedges Interest rate risks include exposure to adverse interest rate movements for outstanding variable rate debt and for future anticipated financings.PPL and PPL Energy Supply may enter into financial interest rate swap contracts that qualify as cash flow hedges to hedge floating interest rate risk associated with both existing and anticipated debt issuances.For PPL, these interest rate swap contracts range in maturity through 2041 and had a notional value of $1.6 billion at June30, 2010.For the three months ended June 30, 2010 and 2009, no amounts were recorded related to ineffectiveness.For the six months ended June30, 2010 and 2009, hedge ineffectiveness associated with these derivatives was not significant.PPL Energy Supply did not hold any such contracts at June30, 2010. In anticipation of debt issuances that occurred in March 2010, WPD (South West) and WPD (South Wales) entered into forward starting interest rate swaps to hedge the change in benchmark interest rates up through the date of the debt issuances.See Note 7 for information on the debt issued.For the six months ended June 30, 2010, WPD (South Wales) recorded hedge ineffectiveness of $3 million in "Interest Expense" on the Statement of Income related to the forward-starting interest rate swaps. WPDH Limited holds a net notional position in cross-currency swaps totaling $302 million to hedge the interest payments and principal of its U.S. dollar-denominated senior notes with maturity dates ranging from December 2017 to December 2028.For the three and six months ended June30, 2010 and 2009, no amounts were recorded related to hedge ineffectiveness. Cash flow hedges are discontinued if it is no longer probable that the original forecasted transaction will occur by the end of the originally specified time periods and any amounts previously recorded in AOCI are reclassified to earnings.PPL had no such reclassifications for the three and six months ended June30, 2010, or for the three months ended June 30, 2009, but reclassified a net after-tax gain of $2 million for the six months ended June30, 2009.PPL Energy Supply had no such reclassifications for the three and six months ended June30, 2010 and 2009. At June30, 2010, the accumulated net unrealized after-tax losses on qualifying derivatives that are expected to be reclassified into earnings during the next 12 months were $(7) million for PPL and $(4) million for PPL Energy Supply.Amounts are reclassified as the hedged interest payments are made. Fair Value Hedges PPL and PPL Energy Supply are exposed to changes in the fair value of their domestic and international debt portfolios.To manage this risk, PPL and PPL Energy Supply may enter into financial contracts to hedge fluctuations in the fair value of existing debt due to changes in benchmark interest rates.At June30, 2010, PPL held contracts that range in maturity through 2047 and had a notional value of $749 million.PPL Energy Supply did not hold any such contracts at June30, 2010.PPL and PPL Energy Supply did not recognize any gains or losses resulting from the ineffective portion of fair value hedges or from a portion of the hedging instrument being excluded from the assessment of hedge effectiveness for the three and six months ended June30, 2010 and 2009.PPL did not recognize any gains or losses from hedges of debt that no longer qualified as fair value hedges for the three and six months ended June 30, 2010 and 2009.PPL Energy Supply did not recognize any gains or losses resulting from hedges of debt that no longer qualified as fair value hedges for the three and six months ended June30, 2010 and 2009. Foreign Currency Risk PPL and PPL Energy Supply are exposed to foreign currency risk, primarily through investments in U.K. affiliates.In addition, PPL's and PPL Energy Supply's domestic operations may make purchases of equipment in currencies other than U.S. dollars. PPL and PPL Energy Supply have adopted a foreign currency risk management program designed to hedge certain foreign currency exposures, including firm commitments, recognized assets or liabilities, anticipated transactions and net investments.In addition, PPL and PPL Energy Supply enter into financial instruments to protect against foreign currency translation risk of expected earnings. Cash Flow Hedges PPL and PPL Energy Supply may enter into foreign currency derivatives associated with foreign currency-denominated debt and the exchange rate associated with firm commitments denominated in foreign currencies; however, at June30, 2010, there were no existing contracts of this nature.Amounts previously classified in AOCI are reclassified as the hedged interest payments are made and as the related equipment is depreciated. Cash flow hedges are discontinued if it is no longer probable that the original forecasted transaction will occur by the end of the originally specified time periods and any amounts previously recorded in AOCI are reclassified to earnings.There were no such reclassifications for the three and six months ended June30, 2010 and 2009. Fair Value Hedges PPL and PPL Energy Supply enter into foreign currency forward contracts to hedge the exchange rates associated with firm commitments denominated in foreign currencies; however, at June30, 2010, there were no existing contracts of this nature.PPL and PPL Energy Supply did not recognize any gains or losses resulting from the ineffective portion of fair value hedges or from a portion of the hedging instrument being excluded from the assessment of hedge effectiveness for the three and six months ended June30, 2010 and 2009.Additionally, PPL and PPL Energy Supply did not recognize any gains or losses resulting from hedges of firm commitments that no longer qualified as fair value hedges for the three and six months ended June30, 2010 and 2009. Net Investment Hedges PPL and PPL Energy Supply may enter into foreign currency contracts to protect the value of a portion of their net investment in WPD.The total notional amount of the contracts outstanding at June30, 2010 was £15 million (approximately $30 million based on contracted rates).The settlement dates of these contracts range from March 2011 through June 2011.At June30, 2010, the fair value of these positions was a net asset of $7 million.For the three and six months ended June30, 2010, PPL and PPL Energy Supply recognized net investment hedge gains, after tax, of $1 million and $4 million in the foreign currency translation adjustment component of OCI.For the three and six months endedJune 30, 2009, PPL and PPL Energy Supply recognized net investment hedge losses of $(8) million and $(7) million in the foreign currency translation adjustment component of OCI.At June30, 2010, PPL and PPL Energy Supply had $15 million of accumulated net investment hedge gains, after tax, that were included in the foreign currency translation adjustment component of AOCI compared with $11 million of gains at December31, 2009.See Note 11 for additional information. Economic Activity PPL and PPL Energy Supply may enter into foreign currency contracts as an economic hedge of anticipated earnings denominated in British pounds sterling.At June30, 2010, the total exposure hedged through a combination of average rate forwards and average rate options was £56 million and the fair value of these positions was a net asset of $1 million.These contracts had termination dates ranging from July 2010 to December 2010.Gains and losses, both realized and unrealized, on these contracts are included in "Other Income (Expense) - net" on the Statements of Income.PPL and PPL Energy Supply recorded a net gain of $2 million during the six months ended June30, 2010 and net losses of $(11) million during the three and six months ended June30, 2009.PPL and PPL Energy Supply recorded an insignificant amount for the three months ended June 30, 2010.See Note 11 for additional information. Accounting and Reporting (PPL, PPL Energy Supply and PPL Electric) All derivative instruments are recorded at fair value on the balance sheet as an asset or liability (unless they qualify for NPNS), and changes in the derivatives' fair value are recognized currently in earnings unless specific hedge accounting criteria are met.See Note 13 for additional information on NPNS. PPL and its subsidiaries have elected not to offset net derivative positions in the financial statements.Accordingly, PPL and its subsidiaries do not offset such derivative positions against the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a payable) under master netting arrangements. Gains and losses associated with non-trading bilateral sales of electricity at major market delivery points are netted with purchases that offset the sales at those same delivery points.A major market delivery point is any delivery point with liquid pricing available. PPL and PPL Energy Supply reflect their net realized and unrealized gains and losses associated with all derivatives that are held for trading purposes in the "Net energy trading margins" line on the Statements of Income. The circumstances and intent existing at the time that derivative contracts are entered into are used to determine their accounting designation, which is subsequently verified by an independent internal group on a daily basis.The following summarizes the guidelines that have been provided to the marketers who are responsible for contract designation for derivative energy contracts. · Any wholesale and retail contracts to sell electricity and the related capacity that do not meet the definition of a derivative receive accrual accounting. · Physical electricity-only transactions can receive cash flow hedge treatment if all of the qualifications are met. · Physical capacity-only transactions to sell excess capacity from PPL's and PPL Energy Supply's generation qualify for NPNS.The forward value of these transactions is not recorded in the financial statements and has no earnings impact until delivery. · Any physical energy sale or purchase not intended to hedge an economic exposure is considered speculative, with unrealized gains or losses recorded immediately through earnings. · Financial transactions that can be settled in cash do not qualify for NPNS because they do not require physical delivery.These transactions can receive cash flow hedge treatment if they lock in the cash flows PPL and PPL Energy Supply will receive or pay for energy expected to be sold or purchased in the spot market. · PPL and PPL Energy Supply purchase FTRs for both proprietary trading activities and hedging purposes.FTRs, although economically effective as electricity basis hedges, do not currently qualify for hedge accounting treatment.Unrealized and realized gains and losses from FTRs that were entered into for trading purposes are recorded in "Net energy trading margins" on the Statements of Income.Unrealized and realized gains and losses from FTRs that were entered into for hedging purposes are recorded in "Energy purchases" on the Statements of Income. · Physical and financial transactions for gas and oil to meet fuel and retail requirements can receive cash flow hedge treatment if they lock in the price PPL and PPL Energy Supply will pay and meet the definition of a derivative. · Certain option contracts may receive hedge accounting treatment.Those that are not eligible are marked to fair value through earnings. Unrealized gains or losses on cash flow hedges are recorded in OCI, excluding ineffectiveness that is recognized immediately in earnings.These unrealized gains and losses become realized when the contracts settle and are recognized in earnings when the hedged transactions occur. The following is a summary of certain guidelines that have been provided to PPL's Finance Department, which is responsible for contract designation for interest rate and foreign currency derivatives. · Transactions to lock in an interest rate prior to a debt issuance can be designated as cash flow hedges.Any unrealized gains or losses on transactions receiving cash flow hedge treatment are recorded in OCI and are amortized as a component of interest expense when the hedged transactions occur. · Transactions entered into to hedge fluctuations in the fair value of existing debt can be designated as fair value hedges.To the extent that the change in the fair value of the derivative offsets the change in the fair value of the existing debt, there is no earnings impact, as both changes are reflected in interest expense.Realized gains and losses over the life of the hedge are reflected in interest expense. · Transactions entered into to hedge the value of a net investment of foreign operations can be designated as net investment hedges.To the extent that the derivatives are highly effective at hedging the value of the net investment, gains and losses are recorded in the foreign currency translation adjustment component of OCI and will not be recorded in earnings until the investment is substantially liquidated. · Derivative transactions that do not qualify for hedge accounting treatment are marked to fair value through earnings.These transactions generally include hedges of earnings translation risk associated with subsidiaries that report their financial statements in a currency other than the U.S. dollar.As such, these transactions eliminate earnings volatility due solely to changes in foreign currency exchange rates. (PPL) The following tables present the fair value and location of derivative instruments recorded on the Balance Sheets. June 30, 2010 December31, 2009 Derivatives designated as hedging instruments Derivatives not designated as hedging instruments (a) Derivatives designated as hedging instruments Derivatives not designated as hedging instruments (a) Assets Liabilities Assets Liabilities Assets Liabilities Assets Liabilities Current: Price Risk Management Assets/Liabilities (b): Interest rate swaps $ 7 $ 63 $ 10 Cross-currency swaps 3 12 1 $ 4 Foreign currency exchange contracts 7 $ 1 8 $ 2 Commodity contracts 96 $ $ Total current Noncurrent: Price Risk Management Assets/Liabilities (b): Interest rate swaps 36 16 40 Cross-currency swaps 61 11 Foreign currency exchange contracts 5 Commodity contracts 73 Total noncurrent 89 Total derivatives $ (a) $342 million and $375 million of net gains associated with derivatives that were no longer designated as hedging instruments are recorded in AOCI at June 30, 2010 and December31, 2009. (b) Represents the location on the balance sheet. The after-tax balances of accumulated net gains (losses) (excluding net investment hedges) in AOCI were $761 million and $602 million at June30, 2010 and December31, 2009.The after-tax balances of accumulated net gains (losses) (excluding net investment hedges) in AOCI were $308 million and $(21) million at June30, 2009 and December31, 2008. The following tables present the pre-tax effect of derivative instruments recognized in income or OCI for the three and six months ended June30, 2010. Gain (Loss) Recognized in Income on Derivative Gain (Loss) Recognized in Income on Related Item Derivatives in Fair Value Hedging Relationships Hedged Items in Fair Value Hedging Relationships Location of Gains (Losses) Recognized in Income Three Months Ended Six Months Ended Three Months Ended Six Months Ended Interest rate swaps Fixed rate debt Interest expense $ 16 $ 34 $ (6 ) $ ) Three Months Ended Six Months Ended Derivative Relationships Derivative Gain (Loss) Recognized in OCI (Effective Portion) Location of Gains(Losses) Recognized in Income Gain (Loss) Reclassified from AOCI into Income (Effective Portion) Gain (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Gain (Loss) Reclassified from AOCI into Income (Effective Portion) Gain (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Three Months Ended Six Months Ended Cash Flow Hedges: Interest rate swaps $ ) $ ) Interest expense $
